 



Exhibit 10.1

2005 AMENDED AND RESTATED CREDIT AGREEMENT
(Revolving Loans)

by and between

CoBank, ACB,
as Lead Arranger, Administrative Agent, and Bid Agent
and as a Syndication Party,

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch; SunTrust
Bank; Bank of America, National Association; and Wells Fargo Bank,
National Association,
as Co-Syndication Agents and as Syndication Parties,

BNP Paribas; Harris Trust and Savings Bank; Cooperatieve
Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank International”,
New York Branch; Deere Credit, Inc.; U.S. Bank National Association;
Natexis Banques Populaires; Fortis Capital Corp.; The Bank of Nova
Scotia; and Calyon New York Branch,
as Senior-Managing Agents and as Syndication Parties,

National City Bank of Indiana; M&I Marshall & Ilsley Bank;
Farm Credit Services of America, FLCA; ING Capital LLC; UFJ Bank,
Limited; Comerica Bank, Inc.; and AgStar Financial Services, PCA,
as Syndication Parties,

and

CHS INC.

dated as of May 19, 2005

 



--------------------------------------------------------------------------------



 



2005 AMENDED AND RESTATED CREDIT AGREEMENT
(Revolving Loans)

Recitals

     A. COBANK, ACB as the Lead Arranger, Administrative Agent, and Bid Agent
for the benefit of the present and future Syndication Parties, and as a
Syndication Party, the Syndication Parties identified on Schedule 1 thereto, and
CENEX HARVEST STATES COOPERATIVES (n/k/a CHS Inc.), a cooperative corporation
formed under the laws of the State of Minnesota, entered into that certain
Credit Agreement (Revolving Loan) (“2003 Credit Agreement”) dated as of May 21,
2003 (“Original Effective Date”).

     B. The parties to the 2003 Credit Agreement desire to make certain
amendments to, but not to discharge any indebtedness or other obligations owing
under, the 2003 Credit Agreement, as incorporated in this 2005 Amended and
Restated Credit Agreement (Revolving Loans).

Agreement

     THIS 2005 AMENDED AND RESTATED CREDIT AGREEMENT (“Credit Agreement”) is
entered into as of the 19th day of May 2005 (“Effective Date”), by and between
COBANK, ACB (“CoBank”) for its own benefit as a Syndication Party, and as the
Administrative Agent for the benefit of the present and future Syndication
Parties (in that capacity “Administrative Agent”), the Syndication Parties
identified on Schedule 1 hereto, and CHS INC., a cooperative corporation formed
under the laws of the State of Minnesota, whose address is 5500 Cenex Drive,
Inver Grove Heights, Minnesota 55077 (“Borrower”), and amends, restates, and
replaces in its entirety the 2003 Credit Agreement effective as of the Effective
Date.

ARTICLE 1. DEFINED TERMS

     As used in this Credit Agreement, the following terms shall have the
meanings set forth below (and such meaning shall be equally applicable to both
the singular and plural form of the terms defined, as the context may require):

     1.1 Additional Costs: shall have the meaning set forth in Section 17.12.

     1.2 Adjusted Consolidated Funded Debt: All Consolidated Funded Debt of
Borrower and its Consolidated Subsidiaries, plus the net present value of
operating leases of Borrower and its Consolidated Subsidiaries as discounted by
a rate of 8.0% per annum.

     1.3 Administrative Agent: shall initially mean CoBank, ACB.

     1.4 Administrative Agent Office: shall mean the address set forth at
Subsection 17.4.2, as it may change from time to time by notice to all parties
to this Credit Agreement.

 



--------------------------------------------------------------------------------



 



     1.5 Advance: an advance of funds under either the 364-Day Facility or the
5-Year Facility.

     1.6 Advance Date: a day (which shall be a Banking Day) on which an Advance
is made.

     1.7 Advance Payment: shall have the meaning set forth in Section 16.1.

     1.8 Affected Loans: shall have the meaning set forth in Subsection 6.2.3.

     1.9 Affiliate: with respect to any Person means (a) a Subsidiary of such
Person, (b) any Person in which such Person, directly or indirectly, owns more
than five percent (5.0%) of the outstanding equity thereof, and (c) any Person
which, directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.

     1.10 Aggregate Commitment: shall mean at any time the 364-Day Commitment
plus the 5-Year Commitment.

     1.11 Amortization: the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

     1.12 Annual Operating Budget: means the annual operating budget for
Borrower and its Subsidiaries in substantially the form of, and containing
substantially the same or similar information as set forth in, the Annual
Operating Budget (Business Plan) for Borrower and its Subsidiaries included in
the booklet delivered to the Syndication Parties at the March 15, 2005 bank
group meeting.

     1.13 Anti-Terrorism Laws: shall have the meaning set forth in Subsection
10.24.1.

     1.14 Applicable Lending Office: means, for each Syndication Party and for
each type of Advance, the lending office of such Syndication Party designated as
such for such type of Advance on its signature page hereof or in the applicable
Syndication Acquisition Agreement or such other office of such Syndication Party
as such Syndication Party may from time to time specify to the Administrative
Agent and Borrower as the office by which its Advances of such type are to be
made and maintained.

     1.15 Authorized Officer: shall have the meaning set forth in Subsection
11.1.4.

     1.16 Bank Debt: all amounts owing under the Notes, fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all interest,
expenses, charges and other amounts payable by Borrower pursuant to the Loan
Documents.

     1.17 Banking Day: any day (a) other than a Saturday or Sunday and other
than a day which is a Federal legal holiday or a legal holiday for banks in the
States of Colorado, Minnesota, or New York, and (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation of or conversion into, or a LIBO Rate Period for, a

2



--------------------------------------------------------------------------------



 



LIBO Rate Loan, or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or LIBO Rate Period, on which
dealings in U.S. Dollar deposits are carried out in the London interbank market.

     1.18 Bank Equity Interests: shall have the meaning set forth in Article 8
hereof.

     1.19 Base Rate: a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion,
with the consent of Borrower, which consent will not be unreasonably withheld
(provided that Borrower’s consent shall not be required at any time there has
occurred and is continuing a Potential Default or an Event of Default).

     1.20 Base Rate Loans: shall have the meaning set forth in Subsection 6.1.1.

     1.21 Bid: shall have the meaning set forth in Section 4.4.

     1.22 Bid Advance: shall mean a 364-Day Bid Advance and/or a 5-Year Bid
Advance, as the context requires.

     1.23 Bid Agent: shall mean CoBank, ACB.

     1.24 Bid Maturity Date: shall have the meaning set forth in Section 4.3.

     1.25 Bid Rate: shall have the meaning set forth in Section 4.4.

     1.26 Bid Rate Loan: shall mean a 364-Day Bid Loan and/or a 5-Year Bid Loan,
as the context requires.

     1.27 Bid Request: shall have the meaning set forth in Section 4.3.

     1.28 Bid Results Notice: shall have the meaning set forth in Section 4.4.

     1.29 Bid Selection Notice: shall have the meaning set forth in Section 4.5.

     1.30 Borrower’s Account: shall mean Borrower’s account #44070 at Wells
Fargo Bank, N.A., Minneapolis, Minnesota (ABA #091000019).

     1.31 Borrower Benefit Plan: means (a) any “employee benefit plan”, as such
term is defined in Section 3(3) of ERISA (including any “multiemployer plan” as
defined in Section 3(37) of ERISA); (b) any “multiple employer plan” within the
meaning of Section 413 of the Code; (c) any “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA; (d) a “voluntary
employees’ beneficiary association” within the meaning of Section 501(a)(9) of
the Code; (e) a “welfare benefit fund” within the meaning of Section 419 of the

3



--------------------------------------------------------------------------------



 



Code; or (f) any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA for the benefit of retired or former employees, which is
maintained by Borrower or in which Borrower participates or to which Borrower is
obligated to contribute.

     1.32 Borrower Indemnification Payment: shall have the meaning set forth in
Section 4.12.

     1.33 Borrowing Notice: shall mean a 364-Day Borrowing Notice or a 5-Year
Borrowing Notice, as applicable.

     1.34 Borrower Pension Plan: means each Borrower Benefit Plan that is an
“employee pension benefit plan” as defined in Section 3(2) of ERISA that is
intended to satisfy the requirements of Section 401(a) of the Code.

     1.35 Capital Leases: means any lease of property (whether real, personal or
mixed) by a Person which has been or should be , in accordance with GAAP,
reflected on the balance sheet of such Person as a capital lease.

     1.36 Cash Collateral Account: shall have the meaning set forth in
Section 5.6.

     1.37 CCC: shall have the meaning set forth in Section 4.12.

     1.38 CCC Guarantee: shall have the meaning set forth in Section 4.12.

     1.39 Change in Law: shall have the meaning set forth in Subsection 6.2.2.

     1.40 Closing Date: means May 19, 2005, provided that on or before such date
(a) the Administrative Agent, the Bid Agent, the Syndication Parties, and
Borrower have executed all Loan Documents to which they are parties; and (b) the
conditions set forth in Section 11.1 of this Credit Agreement have been met.

     1.41 Code: means the Internal Revenue Code of 1986.

     1.42 Committed LC Request: shall have the meaning set forth in Subsection
5.1.1.

     1.43 Committed Letter of Credit: shall mean a letter of credit issued by
the Letter of Credit Bank pursuant to the provisions of Sections 5.1 and 5.2
hereof.

     1.44 Committed Letter of Credit Fee: for any Fiscal Quarter of Borrower
shall be an amount equal to the 5-Year Margin in effect on the first day of such
Fiscal Quarter (a) multiplied by the undrawn face amount of each Committed
Letter of Credit for each day during such Fiscal Quarter, (b) divided by 360.

     1.45 Committed 364-Day Advances: the principal amount of all 364-Day
Advances which any Syndication Party is obligated to make as a result of such
Syndication Party having received a 364-Day Funding Notice pursuant to
Section 2.2 hereof or a Bid Selection Notice pursuant to Section 4.5 hereof, but
which, in either case, has not been funded.

4



--------------------------------------------------------------------------------



 



     1.46 Committed 5-Year Advances: the principal amount of all 5-Year Advances
which any Syndication Party is obligated to make as a result of such Syndication
Party having received a 5-Year Funding Notice pursuant to Section 3.3 hereof or
a Bid Selection Notice pursuant to Section 4.5 hereof, but which, in either
case, has not been funded.

     1.47 Compliance Certificate: a certificate of the chief financial officer
of Borrower acceptable to the Administrative Agent and in the form attached
hereto as Exhibit 1.47.

     1.48 Communications: shall have the meaning set forth in Subsection
17.16.1.

     1.49 Confirmation Amount: shall have the meaning set forth in Section 4.12.

     1.50 Confirmation Request: shall have the meaning set forth in
Section 4.12.

     1.51 Consolidated Cash Flow: for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; plus (b) amounts
that have been deducted in the determination of such earnings before income
taxes for such period for (i) Consolidated Interest Expense for such period,
(ii) Depreciation for such period, (iii) Amortization for such period, and
(iv) extraordinary and/or one-time non-cash losses for such period; minus
(c) the amounts that have been included in the determination of such earnings
before income taxes for such period for (i) extraordinary gains,
(ii) extraordinary and/or one-time income, (iii) non-cash patronage income, and
(iv) non-cash equity earnings in joint ventures.

     1.52 Consolidated Current Assets: the total current assets of Borrower and
its Consolidated Subsidiaries as measured in accordance with GAAP.

     1.53 Consolidated Current Liabilities: the total current liabilities of
Borrower and its Consolidated Subsidiaries as measured in accordance with GAAP.

     1.54 Consolidated Funded Debt: all indebtedness for borrowed money of
Borrower and its Consolidated Subsidiaries, that is classified as long term debt
in accordance with GAAP, and shall include Debt of such maturity created or
assumed by Borrower or any Consolidated Subsidiary either directly or
indirectly, including obligations of such maturity secured by liens upon
property of Borrower or its Consolidated Subsidiaries and upon which such entity
customarily pays the interest, and all rental payments under capitalized leases
of such maturity.

     1.55 Consolidated Interest Expense: for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.

     1.56 Consolidated Members’ and Patrons’ Equity: the amount of equity
accounts plus (or minus in the case of a deficit) the amount of surplus and
retained earnings accounts of Borrower and its Consolidated Subsidiaries and the
minority interest in Subsidiaries, provided that the total amount of intangible
assets of Borrower and its Consolidated Subsidiaries (including, without
limitation, unamortized debt discount and expense, deferred charges and
goodwill) included therein shall not exceed $30,000,000 (and to the extent such
intangible assets

5



--------------------------------------------------------------------------------



 



exceed $30,000,000.00, they will not be included in the calculation of
Consolidated Members’ and Patrons’ Equity); all as determined in accordance with
GAAP consistently applied.

     1.57 Consolidated Subsidiary: (a) any Subsidiary whose accounts are
consolidated with those of Borrower in accordance with GAAP and (b) Ventura
Foods, LLC so long as the accounts thereof are required to be consolidated with
those of Borrower in accordance with GAAP.

     1.58 Contributing Syndication Parties: shall have the meaning set forth in
Section 16.4.

     1.59 Control Agreement: means a control agreement, in form and substance
satisfactory to the Administrative Agent, executed and delivered by Borrower,
the Administrative Agent, and the applicable securities intermediary with
respect to a Securities Account (as defined in the Colorado Uniform Commercial
Code) or bank with respect to a deposit account.

     1.60 Converted LC: shall have the meaning set forth in Section 5.6.

     1.61 Debt: means as to any Person: (a) indebtedness or liability of such
Person for borrowed money, or for the deferred purchase price of property or
services (including trade obligations); (b) obligations of such Person as lessee
under capital leases; (c) obligations of such Person arising under bankers’ or
trade acceptance facilities; (d) all guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations of such Person to purchase any of the items included in this
definition, to provide funds for payment, to supply funds to invest in any other
Person, or otherwise to assure a creditor of another Person against loss
(without duplication) ; (e) all obligations secured by a lien on property owned
by such Person, whether or not the obligations have been assumed; and (f) all
obligations of such Person under any agreement providing for an interest rate
swap, cap, cap and floor, contingent participation or other hedging mechanisms
with respect to interest payable on any of the items described in this
definition.

     1.62 Default Interest Rate: a rate of interest equal to 200 basis points in
excess of the Base Rate which would otherwise be applicable at the time.

     1.63 Delinquency Interest: shall have the meaning set forth in
Section 16.4.

     1.64 Delinquent Amount: shall have the meaning set forth in Section 16.4.

     1.65 Delinquent Syndication Party: shall have the meaning set forth in
Section 16.4.

     1.66 Depreciation: the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

     1.67 Effective Date: shall have the meaning set forth on page 1.

     1.68 Embargoed Person: shall have the meaning set forth in Section 12.15.

6



--------------------------------------------------------------------------------



 



     1.69 Environmental Laws: any federal, state, or local law, statute,
ordinance, rule, regulation, administration order, or permit now in effect or
hereinafter enacted, pertaining to the public health, safety, industrial
hygiene, or the environmental conditions on, under or about any of the real
property interests of a Person, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Resource
Conservation and Recovery Act of 1976, the Clean Air Act, the Federal Water
Pollution Control Act, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Toxic Substances Control Act and the Occupational Safety and Health
Act, as any of the same may be amended, modified or supplemented from time to
time.

     1.70 Environmental Regulations: as defined in the definition of Hazardous
Substances.

     1.71 ERISA: shall have the meaning set forth in Section 10.10.

     1.72 ERISA Affiliate: means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.

     1.73 Event of Default: shall have the meaning set forth in Section 15.1.

     1.74 Event of Syndication Default: shall have the meaning set forth in
Subsection 16.31.1.

     1.75 Executive Order: shall have the meaning set forth in Subsection
10.24.1.

     1.76 Existing Letters of Credit: The Letters of Credit which have been
issued for the benefit of Borrower by one or more of the Syndication Parties and
which are outstanding on the Closing Date as listed on Exhibit 1.76 hereto.

     1.77 Export Grain Transaction: means a transaction whereby Borrower has
agreed to sell grain to a purchaser (“Importer”) located in a country other than
the United States under circumstances whereby the transaction will be eligible
for issuance of a Credit Guarantee Assurance by the U.S. Commodity Credit
Corporation under the United States Export Credit Guarantee Programs GSM-102 or
GSM-103.

     1.78 Extended Duration LC: shall have the meaning set forth in Section 5.6.

     1.79 Farm Credit System Institution: shall mean any Farm Credit Bank, any
Federal land bank association, any production credit association, the banks for
cooperatives, and such other institutions as may be a part of the Farm Credit
System and chartered by and subject to regulation by the Farm Credit
Administration.

7



--------------------------------------------------------------------------------



 



     1.80 Fiscal Quarter: each three (3) month period beginning on the first day
of each of the following months: September, December, March and June.

     1.81 Fiscal Year: a year commencing on September 1 and ending on August 31.

     1.82 5-Year Advance: shall have the meaning set forth in Subsection 3.1.

     1.83 5-Year Availability Period: shall mean the period from the Closing
Date until the 5-Year Maturity Date or such later date as may be applicable with
respect to 5-Year Advances made pursuant to Section 5.6 hereof.

     1.84 5-Year Bid Advance: shall have the meaning set forth in Section 4.2.

     1.85 5-Year Bid Loan: shall have the meaning set forth in Section 4.2.

     1.86 5-Year Borrowing Notice: shall have the meaning set forth in
Section 3.3.

     1.87 5-Year Commitment: shall be $300,000,000.00, subject to reduction as
provided in Section 3.8 hereof.

     1.88 5-Year Facility: shall mean the loan facility made available to
Borrower under Article 3 of this Agreement.

     1.89 5-Year Facility Fee Factor: the 5-Year Facility Fee Factor determined
as set forth in Schedule 2 hereto and Section 6.6 hereof.

     1.90 5-Year Facility Fee: shall have the meaning set forth in Subsection
6.5.2.

     1.91 5-Year Facility Note: shall have the meaning set forth in Section 3.4.

     1.92 5-Year Funding Notice: shall have the meaning set forth in
Section 3.3.

     1.93 5-Year Margin: the 5-Year Margin determined as set forth in Schedule 2
hereto and Section 6.6 hereto.

     1.94 5-Year Maturity Date: May 19, 2010.

     1.95 Funded Debt: means, with respect to any Person, at any time, all Debt
of such Person in each case maturing by its terms more than one year after the
date of creation thereof, or which is renewable or extendible at the option of
such Person for a period ending more than one (1) year after the date of
creation thereof, and shall include Debt of such maturity created or assumed by
such Person either directly or indirectly, including obligations of such
maturity secured by liens upon property of such Person and upon which such
Person customarily pays the interest, and all obligations of such Person under
Capital Leases of such maturity, and the net present value of obligations under
Operating Leases as discounted by a rate of 8.0% per annum, and all obligations
to reimburse the Letter of Credit Bank or any Syndication Party with

8



--------------------------------------------------------------------------------



 



respect to all Letters of Credit which support long-term debt, with expiration
dates in excess of one year from the date of issuance thereof.

     1.96 Funding Losses: shall have the meaning set forth in Section 7.5.

     1.97 Funding Loss Notice: shall have the meaning set forth in Section 7.5.

     1.98 Funding Share: shall mean the amount of any Advance which each
Syndication Party is required to fund, which shall be determined as follows:
(a) for an Advance under the 364-Day Facility (other than pursuant to a Bid
Advance or an Overnight Advance), the amount of such Advance multiplied by such
Syndication Party’s Individual 364-Day Pro Rata Share as of the date of the
364-Day Funding Notice for, but without giving effect to, such Advance; (b) for
an Advance under the 5-Year Facility (other than pursuant to a Bid Advance), the
amount of such Advance multiplied by such Syndication Party’s Individual 5-Year
Pro Rata Share as of the date of the 5-Year Funding Notice for, but without
giving effect to, such Advance; (c) for an Advance under a Bid won by such
Syndication Party, the amount of such Bid; and (d) for an Overnight Advance, the
amount determined as provided in Section 4.10 hereof.

     1.99 GAAP: generally accepted accounting principles in the United States of
America, as in effect from time to time.

     1.100 Good Faith Contest: means the contest of an item if (a) the item is
diligently contested in good faith by appropriate proceedings timely instituted,
(b) either the item is (i) bonded or (ii) adequate reserves are established with
respect to the contested item if and to the extent required in accordance with
GAAP, (c) during the period of such contest, the enforcement of any contested
item is effectively stayed, and (d) the failure to pay or comply with the
contested item could not reasonably be expected to result in a Material Adverse
Effect.

     1.101 Governmental Authority: means any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

     1.102 Hazardous Substances: dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

     1.103 Holdout Lender: shall have the meaning set forth in Section 16.33.

     1.104 Importer: shall have the meaning set forth in Section 1.77.

     1.105 Importer LC: shall have the meaning set forth in Section 4.12.

9



--------------------------------------------------------------------------------



 



     1.106 Indemnification Date: shall have the meaning set forth in
Section 4.12.

     1.107 Indemnified Agency Parties: shall have the meaning set forth in
Section 16.20.

     1.108 Indemnified Parties: shall have the meaning set forth in
Section 14.1.

     1.109 Individual Commitment: shall mean with respect to any Syndication
Party, its Individual 5-Year Commitment and/or its Individual 364-Day
Commitment, as applicable.

     1.110 Individual 364-Day Commitment: shall mean with respect to any
Syndication Party the amount shown as its Individual 364-Day Commitment on
Schedule 1 hereto, subject to adjustment in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 16.28 hereof, or a
reduction in the 364-Day Commitment in accordance with Section 2.8 hereof.

     1.111 Individual 5-Year Commitment: shall mean with respect to any
Syndication Party the amount shown as its Individual 5-Year Commitment on
Schedule 1 hereto, subject to adjustment in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 16.28 hereof, or a
reduction in the 5-Year Commitment in accordance with Section 3.8 hereof.

     1.112 Individual 364-Day Lending Capacity: shall mean with respect to any
Syndication Party the amount at any time of its Individual 364-Day Commitment,
less its Individual Outstanding 364-Day Obligations.

     1.113 Individual 5-Year Lending Capacity: shall mean with respect to any
Syndication Party the amount at any time of its Individual 5-Year Commitment,
less its Individual Outstanding 5-Year Obligations.

     1.114 Individual Outstanding 364-Day Obligations: shall mean with respect
to any Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all 364-Day Advances made by such
Syndication Party (including, without duplication, Overnight Advances made by
such Syndication Party in its capacity as an Overnight Lender), (b) the
aggregate outstanding principal amount of all 364-Day Bid Advances made by such
Syndication Party, and (c) all of such Syndication Party’s Committed 364-Day
Advances.

     1.115 Individual Outstanding 5-Year Obligations: shall mean with respect to
any Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all 5-Year Advances made by such
Syndication Party, (b) the aggregate outstanding principal amount of all 5-Year
Bid Advances made by such Syndication Party, (c) the undrawn face amount of all
outstanding Negotiated Letters of Credit as to which such Syndication Party is
the Issuing Syndication Party, (d) such Syndication Party’s 5-Year Pro Rata
Share of the undrawn face amount of all outstanding Committed Letters of Credit;
and (e) all of such Syndication Party’s Committed 5-Year Advances.

     1.116 Individual 364-Day Pro Rata Share: shall mean with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 9 decimal
points), where the numerator is

10



--------------------------------------------------------------------------------



 



such Syndication Party’s Individual 364-Day Commitment less such Syndication
Party’s Individual Outstanding 364-Day Obligations; and the denominator is the
364-Day Commitment less the sum of the Individual Outstanding 364-Day
Obligations of all of the Syndication Parties, determined (a) in the case of
LIBO Rate Loans, at 12:00 noon (Central time) on the Banking Day Borrower
delivers a 364-Day Borrowing Notice pursuant to which Borrower requests such
LIBOR Loan, and (b) in all other cases, 12:00 noon (Central time) on the Banking
Day Borrower delivers a 364-Day Borrowing Notice or a Bid Request or requests a
Letter of Credit under the 364-Day Facility.

     1.117 Individual 5-Year Pro Rata Share: shall mean with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 9 decimal
points), where the numerator is such Syndication Party’s Individual 5-Year
Commitment less such Syndication Party’s Individual Outstanding 5-Year
Obligations; and the denominator is the 5-Year Commitment less the sum of the
Individual Outstanding 5-Year Obligations of all of the Syndication Parties,
determined (a) in the case of LIBO Rate Loans, at 12:00 noon (Central time) on
the Banking Day Borrower delivers a 5-Year Borrowing Notice pursuant to which
Borrower requests such LIBOR Loan, and (b) in all other cases, 12:00 noon
(Central time) on the Banking Day Borrower delivers a 5-Year Borrowing Notice or
requests a Letter of Credit under the 5-Year Facility.

     1.118 Intellectual Property: shall have the meaning set forth in
Section 10.18.

     1.119 Investment: means, with respect to any Person, (a) any loan or
advance by such Person to any other Person, (b) the purchase or other
acquisition by such Person of any capital stock, obligations or securities of,
or any capital contribution to, or investment in, or the acquisition by such
Person of all or substantially all of the assets of, or any interest in, any
other Person, (c) any performance or standby letter of credit where (i) that
Person has the reimbursement obligation to the issuer, and (ii) the proceeds of
such letter of credit are to be used for the benefit of any other Person,
(d) the agreement by such Person to make funds available for the benefit of
another Person to either cover cost overruns incurred in connection with the
construction of a project or facility, or to fund a debt service reserve
account, (e) the agreement by such Person to assume, guarantee, endorse or
otherwise be or become directly or contingently responsible or liable for the
obligations or debts of any other Person (other than by endorsement for
collection in the ordinary course of business), (f) an agreement to purchase any
obligations, stocks, assets, goods or services but excluding an agreement to
purchase any assets, goods or services entered into in the ordinary course of
business, (g) an agreement to supply or advance any assets, goods or services
not in the ordinary course of business, or (h) an agreement to maintain or cause
such Person to maintain a minimum working capital or net worth or otherwise to
assure the creditors of any Person against loss.

     1.120 Issuance Fee: shall be, with respect to each Committed Letter of
Credit, the greater of (a) $2,500.00; or (b) the face amount of such Letter of
Credit multiplied by 20 basis points.

     1.121 Issuing Syndication Party: shall have the meaning set forth in
Section 5.3.

     1.122 LC Commitment: shall be $75,000,000.00.

11



--------------------------------------------------------------------------------



 



     1.123 LC Confirmation: shall have the meaning set forth in Section 4.12.

     1.124 LC Confirmation Commitment: means $6,000,000.00.

     1.125 Letters of Credit: collectively all Committed Letters of Credit, and
all Negotiated Letters of Credit, outstanding at any time.

     1.126 Letter of Credit Bank: CoBank, ACB.

     1.127 LIBO Rate: the rate for deposits in U.S. dollars with maturities
comparable to the selected LIBO Rate Period as quoted by the British Bankers’
Association for the purpose of displaying London Interbank Offered Rates for
U.S. Dollar deposits, determined effective as of 11:00 A.M. (London Time) on the
day which is two (2) Banking Days prior to the first day of each LIBO Rate
Period, reserve adjusted for Regulation D on a demonstrated basis, with such
rate modified by adding the 364-Day Margin or the 5-Year Margin, depending on
whether the LIBO Rate Loan is being made under the 364-Day Facility or the
5-Year Facility, respectively.

     1.128 LIBO Rate Loan: shall have the meaning set forth in Subsection 6.1.2.

     1.129 LIBO Rate Period: shall have the meaning set forth in Subsection
6.1.2.

     1.130 LIBO Request: shall have the meaning set forth in Subsection 6.1.2.

     1.131 Licensing Laws: shall have the meaning set forth in Section 10.4.

     1.132 Lien: means with respect to any asset any mortgage, deed of trust,
pledge, security interest, hypothecation, assignment for security purposes,
encumbrance, lien (statutory or other), or other security agreement or charge,
or encumbrance of any kind or nature whatsoever (including, without limitation,
any conditional sale, Capital Lease or other title retention agreement related
to such asset).

     1.133 Loans: shall mean, collectively, all Bid Advances, all Base Rate
Loans, all LIBO Rate Loans, and all Overnight Loans outstanding at any time.

     1.134 Loan Documents: this Credit Agreement and the Notes.

     1.135 Material Adverse Effect: means a material adverse effect on (a) the
financial condition, results of operation, business or property of Borrower; or
(b) on the ability of Borrower to perform its obligations under this Credit
Agreement and the other Loan Documents; or (c) on the ability of the
Administrative Agent or the Syndication Parties to enforce their rights and
remedies against Borrower under the Loan Documents.

     1.136 Material Agreements: all agreements of Borrower, the termination or
breach of which, based upon Borrower’s knowledge as of the date of making any
representation with respect thereto, would have a Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



     1.137 Multiemployer Plan: means a Plan meeting the definition of a
“multiemployer plan” in Section 3(37) of ERISA.

     1.138 NCRA: shall have the meaning set forth in Section 13.5.

     1.139 Negotiated LC Request: shall have the meaning set forth in Subsection
5.1.2.

     1.140 Negotiated Letter of Credit: shall mean a letter of credit issued by
a Syndication Party pursuant to the provisions of Sections 5.1 and 5.3 hereof
and shall include all Existing Letters of Credit as to which such Syndication
Party was the Issuing Syndication Party.

     1.141 Non-US Lender: shall have the meaning set forth in Section 16.32.

     1.142 Note or Notes: the 364-Day Facility Notes and/or the 5-Year Facility
Notes, as applicable, and all amendments, renewals, substitutions and extensions
thereof.

     1.143 OFAC: shall have the meaning set forth in Section 12.15.

     1.144 Operating Lease: means any lease of property (whether real, personal
or mixed) by a Person under which such Person is lessee, other than a Capital
Lease.

     1.145 Organization Documents: in the case of a corporation, its articles or
certificate of incorporation and bylaws; in the case of a partnership, its
partnership agreement and certificate of limited partnership, if applicable; in
the case of a limited liability company, its articles of organization and its
operating agreement.

     1.146 Other List.: shall have the meaning set forth in Section 12.15.

     1.147 Original Effective Date.: shall have the meaning set forth in Recital
A.

     1.148 Overnight Advance.: shall have the meaning set forth in Section 4.10.

     1.149 Overnight Advance Request.: shall have the meaning set forth in
Section 4.10.

     1.150 Overnight Funding Commitment.: shall mean $20,000,000.00.

     1.151 Overnight Lender.: shall mean CoBank.

     1.152 Overnight Maturity Date.: shall have the meaning set forth in
Section 4.10.

     1.153 Overnight Rate.: shall have the meaning set forth in Section 4.10.

     1.154 Payment Account.: shall have the meaning set forth in Section 16.11.

     1.155 Payment Distribution.: shall have the meaning set forth in
Section 16.11.

     1.156 PBGC.: shall have the meaning set forth in Section 10.10.

13



--------------------------------------------------------------------------------



 



     1.157 Permitted Encumbrance.: shall have the meaning set forth in
Section 13.3.

     1.158 Person: any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, and instrumentality,
division, agency, body or department thereof), or other entity.

     1.159 Plan: means any plan, agreement, arrangement or commitment which is
an employee benefit plan, as defined in Section 3(3) of ERISA, maintained by
Borrower or any Subsidiary or any ERISA Affiliate or with respect to which
Borrower or any Subsidiary or any ERISA Affiliate at any relevant time has any
liability or obligation to contribute.

     1.160 Platform: shall have the meaning set forth in Subsection 17.16.2.

     1.161 Potential Default: any event, other than an event described in
Section 15.1(a) hereof, which with the giving of notice or lapse of time, or
both, would become an Event of Default.

     1.162 Prohibited Transaction: means any transaction prohibited under
Section 406 of ERISA or Section 4975 of the Code.

     1.163 Reallocation : shall have the meaning set forth in Section 17.17.

     1.164 Reduction : shall have the meaning set forth in Section 16.35.

     1.165 Regulatory Change: shall have the meaning set forth in Section 17.12.

     1.166 Replacement Lender: shall have the meaning set forth in
Section 16.33.

     1.167 Reportable Event: means any of the events set forth in Section
4043(b) of ERISA or in the regulations thereunder.

     1.168 Requested 364-Day Advance: shall mean the amount of Advance requested
by Borrower in any 364-Day Borrowing Notice.

     1.169 Requested 5-Year Advance: shall mean the amount of Advance requested
by Borrower in any 5-Year Borrowing Notice.

     1.170 Required Lenders: shall mean Syndication Parties (including Voting
Participants) whose aggregate Individual 364-Day Commitments and Individual
5-Year Commitments constitute fifty-one percent (51.0%) of the Aggregate
Commitment; provided that the number of Syndication Parties (including Voting
Participants) which constitute the Required Lenders must be the lesser of
(i) all, or (ii) no fewer than three (3), if fewer than three (3) Syndication
Parties (including Voting Participants) would constitute fifty-one percent
(51.0%) of the aggregate Individual 364-Day Commitments and Individual 5-Year
Commitments. Pursuant to Section 16.29 hereof, Voting Participants shall, under
the circumstances set forth therein, be entitled to

14



--------------------------------------------------------------------------------



 



voting rights and to be included in determining whether certain action is being
taken by the Required Lenders.

     1.171 Required License: shall have the meaning set forth in Section 10.09.

     1.172 Restricted Subsidiary: shall mean those Subsidiaries identified on
Exhibit 1.172 hereto, as it may be amended from time to time with the prior
written consent of Borrower, the Administrative Agent and the Required Lenders.

     1.173 SDN List: shall have the meaning set forth in Section 12.15.

     1.174 Subsidiary: means with respect to any Person: (a) any corporation in
which such Person, directly or indirectly, (i) owns more than fifty percent
(50%) of the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof, or (b) any
partnership, association, joint venture, limited liability company, or other
unincorporated organization or entity, other than Ventura Foods, LLC, with
respect to which such Person, (i) directly or indirectly owns more than fifty
percent (50%) of the equity interest thereof, or (ii) directly or indirectly
owns an equity interest in an amount sufficient to control the management
thereof. All of Borrower’s Subsidiaries owned as of the Closing Date are set
forth on Exhibit 1.174 hereto.

     1.175 Successor Agent: such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 16.23 of
this Credit Agreement.

     1.176 Syndication Acquisition Agreement: shall have the meaning set forth
in Section 16.28.

     1.177 Syndication Interest: shall have the meaning set forth in
Section 16.1.

     1.178 Syndication Parties: shall mean those entities listed on Schedule 1
hereto as having an Individual 364-Day Commitment and/or an Individual 5-Year
Commitment, and such Persons as shall from time to time execute a Syndication
Acquisition Agreement substantially in the form of Exhibit 16.28 hereto
signifying their election to purchase all or a portion of the Syndication
Interest of any Syndication Party, in accordance with Section 16.28 hereof, and
to become a Syndication Party hereunder.

     1.179 Syndication Party Advance Date: shall have the meaning set forth in
Section 16.2.

     1.180 Term Loan Credit Agreement: shall mean that certain Credit Agreement
(Term Loan) dated as of June 1, 1998 by and between Borrower (f/k/a Cenex
Harvest States Cooperatives) and St. Paul Bank, as administrative agent for all
syndication parties thereunder, and as a syndication party thereunder, CoBank,
and the other syndication parties set forth on the signature pages thereto, as
by the First Amendment through the Seventh Amendment and as amended from time to
time thereafter.

     1.181 364-Day Advance: shall have the meaning set forth in Subsection 2.1.

15



--------------------------------------------------------------------------------



 



     1.182 364-Day Availability Period: shall mean the period from the Closing
Date until the 364-Day Maturity Date.

     1.183 364-Day Bid Advance: shall have the meaning set forth in Section 4.1.

     1.184 364-Day Bid Loan: shall have the meaning set forth in Section 4.1.

     1.185 364-Day Borrowing Notice: shall have the meaning set forth in
Section 2.3.

     1.186 364-Day Commitment: shall be $700,000,000.00, subject to reduction as
provided in Section 2.8 hereof.

     1.187 364-Day Facility: shall mean the loan facility made available to
Borrower under Article 2 of this Agreement.

     1.188 364-Day Facility Fee Factor: the 364-Day Facility Fee Factor
determined as set forth in Schedule 2 hereto and Section 6.6 hereof.

     1.189 364-Day Facility Fee: shall have the meaning set forth in Subsection
6.5.1.

     1.190 364-Day Facility Note(s): shall have the meaning set forth in
Section 2.4.

     1.191 364-Day Funding Notice: shall have the meaning set forth in
Section 2.3.

     1.192 364-Day Margin: the 364-Day Margin determined as set forth in
Schedule 2 hereto and Section 6.6 hereto.

     1.193 364-Day Maturity Date: May 18, 2006.

     1.194 2003 Credit Agreement: shall have the meaning set forth in Recital A.

     1.195 Transfer: shall have the meaning set forth in Section 16.28.

     1.196 USA Patriot Act: shall have the meaning set forth in Subsection
10.24.1.

     1.197 Voting Participant: shall have the meaning set forth in
Section 16.29.

     1.198 Wire Instructions: shall have the meaning set forth in Section 16.30.

ARTICLE 2. 364-DAY FACILITY

     2.1 364-Day Facility Loan. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Section 16.10 hereof), each of the Syndication Parties severally agrees to
advance funds under the 364-Day Facility (each a “364-Day Advance”) upon receipt
of a 364-Day Funding Notice from time to time during the 364-Day Availability
Period, subject to the following limits:

16



--------------------------------------------------------------------------------



 



          2.1.1 Individual Syndication Party 364-Day Commitment. No Syndication
Party shall be required or permitted to make a 364-Day Advance which would
exceed its Individual 364-Day Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the 364-Day Borrowing Notice requesting such
Advance.

          2.1.2 Individual Syndication Party 364-Day Pro Rata Share. No
Syndication Party shall be required or permitted to fund a 364-Day Advance under
the 364-Day Facility in excess of an amount equal to its Individual 364-Day Pro
Rata Share multiplied by the amount of the requested 364-Day Advance. Each
Syndication Party agrees to fund its Individual 364-Day Pro Rata Share of each
364-Day Advance, except as provided in Section 4.10 hereof regarding Overnight
Loans and in Article 4 hereof regarding 364-Day Bid Advances.

     2.2 364-Day Commitment. Borrower shall not be entitled to request a 364-Day
Advance in an amount which, when added to the aggregate Individual Outstanding
364-Day Obligations of all Syndication Parties, would exceed the 364-Day
Commitment.

     2.3 364-Day Borrowing Notice; Funding Notice. Borrower shall give the
Administrative Agent prior written notice by facsimile (effective upon receipt)
of each request for a 364-Day Advance (a) in the case of a Base Rate Loan, on or
before 11:00 A.M. (Central time) on the day of making such Base Rate Loan, and
(b) in the case of a LIBO Rate Loan, on or before 11:00 A.M. (Central time) at
least three (3) Banking Days prior to the date of making such LIBO Rate Loan.
Each notice must be in substantially the form of Exhibit 2.3 hereto (“364-Day
Borrowing Notice”) and must specify (w) the amount of such 364-Day Advance,
(x) the proposed date of making such 364-Day Advance, (y) whether Borrower
requests that the 364-Day Advance will bear interest at (i) the Base Rate (the
amount that is to bear interest at the Base Rate must be a minimum of
$10,000,000.00 and in incremental multiples of $1,000,000.00) or (ii) the LIBO
Rate (the amount that is to bear interest at the LIBO Rate must be a minimum of
$10,000,000.00 and in incremental multiples of $1,000,000.00), and (z) in the
case of a LIBO Rate Loan, the initial LIBO Rate Period applicable thereto. The
Administrative Agent shall, on or before 12:00 noon (Central time) of the same
Banking Day, notify each Syndication Party (“364-Day Funding Notice”) of its
receipt of each such 364-Day Borrowing Notice and the amount of such Syndication
Party’s Funding Share thereunder. Not later than 2:00 P.M. (Central time) on the
date of a 364-Day Advance, each Syndication Party will make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, such Syndication Party’s Funding Share of such 364-Day Advance.
After the Administrative Agent’s receipt of such funds, but not later than 3:00
P.M. (Central time), and upon fulfillment of the applicable conditions set forth
in Article 11 hereof, the Administrative Agent will make such 364-Day Advance
available to Borrower, in immediately available funds, and will transmit such
funds by wire transfer to Borrower’s Account. A 364-Day Advance may be requested
by the Overnight Lender as provided in Section 4.10 hereof, by a written notice
to the Administrative Agent generally complying with the requirements set forth
above for a 364-Day Borrowing Notice, provided that such amount shall bear
interest at the Base Rate. Thereafter the Administrative Agent shall send out a
364-Day Funding Notice, each Syndication Party shall make available to the
Administrative Agent such Syndication Party’s Funding Share thereof as provided
above, and the Administrative Agent shall transmit such funds by wire transfer
to the Overnight Lender.

17



--------------------------------------------------------------------------------



 



     2.4 364-Day Facility Promissory Notes. Borrower’s obligations to each
Syndication Party under the 364-Day Facility, including Borrower’s payment
obligations with respect to all 364-Day Advances made by such Syndication Party,
all Overnight Advances made by the Overnight Lender, and all 364-Day Bid
Advances made by each Syndication Party shall be evidenced by, and repaid with
interest in accordance with, a promissory note of Borrower in substantially the
form of Exhibit 2.4 hereto duly completed, in the stated maximum principal
amount equal to such Syndication Party’s Individual 364-Day Facility Commitment,
dated the date of this Credit Agreement, payable to such Syndication Party for
the account of its Applicable Lending Office, and maturing as to principal on
the 364-Day Maturity Date (each a “364-Day Facility Note” and collectively, the
“364-Day Facility Notes”).

     2.5 Advances Under 2003 Credit Agreement. The aggregate principal amount
owing on the Closing Date under the 2003 Credit Agreement on account of 364-Day
Advances (as such term is defined in the 2003 Credit Agreement), after Borrower
has made any payments required under Section 17.17 hereof, shall be treated as
364-Day Advances hereunder bearing interest from the Closing Date at the Base
Rate or the LIBO Rate and for the LIBO Rate Period, in each case as was
applicable thereto under the 2003 Credit Agreement.

     2.6 Syndication Party Records. Each Syndication Party shall record on its
books and records the amount of each 364-Day Advance (including Overnight
Advances with respect to those Syndication Parties which are also Overnight
Lenders), the rate and interest period applicable thereto, all payments of
principal and interest, and the principal balance from time to time outstanding.
Each Syndication Party’s record thereof shall be prima facie evidence as to all
such amounts and shall be binding on Borrower absent manifest error.
Notwithstanding the foregoing, Borrower will never be required to pay to any
Syndication Party as principal more than the principal amount of the 364-Day
Advances, 364-Day Bid Advances, and Overnight Advances funded by such
Syndication Party.

     2.7 Use of Proceeds. The proceeds of the 364-Day Advances will be used by
Borrower to fund working capital requirements, and for general corporate
purposes, and to payoff Overnight Advances (at the request of either Borrower or
the Overnight Lender), and Borrower agrees not to request or use such proceeds
for any other purpose. Borrower will not, directly or indirectly, use any part
of such proceeds for the purpose of purchasing or carrying any margin stock
within the meaning of Regulation U of the Board of Governors or to extend credit
to any Person for the purpose of purchasing or carrying any such margin stock.

     2.8 Syndication Party Funding Failure. The failure of any Syndication Party
to fund its Funding Share of any requested 364-Day Advance or to fund any
364-Day Bid Advance to be made by it on the date specified for such Advance
shall not relieve any other Syndication Party of its obligation (if any) to fund
its Funding Share of any Advance on such date, but, except as provided in
Sections 4.7 and 4.11 hereof, no Syndication Party shall be responsible for the
failure of any other Syndication Party to make any Advance to be made by such
other Syndication Party.

     2.9 Reduction of 364-Day Commitment. Borrower may, by written facsimile
notice to the Administrative Agent on or before 10:00 A.M. (Central time) on any
Banking Day,

18



--------------------------------------------------------------------------------



 



irrevocably reduce the 364-Day Commitment; provided that (a) such reduction must
be in multiples of one-million dollars ($1,000,000.00), and (b) Borrower must
simultaneously make any principal payment necessary (along with any applicable
Funding Losses on account of such principal payment) so that (i) the aggregate
amount of the Individual Outstanding 364-Day Obligations of all Syndication
Parties does not exceed the reduced 364-Day Commitment on the date of such
reduction, and (ii) the Individual Outstanding 364-Day Obligations owing to any
Syndication Party do not exceed the Individual 364-Day Commitment of that
Syndication Party (after reduction thereof in accordance with the following
sentence). In the event the 364-Day Commitment is reduced as provided in the
preceding sentence, then the Individual 364-Day Commitment of each Syndication
Party shall be reduced in the same proportion as the Individual 364-Day
Commitment of such Syndication Party bears to the 364-Day Commitment before such
reduction.

ARTICLE 3. 5-YEAR FACILITY

     3.1 5-Year Facility Loan. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Section 16.10 hereof), each of the Syndication Parties severally agrees to
advance funds under the 5-Year Facility (each a “5-Year Advance”) upon receipt
of a 5-Year Funding Notice from time to time during the 5-Year Availability
Period, subject to the following limits:

          3.1.1 Individual Syndication Party 5-Year Commitment. No Syndication
Party shall be required or permitted to make a 5-Year Advance which would exceed
its Individual 5-Year Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the 5-Year Borrowing Notice requesting such
Advance.

          3.1.2 Individual Syndication Party 5-Year Pro Rata Share. No
Syndication Party shall be required or permitted to fund a 5-Year Advance under
the 5-Year Facility in excess of an amount equal to its Individual 5-Year Pro
Rata Share multiplied by the amount of the requested 5-Year Advance. Each
Syndication Party agrees to fund its Individual 5-Year Pro Rata Share of each
5-Year Advance, except as provided in Article 4 hereof regarding 5-Year Bid
Advances.

     3.2 5-Year Commitment. Borrower shall not be entitled to request a 5-Year
Advance in an amount which, when added to the aggregate Individual Outstanding
5-Year Obligations of all Syndication Parties, would exceed the 5-Year
Commitment.

     3.3 5-Year Borrowing Notice. Borrower shall give the Administrative Agent
prior written notice by facsimile (effective upon receipt) of each request for a
5-Year Advance (a) in the case of a Base Rate Loan, on or before 11:00 A.M.
(Central time) on the day of making such Base Rate Loan, and (b) in the case of
a LIBO Rate Loan, on or before 11:00 A.M. (Central time) at least three
(3) Banking Days prior to the date of making such LIBO Rate Loan. Each notice
must be in substantially the form of Exhibit 3.3 hereto (“5-Year Borrowing
Notice”) and must specify (w) the amount of such Advance, (x) the proposed date
of making such Advance, (y) whether Borrower requests that the Advance will bear
interest at (i) the Base Rate (the

19



--------------------------------------------------------------------------------



 



amount that is to bear interest at the Base Rate must be a minimum of
$10,000,000.00 and in incremental multiples of $1,000,000.00) or (ii) the LIBO
Rate (the amount that is to bear interest at the LIBO Rate must be a minimum of
$10,000,000.00 and in incremental multiples of $1,000,000.00), and (z) in the
case of a LIBO Rate Loan, the initial LIBO Rate Period applicable thereto. The
Administrative Agent shall, on or before 12:00 noon (Central time) of the same
Banking Day, notify each Syndication Party (“5-Year Funding Notice”) of its
receipt of each such 5-Year Borrowing Notice and the amount of such Syndication
Party’s Funding Share thereunder. Not later than 2:00 P.M. (Central time) on the
date of a 5-Year Advance, each Syndication Party will make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, such Syndication Party’s Funding Share of such 5-Year Advance.
After the Administrative Agent’s receipt of such funds, but not later than 3:00
P.M. (Central time), and upon fulfillment of the applicable conditions set forth
in Article 11 hereof, the Administrative Agent will make such 5-Year Advance
available to Borrower, in immediately available funds, and will transmit such
funds by wire transfer to Borrower’s Account. A 5-Year Advance may be requested
by the Overnight Lender as provided in Section 4.10 hereof, by a written notice
to the Administrative Agent generally complying with the requirements set forth
above for a 5-Year Borrowing Notice, provided that such amount shall bear
interest at the Base Rate. Thereafter the Administrative Agent shall send out a
5-Year Funding Notice, each Syndication Party shall make available to the
Administrative Agent such Syndication Party’s Funding Share thereof as provided
above, and the Administrative Agent shall transmit such funds by wire transfer
to the Overnight Lender.

     3.4 5-Year Facility Promissory Notes. Borrower’s obligations to each
Syndication Party under the 5-Year Facility, including Borrower’s payment
obligations with respect to all 5-Year Advances made by each Syndication Party
shall be evidenced by, and repaid with interest in accordance with, a promissory
note of Borrower in substantially the form of Exhibit 3.4 hereto duly completed,
in the stated maximum principal amount equal to such Syndication Party’s
Individual 5-Year Facility Commitment, dated the date such Syndication Party
becomes a Syndication Party, payable to such Syndication Party for the account
of its Applicable Lending Office, and maturing as to principal on the 5-Year
Maturity Date (each a “5-Year Facility Note” and collectively, the “5-Year
Facility Notes”).

     3.5 Advances Under 2003 Credit Agreement. The aggregate principal amount
owing on the Closing Date under the 2003 Credit Agreement on account of 3-Year
Advances (as such term is defined in the 2003 Credit Agreement) , after Borrower
has made any payments required under Section 17.17 hereof, shall be treated as
5-Year Advances hereunder bearing interest at the Base Rate or the LIBO Rate and
for the LIBO Rate Period, in each case as was applicable thereto under the 2003
Credit Agreement.

     3.6 Syndication Party Records. Each Syndication Party shall record on its
books and records the amount of each 5-Year Advance and any unreimbursed
obligations to such Syndication Party with respect to payments by such
Syndication Party under Negotiated Letters of Credit issued by such Syndication
Party made by it hereunder, the rate and interest period applicable thereto, all
payments of principal and interest, and the principal balance from time to time
outstanding. The Syndication Party’s record thereof shall be prima facie
evidence as to all such amounts and shall be binding on Borrower absent manifest
error. Notwithstanding the

20



--------------------------------------------------------------------------------



 



foregoing, Borrower will never be required to pay as principal more than the
principal amount of the 5-Year Advances and 5-Year Bid Advances funded by such
Syndication Party and any unreimbursed obligations to such Syndication Party
with respect to payments by such Syndication Party under Negotiated Letters of
Credit issued by such Syndication Party.

     3.7 Use of Proceeds. The proceeds of the 5-Year Loans will be used by
Borrower to fund working capital requirements, for general corporate purposes,
to support the issue of Letters of Credit, and to payoff Overnight Advances (at
the request of either Borrower or the Overnight Lender), and Borrower agrees not
to request or use such proceeds for any other purpose. Borrower will not,
directly or indirectly, use any part of such proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock.

     3.8 Syndication Party Funding Failure. The failure of any Syndication Party
to fund its Funding Share of any requested 5-Year Advance or 5-Year Bid Advance
to be made by it on the date specified for such Advance shall not relieve any
other Syndication Party of its obligation (if any) to fund its Funding Share of
any Advance on such date, but, except as provided in Sections 4.7 and 4.11
hereof, no Syndication Party shall be responsible for the failure of any other
Syndication Party to make any Advance to be made by such other Syndication
Party.

     3.9 Reduction of 5-Year Commitment. Borrower may, by written facsimile
notice to the Administrative Agent on or before 10:00 A.M. (Central time) on any
Banking Day, irrevocably reduce the 5-Year Commitment; provided that (a) such
reduction must be in multiples of one-million dollars ($1,000,000.00), and
(b) Borrower must simultaneously make any principal payment necessary (along
with any applicable Funding Losses on account of such principal payment) so that
(i) the aggregate amount of the Individual Outstanding 5-Year Obligations of all
Syndication Parties does not exceed the reduced 5-Year Commitment on the date of
such reduction, and (ii) the Individual Outstanding 5-Year Obligations owing to
any Syndication Party do not exceed the Individual 5-Year Commitment of that
Syndication Party (after reduction thereof in accordance with the following
sentence). In the event the 5-Year Commitment is reduced as provided in the
preceding sentence, then the Individual 5-Year Commitment of each Syndication
Party shall be reduced in the same proportion as the Individual 5-Year
Commitment of such Syndication Party bears to the 5-Year Commitment before such
reduction.

ARTICLE 4. BID RATE FACILITY; OVERNIGHT FACILITY

     4.1 364-Day Facility Bid Rate Loans. Subject to the terms and conditions of
this Agreement, including the procedures set forth in Article 4 hereof, and so
long as no Event of Default or Potential Default has occurred (or if a Potential
Default or an Event of Default has occurred, it has been waived in writing by
the Administrative Agent in accordance with the provisions of Section 16.10
hereof), each Syndication Party may in its sole discretion make Advances (each
Advance made by a Syndication Party pursuant to this Section a “364-Day Bid
Advance” and the total of such Advances made by the Syndication Parties the
“364-Day Bid Loans”) to Borrower from time to time during the 364-Day
Availability Period, provided that:

21



--------------------------------------------------------------------------------



 



          4.1.1 Individual 364-Day Commitment. No Syndication Party shall be
permitted to make a 364-Day Bid Advance under the 364-Day Facility which, when
added to its aggregate Individual Outstanding 364-Day Obligations, would exceed
such Syndication Party’s Individual 364-Day Commitment.

          4.1.2 364-Day Commitment. Borrower may not make a 364-Day Bid Request
in an amount which, when added to the aggregate Individual Outstanding 364-Day
Obligations of all Syndication Parties, would exceed the 364-Day Commitment.

          4.1.3 Amounts. Each 364-Day Bid Request shall be in an amount at least
equal to five million dollars ($5,000,000) and in integral multiples of one
million dollars ($1,000,000), and each 364-Day Bid shall be in an amount at
least equal to one million dollars ($1,000,000) or the amount remaining under
the Individual 364-Day Commitment of the Syndication Party submitting such
364-Day Bid, if less. Each 364-Day Bid Advance made by a Syndication Party will
be in the amount of its Bids, or portions thereof, under the 364-Day Facility
that are accepted by Borrower in accordance with Section 4.5 hereof.

     4.2 5-Year Facility Bid Rate Loans. Subject to the terms and conditions of
this Agreement, including the procedures set forth in Article 4 hereof, each
Syndication Party may in its sole discretion make Advances (each Advance made by
a Syndication Party pursuant to this Section a “5-Year Bid Advance” and the
total of such Advances made by the Syndication Parties the “5-Year Bid Loans”)
to Borrower from time to time during the 5-Year Availability Period, provided
that:

          4.2.1 Individual 5-Year Commitment. No Syndication Party shall be
permitted to make a 5-Year Bid Advance under the 5-Year Facility which, when
added to its aggregate Individual Outstanding 5-Year Obligations, would exceed
such Syndication Party’s Individual 5-Year Commitment.

          4.2.2 5-Year Commitment. Borrower may not make a 5-Year Bid Request in
an amount which, when added to the aggregate Individual Outstanding 5-Year
Obligations of all Syndication Parties, would exceed the 5-Year Commitment.

          4.2.3 Amounts. Each 5-Year Bid Request shall be in an amount at least
equal to five million dollars ($5,000,000) and in integral multiples of one
million dollars ($1,000,000), and each 5-Year Bid shall be in an amount at least
equal to one million dollars ($1,000,000) or the amount remaining under the
Individual 5-Year Commitment of the Syndication Party submitting such 5-Year
Bid, if less. Each 5-Year Bid Advance made by a Syndication Party will be in the
amount of its Bids, or portions thereof, under the 5-Year Facility that are
accepted by Borrower in accordance with Section 4.5 hereof.

     4.3 Bid Request. No more frequently than once each Banking Day, Borrower
may request offers from all Syndication Parties which have an Individual
Commitment in the Facility under which the offers are being requested, acting
severally and not jointly, to make Bid Advances under such Facility by giving
the Bid Agent notice by facsimile (effective upon receipt), substantially in the
form of Exhibit 4.3 hereto (“Bid Request”) on or before 9:00 A.M.

22



--------------------------------------------------------------------------------



 



(Central time) on the Banking Day the proposed Bid Rate Loan is to be made. By
9:30 A.M. (Central time) of the same Banking Day, the Bid Agent shall, by
facsimile transmission, send to all of the Syndication Parties eligible to
receive a Bid Request a copy of such Bid Request. Each Bid Request must specify
(a) the Facility under which the Bid Advances are being requested, (b) the total
amount of such requested Bid Advances, (c) the individual amount of each
requested Bid Advance with a different proposed Bid Maturity Date, (d) the
proposed Banking Day of making such Bid Advance (which shall be the same Banking
Day on which the Bid Request is submitted), and (e) the proposed maturity dates
for such Bid Advances (each a “Bid Maturity Date”) which must be Banking Days
and which must not extend (i) more than thirty (30) days beyond the 364-Day
Maturity Date or (ii) more than thirty (30) days beyond the 5-Year Maturity
Date, as applicable. Borrower may request offers to make more than one Bid Rate
Loan (up to a maximum of five (5) Bid Rate Loans in a single Bid Request for
each of the two Facilities), each with a different Bid Maturity Date, in a
single Bid Request.

     4.4 Bid Procedure. Each Syndication Party with an Individual Commitment in
the Facility under which the Bid Request is made may, in its sole discretion,
submit to the Bid Agent a written quote, substantially in the form of
Exhibit 4.4 hereto (“Bid”), containing an offer or offers to make one or more
Bid Advances in a specified amount or amounts in response to such Bid Request
(and may elect to bid with respect to any or all Bid Advances with different Bid
Maturity Dates specified in the Bid Request); provided, however, each
Syndication Party is limited to one Bid submission per Bid Request (which may
cover more than one Bid Maturity Date) and a Syndication Party may not submit a
Bid in an amount in excess of such Syndication Party’s Individual 364-Day
Lending Capacity or Individual 5-Year Lending Capacity, as applicable. A Bid may
set forth offers for up to five (5) separate Bid Rates for each of the
applicable Bid Advances, provided that each Bid shall specify the aggregate
principal amount of Bid Advances for all Bid Maturity Dates that the Syndication
Party submitting such Bid is willing to make at the interest rate or rates
specified in such Bid (each a “Bid Rate”) pursuant to such Bid. Each Bid by a
Syndication Party (other than by the Bid Agent acting in its capacity as a
Syndication Party) must be submitted to the Bid Agent by facsimile not later
than 10:15 A.M. (Central time) on the same Banking Day. The Bid Agent, in its
capacity as a Syndication Party, may submit Bids; provided such Bids must be
finalized not later than 10:00 A.M. (Central time) on the same Banking Day. Each
Bid shall be irrevocable. The Bid Agent shall disregard a Bid if it (a) is not
substantially in conformity with Exhibit 4.4 hereto, (b) contains qualifying or
conditional language, (c) proposes terms other than or in addition to those set
forth in the applicable Bid Request, or (d) arrives after the applicable time
set forth in this Section. By 10:30 A.M. (Central time) on the same Banking Day,
the Bid Agent shall send copies of all Bids to Borrower by facsimile (“Bid
Results Notice”).

     4.5 Bid Acceptance Procedure. Not later than 11:00 A.M. (Central time) on
the same Banking Day, Borrower shall provide to the Bid Agent by facsimile
notice, in the form of Exhibit 4.5 hereto, of its acceptance or rejection of
each of the Bids submitted to Borrower by the Bid Results Notice (“Bid Selection
Notice”). In the case of each acceptance the Bid Selection Notice shall specify
the aggregate principal amount of Bid Advances for each of the Bids that are
accepted. Regardless of the amounts or interest rates bid by any Syndication
Party, Borrower may accept or decline any Bid in whole or in part, provided that
(a) the aggregate principal amount of Bid Advances accepted may not exceed the
applicable amount set forth in

23



--------------------------------------------------------------------------------



 



the related Bid Request, and (b) Borrower may not accept any offer that fails to
comply with this Article 4. Bids not accepted by 11:00 A.M. will be irrevocably
deemed to have been rejected by Borrower. No later than 12:00 noon (Central
time) on the same Banking Day, the Bid Agent shall send, by facsimile, a copy of
such Bid Selection Notice to the Administrative Agent and each Syndication Party
which submitted a Bid.

     4.6 Bid Rate Loan Funding. Not later than 2:00 P.M. (Central time) on the
same Banking Day, each Syndication Party that is to make one or more Bid
Advances in accordance with the Bid Selection Notice shall make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, an amount sufficient to fund such Bid Advances. After the
Administrative Agent’s receipt of such funds, but not later than 3:00 P.M.
(Central time), and upon fulfillment of the applicable conditions set forth in
Article 11 hereof, the Administrative Agent will make the proceeds of such Bid
Advances available to Borrower, in immediately available funds, and will
transmit such funds by wire transfer to Borrower’s Account.

     4.7 Syndication Party Funding Failure. In the event any Syndication Party
fails to make any requested 364-Day Bid Advance or 5-Year Bid Advance to be made
by it on the date specified for such Advance, the Administrative Agent (in that
capacity) will advance such funds to Borrower on behalf of such Syndication
Party in its role and capacity as the Administrative Agent, and therefore
notwithstanding limitations, if any, contained herein relating to the
Administrative Agent in its role as a Syndication Party, including its
Individual 364-Day Commitment, Individual 5-Year Commitment, Individual 364-Day
Lending Capacity, or Individual 5-Year Lending Capacity, as applicable. In the
event of the funding of any such Advance by the Administrative Agent, the
Syndication Party failing to fund such Advance will be treated as a Delinquent
Syndication Party under Section 16.4 hereof, and the Administrative Agent will
be treated as a Contributing Syndication Party under such Section.

     4.8 Bid Rate Loans — Bid Maturity Date Beyond Maturity Date.
Notwithstanding any other provision in this Credit Agreement that may be
construed to the contrary, in the event that a Syndication Party, at its sole
discretion, makes a 364-Day Bid Advance or a 5-Year Bid Advance to Borrower with
a Bid Maturity Date later than the 364-Day Maturity Date or the 5-Year Maturity
Date, as applicable; and (a) (i) the 364-Day Maturity Date or the 5-Year
Maturity Date, as applicable, is subsequently extended by amendment to this
Credit Agreement; and (ii) such Syndication Party does not renew its Individual
364-Day Commitment or its Individual 5-Year Commitment, as applicable at a level
at least equal to the outstanding amount of such 364-Day Bid Advance or such
5-Year Bid Advance, as applicable, then, in such case, such outstanding amount
will be due and payable by Borrower, and accepted by such Syndication Party, on
the 364-Day Maturity Date or the 5-Year Maturity Date, as applicable, (in each
case as in effect prior to such extension thereof) without any liability for
Funding Losses on such amount; or (b) the 364-Day Maturity Date or the 5-Year
Maturity Date, as applicable, is not subsequently extended by amendment to this
Credit Agreement, then, in each such case, such outstanding amount will be
repaid by Borrower in accordance with the terms of this Credit Agreement
(including provision for Funding Losses) and this Credit Agreement will be
deemed to continue in force for the limited purpose of facilitating such
payments.

24



--------------------------------------------------------------------------------



 



     4.9 Failure to Implement Bid Process. In the event the Bid Agent fails to
hold an auction pursuant to a proper Bid Request, the Administrative Agent (in
that capacity) will make an Advance to Borrower on behalf of all Syndication
Parties (with such Advance allocated between the 364-Day Facility and the 5-Year
Facility in accordance with the allocations contained in the applicable Bid
Request), in the amount of each Bid Advance requested in such Bid Request to
bear interest at the then current Base Rate to be repaid out of proceeds of Bid
Advances on the next Banking Day, and will cause the Bid Agent to hold the
auction for such Bid Advances the following Banking Day.

     4.10 Overnight Advances. In addition to Borrower’s right to request a
364-Day Advance under Article 2 hereof or a 364-Day Bid Advance under
Section 4.1 hereof, Borrower may, subject to the terms and conditions of this
Section, at any time before 2:30 P.M. (Central time) on a Banking Day, request
the Overnight Lender to make an Advance to Borrower under the 364-Day Facility
on the same Banking Day (“Overnight Advance”) in accordance with the provisions
of this Section. Each Banking Day by 10:30 A.M. (Central time) the Overnight
Lender shall notify Borrower of the interest rate (“Overnight Rate”) that it
will charge on all Overnight Advances made that Banking Day. Borrower’s request
for an Overnight Advance (“Overnight Advance Request”) may be made orally or in
writing by facsimile (if orally, shall be confirmed in writing on the same
Banking Day), must be directed to the Overnight Lender, and must specify (a) the
amount of such Advance, and (b) the date when such Overnight Advance will be due
and payable (“Overnight Maturity Date”), which may not be later than the fifth
Banking Day thereafter. If Borrower submits an Overnight Advance Request, the
Overnight Lender shall promptly, but not later than 3:30 P.M. on the same
Banking Day, fund such Overnight Advance and advise the Administrative Agent in
writing of the amount, Overnight Rate, and Overnight Maturity Date of such
Overnight Advance. Each Overnight Advance shall bear interest at the applicable
Overnight Rate and shall be payable in full, including interest, on the
Overnight Maturity Date applicable to such Overnight Advance. Such payment may,
at Borrower’s discretion, and subject to the conditions of this Credit
Agreement, be made by an Advance under the 364-Day Facility or under the 5-Year
Facility. Overnight Advances shall be made only by the Overnight Lender.
Borrower’s entitlement to receive, and the Overnight Lender’s obligation to
fund, any Overnight Advance shall be subject to the conditions and limitations
set forth in Section 2.1 hereof and applicable to 364-Day Advances generally,
and, in addition, the aggregate outstanding principal amount of all such
Overnight Advances shall not at any time exceed the Overnight Funding
Commitment. At the sole discretion of the Overnight Lender, any Overnight
Advance may be paid off at any time by a 364-Day Advance or by a 5-Year Advance
requested by the Overnight Lender.

     4.11 Overnight Lender Funding Failure. In the event the Overnight Lender
fails to make any requested Overnight Advance to be made by it on the date
specified for such Advance, the Administrative Agent (in that capacity) may, in
its sole and absolute discretion and in its role and capacity of the
Administrative Agent, advance such funds to Borrower on behalf of such Overnight
Lender, notwithstanding limitations, if any, contained herein relating to the
Administrative Agent in its role as a Syndication Party, including its
Individual 364-Day Commitment or Individual 364-Day Lending Capacity. In the
event of any such advance by the Administrative Agent, the Overnight Lender will
be treated as a Delinquent Syndication Party under Section 16.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section.

25



--------------------------------------------------------------------------------



 



     4.12 LC Confirmation Indemnification. In connection with any Export Grain
Transaction, Borrower may, subject to the terms and conditions of this Section,
at any time before 2:30 P.M. (Central time) on a Banking Day, request CoBank
(acting in its individual capacity and not as Administrative Agent or
Syndication Party) to confirm (“LC Confirmation”) the letter of credit issued by
the applicable Importer’s bank (“Importer LC”), in accordance with the
provisions of this Section. Borrower’s request for an LC Confirmation
(“Confirmation Request”) may be made orally or in writing by facsimile (if
orally, shall be confirmed in writing on the same Banking Day), must be directed
to CoBank, with a copy to the Administrative Agent, and must (a) identify
(i) the Export Grain Transaction, (ii) the Importer LC (and, if available,
attach a copy of the Importer LC), and (iii) the issuer of the Importer LC, in
each case for which the LC Confirmation is being requested; (b) specify the
dollar amount to be covered by the LC Confirmation (“Confirmation Amount”), and
(c) be accompanied by a written confirmation from the U.S. Department of
Agriculture that (i) the Export Grain Transaction has been registered with the
Commodity Credit Corporation (“CCC”) and the guarantee fee has been submitted to
the CCC. In the event CoBank has not received the Credit Guarantee Assurance
letter issued by the CCC (“CCC Guarantee”) and an assignment thereof to CoBank,
on or before the thirtieth (30th) day following the date of CoBank’s issuance of
the LC Confirmation (“Indemnification Date”), Borrower shall promptly, but no
later than 3:30 P.M. on the Banking Day following the Indemnification Date,
reimburse CoBank in full for the Confirmation Amount plus any additional costs
or fees incurred by CoBank in connection therewith (“Borrower Indemnification
Payment”). Such reimbursement may, at Borrower’s discretion, but subject to the
conditions of this Credit Agreement, be made by an Advance under the 5-Year
Facility. In the event the CCC Guarantee, and written assignment thereof from
Borrower to CoBank, with respect to a specific LC Confirmation is received by
CoBank on or before the Indemnification Date, Borrower shall have no further
obligations regarding such LC Confirmation. LC Confirmations shall be made only
by CoBank and CoBank shall be entitled to retain for its account the full amount
of any fees charged to Borrower for the issuance an any LC Confirmation.
Borrower’s entitlement to receive, and the CoBank’s obligation to issue, any LC
Confirmation shall be subject to the conditions and limitations set forth in
Section 3.1 hereof and applicable to 5-Year Advances generally, and, in
addition, the aggregate amount of all outstanding LC Confirmations shall not at
any time exceed the LC Confirmation Commitment. Until such time as a CCC
Guarantee is issued, or Borrower makes the required Borrower Indemnification
Payment with respect to a specific LC Confirmation, the Confirmation Amount of
such LC Confirmation shall be included in CoBank’s Individual Outstanding 5-Year
Obligations. LC Confirmations are not Letters of Credit for the purposes of this
Agreement.

ARTICLE 5. LETTER OF CREDIT FACILITY

     5.1 Letter of Credit Request. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent in accordance with the
provisions of Section 16.10 hereof), Borrower may request the issuance of one or
more documentary letters of credit or standby letters of credit as Committed
Letters of Credit or as Negotiated Letters of Credit pursuant to the conditions
and limitations set forth below.

26



--------------------------------------------------------------------------------



 



          5.1.1 Request for Committed Letter of Credit. Borrower may request
issuance of a Committed Letter of Credit by providing, not later than 12:00 noon
(Central time) on a Banking Day, a written request therefore (“Committed LC
Request”) to the Administrative Agent and the Letter of Credit Bank. The
Committed LC Request shall set forth (a) the face amount and expiry date,
(b) the beneficiary, (c) the terms thereof, and (d) such other information as
the Letter of Credit Bank shall request. Committed Letters of Credit shall be
issued under the 5-Year Facility. In no event may the expiry date be later than
364 days past the 5-Year Maturity Date.

          5.1.2 Request for Negotiated Letter of Credit. Borrower may request
issuance of a Negotiated Letter of Credit by (a) providing, no later than
11:00 A.M. (Central time) on a Banking Day, written notice to the Administrative
Agent of (i) the face amount and expiry date of each Negotiated Letter of Credit
which Borrower desires be issued and (ii) the identity of the Syndication Party
or Parties from which Borrower intends to seek each such Negotiated Letter of
Credit; (b) receiving written or oral confirmation from the Administrative
Agent, to be provided no later than 11:30 A.M. (Central time), that each such
Syndication Party has sufficient Individual 5-Year Lending Capacity to issue
such Negotiated Letter(s) of Credit; and (c) following receipt of the
confirmation described in clause (b) above, but no later than 12:00 noon
(Central time), sending a written request (“Negotiated LC Request”) to each such
Syndication Party requesting issuance of such Negotiated Letter(s) of Credit.
Such written request shall set forth (a) the face amount and expiry date,
(b) the beneficiary, (c) the terms thereof, and (d) such other information as
any such Syndication Party shall request. Negotiated Letters of Credit shall be
issued under the 5-Year Facility. In no event may the expiry date be later than
364 days past the 5-Year Maturity Date.

          5.1.3 Purpose. Borrower may not request issuance of a Letter of Credit
for other than a purpose for which a 5-Year Advance could be requested under
Section 3.6 hereof.

          5.1.4 Notification of the Administrative Agent Regarding Negotiated
Letters of Credit. No later than 3:00 P.M. (Central time) on the Banking Day of
issuance, reissuance, renewal, permanent reduction, or termination of a
Negotiated Letter of Credit, both Borrower and the Issuing Syndication Party
shall notify the Administrative Agent by facsimile of such fact, and the face
amount (including the reduced face amount, as applicable), expiry date, name of
beneficiary, and name of Issuing Syndication Party with respect to such
Negotiated Letter of Credit.

     5.2 Committed Letters of Credit. No later than 1:00 P.M. (Central time) on
the Banking Day of the receipt by the Letter of Credit Bank of a Committed LC
Request, it shall, if it approves the form and substance thereof, issue the
requested Committed Letter of Credit for any expiry period from seven (7) days
following the date of issuance to the date which is 364 days past the 5-Year
Maturity Date, subject to the following:

27



--------------------------------------------------------------------------------



 



          5.2.1 Available Amount. The face amount of the requested Committed
Letter of Credit may not exceed the lesser of (a) the amount determined by
subtracting the aggregate Individual Outstanding 5-Year Obligations of all
Syndication Parties from the 5-Year Commitment, or (b) the amount determined by
subtracting the undrawn face amount of all Letters of Credit and Existing
Letters of Credit then outstanding (including any Letter of Credit requested but
not yet issued unless the Letter of Credit Bank has declined to issue the Letter
of Credit) from the LC Commitment.

          5.2.2 Availability. Committed Letters of Credit may be requested for
issuance only during the 5-Year Availability Period.

          5.2.3 Issuance Fee. Borrower shall pay at the time of the issuance or
reissuance of each Committed Letter of Credit the Issuance Fee therefore to be
distributed to the Letter of Credit Bank.

          5.2.4 Treatment of Draws. Each draw under a Committed Letter of Credit
shall be funded by each of the Syndication Parties as an Advance under the
5-Year Facility in accordance with their respective Individual 5-Year Pro Rata
Share as of the date of such draw.

     5.3 Negotiated Letters of Credit. Any Syndication Party may, in its sole
discretion, issue a Negotiated Letter of Credit (“Issuing Syndication Party”)
for any expiry period from seven (7) days following the date of issuance to the
date which is 364 days past the 5-Year Maturity Date, upon such terms and
conditions as Borrower and such Issuing Syndication Party may agree; provided
that (x) all Negotiated Letters of Credit must be issued on a Banking Day, and
may be issued no earlier than 11:30 A.M. and no later than 2:30 P.M. (Central
time), and (y) the issuance of Negotiated Letters of Credit shall also be
subject to the following:

          5.3.1 Available Amount. The face amount of the requested Negotiated
Letter of Credit may not exceed the lesser of (a) the amount determined by
subtracting the aggregate Individual Outstanding 5-Year Obligations of all
Syndication Parties from the 5-Year Commitment, (b) an amount which would exceed
the Issuing Syndication Party’s Individual 5-Year Lending Capacity, or (c) the
amount determined by subtracting the undrawn face amount of all Letters of
Credit and Existing Letters of Credit then outstanding (including any Committed
Letter of Credit requested but not yet issued unless the Letter of Credit Bank
has declined to issue the Letter of Credit) from the LC Commitment. Prior to the
issuance of a Negotiated Letter of Credit, the Issuing Syndication Party shall
confirm with the Administrative Agent that the issuance of such Negotiated
Letter of Credit will not result in the limitations set forth in this Subsection
being exceeded.

          5.3.2 Availability. Negotiated Letters of Credit may be requested for
issuance only during the 5-Year Availability Period.

          5.3.3 Fees. Borrower will be required to pay only such fees as the
Issuing Syndication Party and Borrower agree upon in connection with each such
Negotiated Letter of Credit and all such fees shall be collected by, paid to,
and retained by the Issuing Syndication Party.

28



--------------------------------------------------------------------------------



 



          5.3.4 Treatment of Draws. Each draw under a Negotiated Letter of
Credit shall be treated as an Advance by the Issuing Syndication Party under the
5-Year Facility and shall bear interest at the Base Rate until paid in full.

     5.4 Notice Regarding Negotiated Letters of Credit. No later than 3:00 P.M.
(Central time) on the Banking Day of issuance, reissuance, renewal, permanent
reduction, or termination of a Negotiated Letter of Credit, both Borrower and
the Issuing Syndication Party shall notify the Administrative Agent by facsimile
of such fact, and the face amount (including the reduced face amount, as
applicable), expiry date, name of beneficiary, and name of Issuing Syndication
Party with respect to such Negotiated Letter of Credit.

     5.5 Existing Letters of Credit. Borrower and each Syndication Party agree
that each Existing Letter of Credit shall, as of the Closing Date: (a) if it was
issued as a Negotiated Letter of Credit under the 2003 Credit Agreement, be
deemed to have been issued as a Negotiated Letter of Credit under the 5-Year
Facility, and that the actual issuer thereof, upon such issuer’s execution of
this Credit Agreement, shall for all purposes be deemed to be the Issuing
Syndication Party hereunder with respect to each such Existing Letter of Credit;
or (b) if it was issued as a Committed Letter of Credit under the 2003 Credit
Agreement, be deemed to have been issued as a Committed Letter of Credit under
the 5-Year Facility, and that the issuer thereof shall for all purposes be
deemed to have been the Letter of Credit Bank hereunder with respect to each
such Existing Letter of Credit.

     5.6 Cash Collateral Account. Upon (a) the occurrence of an Event of
Default, or (b) the occurrence of the date which is 105 days prior to the 5-Year
Maturity Date, Borrower shall immediately (x) establish an account, if one has
not previously been established, with the Administrative Agent, or with such
other financial institution as shall be approved by the Required Lenders (“Cash
Collateral Account”); (y) deposit by wire transfer funds into such Cash
Collateral Account in an amount equal to (i) in the case of the application of
clause (a) of this Section, the undrawn face amount of all Letters of Credit
then outstanding, or (ii) in the case of the application of clause (b) of this
Section, the undrawn face amount of all Letters of Credit which on that date
have an expiry date later than the 5-Year Maturity Date (each an “Extended
Duration LC”); and (z) take such action, including the execution and delivery
(and, where requested, obtaining the execution thereof by third parties) of
security documents, Control Agreements, financing statements, and/or such other
documents as the Administrative Agent may require, in order to grant to the
Administrative Agent, on behalf of the Syndication Parties, a first lien
security interest on such Cash Collateral Account and the funds on deposit
therein. In addition, Borrower shall, on the date of issuance of each Extended
Duration LC which is issued on, or any time subsequent to the date which is
105 days prior to, the 5-Year Maturity Date, deposit by wire transfer funds into
such Cash Collateral Account in an amount equal to the face amount of each such
Extended Duration LC unless a deposit was made pursuant to clause (y)
(ii) above. In the event that Borrower fails or refuses to establish and fund
the Cash Collateral Account as required above, the Syndication Parties may, at
their discretion, establish such an account in the name of the Administrative
Agent and fund such account by a 5-Year Advance in the same way that a draw
under any such Letter of Credit would be funded. Notwithstanding any other
provision contained in this Credit Agreement or any of the other Loan Documents,
(l) draws made against any Committed Letter of Credit on or after the date of
funding of the Cash

29



--------------------------------------------------------------------------------



 



Collateral Account with respect to such Committed Letter of Credit, shall, at
the sole discretion of the Letter of Credit Bank, be funded out of the funds on
deposit in the Cash Collateral Account rather than out of 5-Year Advances; and
(m) draws made against any Negotiated Letter of Credit on or after the date of
funding of the Cash Collateral Account with respect to such Negotiated Letter of
Credit shall, at the sole discretion of the Issuing Syndication Party, be funded
out of the funds on deposit in the Cash Collateral Account rather than as a
5-Year Advance by such Issuing Syndication Party, to the extent, with respect to
clause (l) and clause (m), that the funds deposited into the Cash Collateral
Account with respect to such Letter of Credit remain on deposit in the Cash
Collateral Account. At and after such time as there no longer exists any Event
of Default, the Administrative Agent shall within a reasonable time after
receipt of a written request therefore from Borrower (which Borrower may send at
any time after the date all Events of Default have been cured (if cure is
allowed) or waived pursuant to the provisions of this Credit Agreement), refund
to Borrower the amounts in the Cash Collateral Account which was deposited
therein on account of such Events of Default (less any amounts withdrawn from
the Cash Collateral Account to fund draws on any Letters of Credit). Any draw
under an Extended Duration LC funded as a 5-Year Advance shall be repaid by
Borrower no later than the next Banking Day if such draw occurs after the 5-Year
Maturity Date to the extent that it is not funded out of the Cash Collateral
Account as provided above. Upon receiving proof satisfactory to the
Administrative Agent of the termination, reduction in amount, or expiration of
any Extended Duration LC, and unless an Event of Default has occurred and is
continuing, and so long as there remains on deposit in the Cash Collateral
Account funds equal to the undrawn face amount of all Extended Duration LC’s
which remain outstanding, the Administrative Agent shall within a reasonable
time after receiving a written request therefore from Borrower, refund to
Borrower an amount equal to the undrawn face amount of such terminated or
expired Extended Duration LC or the amount by which the undrawn face amount of
such Extended Duration LC has been reduced, as applicable. In the event of the
extension of the 5-Year Maturity Date to a date beyond the expiry date of an
Extended Duration LC, each Extended Duration LC whose expiry date is no longer
later than the 5-Year Maturity Date as so extended ( each hereinafter referred
to as a “Converted LC”), shall no longer be deemed to be an Extended Duration
LC, and unless an Event of Default has occurred and is continuing, and so long
as there remains on deposit in the Cash Collateral Account funds equal to the
undrawn face amount of all Extended Duration LC’s, excluding each such Converted
LC, the Administrative Agent shall within a reasonable time after receipt of a
written request therefore from Borrower (which Borrower may send at any time
after the effective date of such extension of the 5-Year Maturity Date), refund
to Borrower an amount equal to the undrawn face amount of each such Converted
LC.

     5.7 Reimbursement Obligation Unconditional. All draws under the Letters of
Credit are absolutely, unconditionally, and irrevocably reimbursable by Borrower
and shall be funded as 5-Year Advances (or as provided otherwise in Section 5.6
hereof), notwithstanding:

               (a) any lack of validity or enforceability of the Letter of
Credit, any of the documents referenced in the Letter of Credit, or any other
agreement or instrument related to any such documents;

30



--------------------------------------------------------------------------------



 



               (b) the existence of any claim, setoff, defense or other right
which Borrower may have at any time against the beneficiary or any transferee of
the Letter of Credit (or any person for whom the beneficiary or transferee may
be acting);

               (c) any statement, draft, certificate, or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect, or any statement therein being untrue or
inaccurate in any respect whatsoever or the draw certificate was otherwise
unauthorized, it being expressly understood and agreed by Borrower that neither
the Letter of Credit Bank nor any Syndication Party (including any Syndication
Party issuing a Negotiated Letter of Credit) shall have any liability on account
of any lack of authorization or forgery and any recovery from third parties on
account of such lack of authorization or such forgery shall be the sole
responsibility of Borrower; or

               (d) the payment of a draw against presentation of a draft or
certificate which does not comply with the terms of the Letter of Credit, unless
such payment is made as a result of the gross negligence or willful misconduct
of the issuer of the Letter of Credit.

ARTICLE 6. INTEREST AND FEES

     6.1 Interest. Except as provided in Article 4 hereof, interest on all Loans
shall be calculated as follows:

          6.1.1 Base Rate Option. Unless Borrower requests and receives a LIBO
Rate Loan pursuant to Subsection 6.1.2 hereof, the outstanding principal balance
under the 364-Day Facility Notes and the 5-Year Facility Notes shall bear
interest at the Base Rate (each a “Base Rate Loan”). Base Rate Loans must be in
minimum amounts of $10,000,000.00 and in incremental multiples of $1,000,000.00.

          6.1.2 LIBO Rate Option. From time to time, and so long as no Event of
Default has occurred and is continuing, at the request of Borrower included in a
Borrowing Notice, all or any part of the outstanding principal balance under the
364-Day Facility Notes or the 5-Year Facility Notes may bear interest at the
LIBO Rate (each a “LIBO Rate Loan”); provided that Borrower may have no more
than ten (10) LIBO Rate Loans outstanding at any time. To effect this option,
the Borrowing Notice must specify (a) the principal amount that is to bear
interest at the LIBO Rate, which must be a minimum of $10,000,000.00 and in
incremental multiples of $1,000,000.00 and (b) the period selected by Borrower
during which the LIBO Rate is to be applied (“LIBO Rate Period”), which may be
any period of one, two, three, or six months, but must expire no later than the
364-Day Maturity Date or the 5-Year Maturity Date, as applicable. In addition,
Borrower may convert any Base Rate Loan to a LIBO Rate Loan, or continue a LIBO
Rate Loan, by making a written request therefore (“LIBO Request”) to the
Administrative Agent by facsimile at least three (3) Banking Days prior to the
first date of the LIBO Rate Period therefore, specifying (y) the principal
amount that is to bear interest at the LIBO Rate, which must be a minimum of
$10,000,000.00 and in incremental multiples of $1,000,000.00 and (z) the LIBO
Rate Period selected by Borrower during which the LIBO Rate is to be applied.
The Administrative Agent shall incur no liability in acting upon a request which
it believed in good faith had been made by a properly authorized employee of
Borrower. Following the expiration of

31



--------------------------------------------------------------------------------



 



the LIBO Rate Period for any LIBO Rate Loan, interest shall automatically accrue
at the Base Rate unless Borrower requests and receives another LIBO Rate Loan as
provided in this Subsection.

     6.2 Additional Provisions for LIBO Rate Loans.

          6.2.1 Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:

               (a) The Administrative Agent determines (which determination
shall be conclusive) that quotations of interest rates in accordance with the
definition of LIBO Rate are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining rates of interest for LIBO
Rate Loans as provided in this Credit Agreement; or

               (b) any Syndication Party determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBO Rate upon the basis of which the rate of interest for LIBO Rate Loans
for such LIBO Rate Period is to be determined do not adequately cover the cost
to the Syndication Parties of making or maintaining such LIBO Rate Loans for
such LIBO Rate Period;

then the Administrative Agent shall give Borrower prompt notice thereof, and so
long as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 6.1 hereof.

     6.2.2 LIBO Rate Loan Unlawful. If any law, treaty, rule, regulation or
determination of a court or governmental authority or any change therein or in
the interpretation or application thereof subsequent to the Closing Date (each,
a “Change in Law”) shall make it unlawful for any of the Syndication Parties to
(a) advance its Funding Share of any LIBO Rate Loan or (b) maintain its share of
all or any portion of the LIBO Rate Loans, each such Syndication Party shall
promptly, by telephone (in which case it must be promptly followed by a writing)
or facsimile, notify the Administrative Agent thereof, and of the reasons
therefor and the Administrative Agent shall promptly notify Borrower thereof and
shall provide a copy of such written notice to Borrower. In the former event,
any obligation of any such Syndication Party to make available its Funding Share
of any future LIBO Rate Loan shall immediately be canceled (and, in lieu thereof
shall be made as a Base Rate Loan), and in the latter event, any such unlawful
LIBO Rate Loans or portions thereof then outstanding shall be converted, at the
option of such Syndication Party, to a Base Rate Loan; provided, however, that
if any such Change in Law shall permit the LIBO Rate to remain in effect until
the expiration of the LIBO Rate Period applicable to any such unlawful LIBO Rate
Loan, then such LIBO Rate Loan shall continue in effect until the expiration of
such LIBO Rate Period. Upon the occurrence of any of the foregoing events on
account of any Change in Law, Borrower shall pay to the Administrative

32



--------------------------------------------------------------------------------



 



Agent immediately upon demand such amounts as may be necessary to compensate any
such Syndication Party for any fees, charges, or other costs incurred or payable
by such Syndication Party as a result thereof and which are attributable to any
LIBO Rate Loan made available to Borrower hereunder, and any reasonable
allocation made by any such Syndication Party among its operations shall be
conclusive and binding upon Borrower absent manifest error.

          6.2.3 Treatment of Affected Loans. If the obligations of any
Syndication Party to make or continue LIBO Rate Loans, or to convert Base Rate
Loans into LIBO Rate Loans, are suspended pursuant to Subsection 6.2.1 or 6.2.2
hereof (all LIBO Rate Loans so affected being herein called “Affected Loans”),
such Syndication Party’s Affected Loans shall, on the last day(s) of the then
current LIBO Rate Period(s) for the Affected Loans (or, in the case of a
conversion required by Subsection 6.2.1 or 6.2.2, on such earlier date as such
Syndication Party may specify to Borrower), be automatically converted into Base
Rate Loans for the account of such Syndication Party. To the extent that such
Syndication Party’s Affected Loans have been so converted, all payments and
prepayments of principal which would otherwise be applied to such Syndication
Party’s Affected Loans shall be applied instead to its Base Rate Loans. All
Advances which would otherwise be made or continued by such Syndication Party as
LIBO Rate Loans shall be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Syndication Party which would otherwise be converted
into LIBO Rate Loans shall remain as Base Rate Loans.

     6.3 Default Interest Rate. All past due payments on the Notes or of any
other Bank Debt (whether as a result of nonpayment by Borrower when due, at
maturity, or upon acceleration) shall bear interest at the Default Interest Rate
from and after the due date for the payment, or on the date of maturity or
acceleration, as the case may be.

     6.4 Interest Calculation. Interest on all Loans shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Advance Date shall be included and the date each
payment is received shall be excluded.

     6.5 Fees. Borrower shall pay or cause to be paid the following fees:

          6.5.1 364-Day Facility Fee. A non-refundable fee (“364-Day Facility
Fee”) calculated in arrears as of the end of each of Borrower’s Fiscal Quarters
following the Closing Date, until the Loan is paid in full, and the Syndication
Parties have no further obligation to make Advances hereunder. The 364-Day
Facility Fee for each such period shall be equal to (a) the average daily
364-Day Commitment in effect during such period, (b) multiplied by the average
daily 364-Day Facility Fee Factor in effect during such period, as converted to
a daily rate using a year of 360 days, (c) with the product there of being
further multiplied by the number of days in such period. The 364-Day Facility
Fee shall be payable to the Administrative Agent in arrears on the Banking Day
coinciding with, or immediately preceding the fifth day after the close of each
such Fiscal Quarter, for distribution to each Syndication Party in the ratio
that its Individual 364-Day Commitment bears to the 364-Day Commitment as
calculated by the Administrative Agent on the last day of each such period.

33



--------------------------------------------------------------------------------



 



          6.5.2 5-Year Facility Fee. A non-refundable fee (“5-Year Facility
Fee”) calculated in arrears as of the end of each of Borrower’s Fiscal Quarters
following the Closing Date, until the Loan is paid in full, all Letters of
Credit are canceled or have expired, and the Syndication Parties have no further
obligation to make Advances or issue Letters of Credit hereunder. The 5-Year
Facility Fee for each such period shall be equal to (a) the average daily 5-Year
Commitment in effect during such period, (b) multiplied by the average daily
5-Year Facility Fee Factor in effect during such period, as converted to a daily
rate using a year of 360 days, (c) with the product there of being further
multiplied by the number of days in such period. The 5-Year Facility Fee shall
be payable to the Administrative Agent in arrears on the Banking Day coinciding
with, or immediately preceding the fifth day after the close of each such Fiscal
Quarter, for distribution to each Syndication Party in the ratio that its
Individual 5-Year Commitment bears to the 5-Year Commitment as calculated by the
Administrative Agent on the last day of each such period.

          6.5.3 Committed Letter of Credit Fee. Borrower shall pay the
non-refundable Committed Letter of Credit Fee calculated in arrears as of the
last day of each of Borrower’s Fiscal Quarters. The Committed Letter of Credit
Fee shall be payable to the Administrative Agent in arrears on the Banking Day
coinciding with, or immediately preceding the fifth day after the close of each
of Borrower’s Fiscal Quarters, for distribution to each Syndication Party in the
ratio that its Individual 5-Year Commitment bears to the 5-Year Commitment as
calculated by the Administrative Agent on the last day of each such period.

     6.6 364-Day Margin; 5-Year Margin; 364-Day Facility Fee Factor; 5-Year
Facility Fee Factor . If the Compliance Certificate with respect to any Fiscal
Quarter is not received by the Administrative Agent by the date required as
provided in Subsections 12.2.1 and 12.2.2 hereof, the 364-Day Margin; the 5-Year
Margin; the 364-Day Facility Fee Factor; and the 5-Year Facility Fee Factor for
the period commencing on the first day of the Fiscal Quarter commencing
immediately after the Fiscal Quarter for which such Compliance Report was
required, shall each be determined based on Tier 1 of Schedule 2 for that entire
Fiscal Quarter.

     6.7 Special Interest Rates. Notwithstanding the provisions of Section 6.1
hereof, balances of each of the loans described on Exhibit 6.7 hereto (a) as
having been made under the 3-Year Facility (as defined in the 2003 Credit
Agreement) shall be treated as Bid Rate Loans made under the 5-Year Facility
hereunder; and (b) as having been made under the 364-Day Facility (as defined in
the 2003 Credit Agreement) shall be treated as Bid Rate Loans made under the
364-Day Facility hereunder, and, in either case, shall bear interest at the
“Interest Rate” set forth in such Exhibit to and including the “Bid Maturity
Date” set forth in such Exhibit, and they shall each be due and payable on their
respective Bid Maturity Date as set forth in such Exhibit.

ARTICLE 7. PAYMENTS; FUNDING LOSSES

     7.1 Principal Payments. Principal shall be payable under the 364-Day
Facility on the 364-Day Maturity Date, and under the 5-Year Facility on the
5-Year Maturity Date; provided that (a) principal owing on all Bid Advances
shall be payable (i) on the Bid Maturity Date as provided in the Bid under which
such Bid Advance was made, if such date is earlier than the

34



--------------------------------------------------------------------------------



 



364-Day Maturity Date or the 5-Year Maturity Date, as applicable, and (ii) as
provided in Section 4.8 hereof; (b) principal owing on all Overnight Advances
shall be payable on the applicable Overnight Maturity Date; and (c) prepayments
may be made only as provided in Section 7.5 hereof.

     7.2 Interest Payments. Interest shall be payable as follows: (a) interest
on Base Rate Loans shall be payable monthly in arrears on the first Banking Day
of the next month, (b) interest on LIBO Rate Loans shall be payable on the last
day of the LIBO Rate Period therefor unless the LIBO Rate Period is longer than
three (3) months, in which case interest shall also be payable on each three
month anniversary of the first day of the applicable LIBO Rate Period, (c)
interest on each Bid Rate Loan shall be payable on the Bid Maturity Date
therefor unless the Bid Maturity Date is more than three (3) months from the
date of the Advance under such Bid Rate Loan, in which case interest shall also
be payable on each three month anniversary of the date of the relevant Advance,
(d) interest on Overnight Advances shall be payable on the Overnight Maturity
Date, and (e) interest on all Loans then accrued and unpaid shall be payable on
the 364-Day Maturity Date or 5-Year Maturity Date, as applicable.

     7.3 Application of Principal Payments. Principal payments and prepayments
shall be applied (a) to principal amounts owing under the 364-Day Facility or
the 5-Year Facility, or to Overnight Advances as Borrower directs in writing
(provided that Bid Rate Loans under each Facility may not be prepaid), or (b) if
Borrower provides no specific direction, then to principal amounts owing under
the 364-Day Facility, the 5-Year Facility (other than Bid Rate Loans under the
two Facilities), and the Overnight Advances in the ratio of the amount of the
outstanding principal balance owed under each, divided by the principal balance
owed under all three (excluding Bid Rate Loan balances in both cases). In the
case of (a) and (b) and subject to the provisions of such clauses, payments
shall be applied first to Base Rate Loans and then to LIBO Rate Loans unless
Borrower directs otherwise in writing. However, upon the occurrence and during
the continuance of an Event of Default or Potential Default, all payments shall
be applied, first to fees, second to interest, third to principal pro-rata to
all Loans, fourth to the Cash Collateral Account, and last to any other Bank
Debt.

     7.4 Manner of Payment. All payments, including prepayments, that Borrower
is required or permitted to make under the terms of this Credit Agreement and
the other Loan Documents shall be made to the Administrative Agent in
immediately available federal funds, to be received no later than 1:00 P.M.
Central time of the Banking Day on which such payment is due (or the following
Banking Day if such date is not a Banking Day) by wire transfer through Federal
Reserve Bank, Kansas City, as provided in the Wire Instructions (or to such
other account as the Administrative Agent may designate by notice).

          7.4.1 Payments to Be Free and Clear. All sums payable by Borrower
under this Credit Agreement and the other Loan Documents shall be paid without
setoff or counterclaim and free and clear of, and without any deduction or
withholding on account of, any tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Borrower or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment (excluding taxes imposed on or measured by the net
income or net profits of the recipient of such payment, and franchise taxes
imposed in lieu thereof).

35



--------------------------------------------------------------------------------



 



          7.4.2 Grossing-up of Payments. If Borrower or any other Person is
required by law to make any deduction or withholding on account of any such tax
from any sum paid or payable by Borrower to the Administrative Agent or any
Syndication Party under any of the Loan Documents:

               (a) Borrower shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as Borrower becomes
aware of it;

               (b) Borrower shall pay any such tax when such tax is due, such
payment to be made (if the liability to pay is imposed on Borrower) for its own
account or (if that liability is imposed on the Administrative Agent or such
Syndication Party, as the case may be) on behalf of and in the name of the
Administrative Agent or such Syndication Party;

               (c) the sum payable by Borrower in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, the Administrative Agent or such Syndication Party, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and

               (d) within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty
(30) days after the due date of payment of any tax which it is required by
clause (b) above to pay, Borrower shall deliver to the Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority;

provided that no such additional amount shall be required to be paid to any
Syndication Party under clause (c) above except to the extent that any change
after the date on which such Syndication Party became a Syndication Party in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date on which such Syndication Party became a
Syndication Party, in respect of payments to such Syndication Party

     7.5 Voluntary Prepayments. Borrower shall have the right to prepay all or
any part of the outstanding principal balance under the Loans at any time in
integral multiples of $1,000,000.00 (or the entire outstanding balance, if less)
and subject to a $5,000,000.00 minimum prepayment on LIBO Rate Loans (or the
entire outstanding balance, if less), on any Banking Day; provided that (a) in
the event of prepayment of any LIBO Rate Loan, whether voluntary or on account
of acceleration (i) Borrower must provide three (3) Banking Days notice to the
Administrative Agent prior to making such prepayment, and (ii) Borrower must, at
the time of making such prepayment, pay all accrued but unpaid interest and all
Funding Losses applicable to such prepayment, and (b) Borrower shall not have
the right to prepay any Bid Rate Loan before the applicable Bid Maturity Date,
but if a Bid Rate Loan is deemed prepaid

36



--------------------------------------------------------------------------------



 



on account of acceleration, Borrower must pay all Funding Losses applicable to
such prepayment. Principal amounts prepaid may be reborrowed under the terms and
conditions of this Credit Agreement. “Funding Losses” shall be determined on an
individual Syndication Party basis as the amount which would result in such
Syndication Party being made whole (on a present value basis) for the actual or
imputed funding losses (including, without limitation, any loss, cost or expense
incurred by reason of obtaining, liquidating or employing deposits or other
funds acquired by such Syndication Party to fund or maintain such LIBO Rate Loan
or Bid Rate Loan) incurred by such Syndication Party as a result of such payment
(regardless of whether the Syndication Party actually funded with such
deposits); provided that such amount shall in no event be less than $300.00 with
respect to any Syndication Party. In the event of any such payment, each
Syndication Party which had funded the LIBO Rate Loan being paid (or the
Syndication Party which made the Bid Advance being prepaid) shall, promptly
after being notified of such payment, send written notice (“Funding Loss
Notice”) to the Administrative Agent by facsimile setting forth the amount of
attributable Funding Losses and the method of calculating the same. The
Administrative Agent shall notify Borrower orally or in writing of the amount of
such Funding Losses. A determination by a Syndication Party as to the amounts
payable pursuant to this Section shall be conclusive absent manifest error.

     7.6 Distribution of Principal and Interest Payments. The Administrative
Agent shall distribute payments of principal and interest among the Syndication
Parties as follows:

          7.6.1 Principal and Interest Payments on 364-Day Advances. Principal
and interest payments on 364-Day Advances shall be remitted to the Syndication
Parties which made the 364-Day Advance to which such payments are applied in the
ratio in which they funded such Advance.

          7.6.2 Principal and Interest Payments on 5-Year Pro Rata Rate
Advances. Principal and interest payments on 5-Year Advances shall be remitted
to the Syndication Parties which made the 5-Year Advance to which such payments
are applied in the ratio in which they funded such Advance.

          7.6.3 Principal and Interest Payments on Bid Advances. Principal and
interest payments on Bid Advances shall be remitted to the Syndication Party
which made the Bid Advance to which such payments are applied.

          7.6.4 Principal and Interest Payments on Overnight Advances. Principal
and interest payments on Overnight Advances shall be remitted to the Overnight
Lender.

ARTICLE 8. BANK EQUITY INTERESTS

     Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally. In
connection with the foregoing, Borrower hereby acknowledges receipt, prior to
the execution of this Credit Agreement, of the following with respect to CoBank
(a) the bylaws, (b) a written description of the terms and conditions under
which the Bank Equity Interests are issued, (c) the most recent annual report,
and if more

37



--------------------------------------------------------------------------------



 



recent than the latest annual report, the latest quarterly report. CoBank
reserves the right to sell participations under the provisions of Section 16.28
on a non-patronage basis. In addition, Borrower agrees to purchase such equity
interests in any Farm Credit System Institution which is a Syndication Party
hereunder as such Farm Credit System Institution may from time to time require
in accordance with its bylaws and capital plans as applicable to cooperative
borrowers generally and as is required by any written agreement Borrower may
execute with any such Farm Credit System Institution.

ARTICLE 9. SECURITY

     The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) with respect to the Cash Collateral Account as provided in
Section 5.6; (b) the statutory lien in favor of CoBank, but not any other
Syndication Parties, in the Bank Equity Interests; and (c) the statutory lien,
if any, in favor of any Farm Credit System Institution (but not any other
Syndication Parties), which may require Borrower to purchase equity interests as
provided in Article 8 hereof, in such equity interests.

ARTICLE 10. REPRESENTATIONS AND WARRANTIES

     To induce the Syndication Parties to make the Loans and issue Negotiated
Letters of Credit, and the Letter of Credit Bank to issue Committed Letters of
Credit, and recognizing that the Syndication Parties, the Administrative Agent,
the Letter of Credit Bank, and the Bid Agent are relying thereon, Borrower
represents and warrants as follows:

     10.1 Organization, Good Standing, Etc. Borrower: (a) is duly organized,
validly existing, and in good standing under the laws of its state of
incorporation; (b) qualifies as a cooperative association under the laws of its
state of incorporation; (c) is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (d) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business, and
to enter into and perform the Loan Documents to which it is a party. Each
Subsidiary: (a) is duly organized, validly existing, and in good standing under
the laws of its state of incorporation; (b) is duly qualified to do business and
is in good standing in each jurisdiction in which the transaction of its
business makes such qualification necessary, except to the extent that the
failure to so qualify has not resulted in, and could not reasonably be expected
to cause, a Material Adverse Effect; and (c) has all authority and all requisite
corporate and legal power to own and operate its assets and to carry on its
business.

     10.2 Corporate Authority, Due Authorization; Consents. Borrower has taken
all corporate action necessary to execute, deliver and perform its obligations
under the Loan Documents to which it is a party. All consents or approvals of
any Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained.

38



--------------------------------------------------------------------------------



 



     10.3 Litigation. Except as described on Exhibit 10.3 hereto, there are no
pending legal or governmental actions, proceedings or investigations to which
Borrower or any Subsidiary is a party or to which any property of Borrower or
any Subsidiary is subject which might reasonably be expected to result in any
Material Adverse Effect and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.

     10.4 No Violations. The execution, delivery and performance of its
obligations under the Loan Documents will not: (a) violate any provision of
Borrower’s articles of incorporation or bylaws, or any law, rule, regulation
(including, without limitation, Regulations T, U, and X of the Board of
Governors of the Federal Reserve System), or any judgment, order or ruling of
any court or governmental agency; (b) violate, require consent under (except
such consent as has been obtained), conflict with, result in a breach of,
constitute a default under, or with the giving of notice or the expiration of
time or both, constitute a default under, any existing real estate mortgage,
indenture, lease, security agreement, contract, note, instrument or any other
agreements or documents binding on Borrower or affecting its property; or
(c) violate, conflict with, result in a breach of, constitute a default under,
or result in the loss of, or restriction of rights under, any Required License
or any order, law, rule, or regulation under or pursuant to which any Required
License was issued or is maintained (“Licensing Laws”).

     10.5 Binding Agreement. Each of the Loan Documents to which Borrower is a
party is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity.

     10.6 Compliance with Laws. Borrower and each Subsidiary are in compliance
with all federal, state, and local laws, rules, regulations, ordinances, codes
and orders, including without limitation all Environmental Laws and all
Licensing Laws, with respect to which noncompliance could reasonably be expected
to result in a Material Adverse Effect.

     10.7 Principal Place of Business; Place of Organization. Borrower’s place
of business, or chief executive office if it has more than one place of
business, and the place where the records required by Section 12.1 hereof are
kept, is located at 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077.
Borrower is a cooperative corporation formed under the laws of the State of
Minnesota.

     10.8 Payment of Taxes. Except as shown on Exhibit 10.8 hereto, Borrower and
each Subsidiary have filed all required federal, state and local tax returns and
have paid all taxes as shown on such returns as they have become due, and have
paid when due all other taxes, assessments or impositions levied or assessed
against Borrower or any Subsidiary, or their business or properties, except
where the failure to make such filing or payment could not reasonably be
expected to result in a Material Adverse Effect. Exhibit 10.8 specifically
indicates all such taxes, if any, which are subject to a Good Faith Contest.

39



--------------------------------------------------------------------------------



 



     10.9 Licenses and Approvals. Borrower and each Subsidiary have ownership
of, or license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with respect thereto, which impairment could reasonably be expected to
have a Material Adverse Effect. No consent, permission, authorization, order, or
license of any governmental authority, is necessary in connection with the
execution, delivery, performance, or enforcement of and under the Loan Documents
to which Borrower is a party except such as have been obtained and are in full
force and effect.

     10.10 Employee Benefit Plans. Exhibit 10.10 sets forth as of the Closing
Date a true and complete list of each Borrower Benefit Plan that is maintained
by Borrower or any of its Subsidiaries or in which Borrower or any of its
Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).

     10.11 Equity Investments. Borrower does not now own any stock or other
voting or equity interest, directly or indirectly, in any Person valued at the
greater of book value or market value at $5,000,000 or more, other than: (a) the
Bank Equity Interests, and (b) as set forth on Exhibit 10.11.

     10.12 Title to Real and Personal Property. Borrower and each Subsidiary
have good and marketable title to, or valid leasehold interests in, all of their
material properties and assets, real and personal, including the properties and
assets and leasehold interests reflected in the financial statements of the
Borrower and its Subsidiaries referred to in Section 10.13 hereof, except
(a) any properties or assets disposed of in the ordinary course of business, and
(b) for defects in title and encumbrances which could not reasonably be expected
to result in a Material Adverse Effect; and none of the properties of Borrower
or any Restricted Subsidiary are subject to any Lien, except as permitted by
Section 13.3 hereof. All such property is in good operating condition and
repair, reasonable wear and tear excepted, and suitable in all material respects
for the purposes for which it is being utilized except where their failure to be
in good operating condition could not reasonably be expected to result in a
Material Adverse Effect. All of the leases of Borrower and each Subsidiary which
constitute Material Agreements are in full force and effect and afford Borrower
or such Subsidiary peaceful and undisturbed possession of the subject matter
thereof.

40



--------------------------------------------------------------------------------



 



     10.13 Financial Statements. The consolidated balance sheets of Borrower and
its Subsidiaries as of August 31, 2004, and the related consolidated statements
of operations, cash flows and consolidated statements of capital shares and
equities for the Fiscal Year then ended, and the accompanying footnotes,
together with the unqualified opinion thereon, dated October 28, 2004 of
PricewaterhouseCoopers LLP, independent certified public accountants, copies of
which have been furnished to the Administration Agent and the Syndication
Parties, fairly present in all material respects the consolidated financial
condition of Borrower and its Subsidiaries as at such dates and the results of
the consolidated operations of Borrower and its Subsidiaries for the periods
covered by such statements, all in accordance with GAAP consistently applied.
Since August 31, 2004, there has been no material adverse change in the
financial condition, results of operations, business or prospects of Borrower or
any of its Subsidiaries. As of the Closing Date, there are no liabilities of
Borrower or any of its Subsidiaries, fixed or contingent, which are material but
are not reflected in the financial statements of Borrower and its Subsidiaries
referred to above or referred to in the notes thereto, other than liabilities
arising in the ordinary course of business since August 31, 2004. No
information, exhibit, or report furnished by Borrower or any of its Subsidiaries
to the Administration Agent or the Syndication Parties in connection with the
negotiation of this Credit Agreement contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which they were made and taken together with the other information, exhibits and
reports furnished to the Administration Agent and/or the Syndication Parties.

     10.14 Environmental Compliance. Except as set forth on Exhibit 10.14
hereto, Borrower and each Subsidiary have obtained all permits, licenses and
other authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 10.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those Laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

     10.15 Fiscal Year. Each fiscal year of Borrower begins on September 1 of
each calendar year and ends on August 31 of the following calendar year.

     10.16 Material Agreements. Neither Borrower nor, to Borrower’s knowledge,
any other party to any Material Agreement, is in default thereunder, and no
facts exist which with the giving of notice or the passage of time, or both,
would constitute such a default.

     10.17 Regulations U and X. No portion of any Advance will be used for the
purpose of purchasing, carrying, or making loans to finance the purchase of, any
“margin security” or “margin stock” as such terms are used in Regulations U or X
of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and
224.

41



--------------------------------------------------------------------------------



 



     10.18 Trademarks, Tradenames, etc. Borrower owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect on
Borrower. Borrower is not a licensee under any written license for any patent,
trademark, tradename, service mark or copyright other than shrinkwrap licenses
for “off-the-shelf” software used by Borrower in the conduct of its business.
The Intellectual Property is in full force and effect, and Borrower has taken or
caused to be taken all action, necessary to maintain the Intellectual Property
in full force and effect and has not taken or failed to take or cause to be
taken any action which, with the giving of notice, or the expiration of time, or
both, could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.

     10.19 No Default on Outstanding Judgments or Orders. Borrower and each
Subsidiary have satisfied all judgments and Borrower and each Subsidiary are not
in default with respect to any judgment, writ, injunction, decree, rule or
regulation of any court, arbitrator or federal, state, municipal or other
Governmental Authority, commission, board, bureau, agency or instrumentality,
domestic or foreign, except to the extent such failure to satisfy any or all
such judgments or to be in such a default has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect.

     10.20 No Default in Other Agreements. Neither Borrower nor any Subsidiary
is a party to any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any certificate of incorporation or
corporate restriction which has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect. Neither Borrower nor any Subsidiary is in
default in any respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument where such failure to perform, observe or fulfill has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

     10.21 Acts of God. Neither the business nor the properties of Borrower or
any Subsidiary are currently affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

     10.22 Governmental Regulation. Neither Borrower nor any Subsidiary is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Investment Company Act of 1940, the Interstate Commerce Act, the Federal Power
Act or any statute or regulation, in each case, limiting its ability to incur
indebtedness for money borrowed as contemplated hereby.

     10.23 Labor Matters and Labor Agreements. Except as set forth in Exhibit
10.23 hereto: (a) As of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time. (b) There is no organizing activity involving
Borrower

42



--------------------------------------------------------------------------------



 



pending or, to Borrower’s knowledge, threatened by any labor union or group of
employees. (c) There are, to Borrower’s knowledge, no representation proceedings
pending or threatened with the National Labor Relations Board, and no labor
organization or group of employees of Borrower has made a pending demand for
recognition. (d) There are no complaints or charges against Borrower pending or,
to Borrower’s knowledge threatened to be filed with any federal, state, local or
foreign court, governmental agency or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by Borrower of any individual. (e) There are no strikes or other
labor disputes against Borrower that are pending or, to Borrower’s knowledge,
threatened. (f) Hours worked by and payment made to employees of Borrower or any
Subsidiary have not been in violation of the Fair Labor Standards Act (29 U.S.C.
§ 201 et seq.) or any other applicable law dealing with such matters. The
representations made in clauses (b) through (f) of this Section are made with
respect to those occurrences described which could, considered in the aggregate,
reasonably be expected to have a Material Adverse Effect.

     10.24 Anti-Terrorism Laws.

          10.24.1 Violation of Law. Neither the Borrower nor, to the knowledge
of Borrower, any of its Subsidiaries, is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (“Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (“USA Patriot Act”).

          10.24.2 Classification. Neither Borrower nor, to the knowledge of
Borrower, any of its Subsidiaries, or their respective brokers or other agents
acting or benefiting in any capacity in connection with the Loans, is any of the
following:

               (a) a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

               (b) a Person or entity owned or controlled by, or acting for or
on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

               (c) a Person or entity with which any Syndication Party is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

               (d) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or

               (e) a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list.

43



--------------------------------------------------------------------------------



 



          10.24.3 Conduct of Business. Neither Borrower nor to the knowledge of
Borrower, any of its brokers or other agents acting in any capacity in
connection with the Loans (a) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) of Subsection 10.24.2 above, (b) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (c) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

     10.25 Disclosure. The representations and warranties contained in this
Article 10 and in the other Loan Documents or in any financial statements
provided to the Administrative Agent do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make such
representations or warranties not misleading; and all projections provided to
the Administrative Agent were prepared in good faith based on reasonable
assumptions.

ARTICLE 11. CONDITIONS TO CLOSING AND ADVANCES

     11.1 Conditions to Closing. The obligation of the Syndication Parties to
make any Advances or issue any Negotiated Letters of Credit, and the obligation
of the Letter of Credit Bank to issue any Committed Letters of Credit hereunder
are subject to satisfaction, in the sole discretion of the Administrative Agent
and the Syndication Parties (except that satisfaction of Subsection 11.1.6 shall
be determined in the reasonable discretion of the Administrative Agent and the
Syndication Parties), of each of the following conditions precedent:

          11.1.1 Loan Documents. The Administrative Agent shall have received
duly executed originals of the Loan Documents.

          11.1.2 Approvals. The Administrative Agent shall have received
evidence satisfactory to it that all consents and approvals of governmental
authorities and third parties which are with respect to Borrower, necessary for,
or required as a condition of the validity and enforceability of the Loan
Documents to which it is a party.

          11.1.3 Organizational Documents. The Administrative Agent shall have
received: (a) good standing certificate, dated no more than thirty (30) days
prior to the Closing Date, for Borrower for its state of incorporation; (b) a
copy of the articles of incorporation of Borrower (and any amendments thereto)
certified by the Secretary of State of its state of organization, or, in lieu
thereof, at the discretion of Borrower a certificate from the Secretary or
Assistant Secretary of Borrower that the copy of such articles of incorporation
and amendments thereto provided to the Administrative Agent in connection with
the closing of the 2003 Credit Agreement remains true, correct, and complete and
that there have been no further amendments thereto; and (c) a copy of the bylaws
of Borrower, certified as true and complete by the Secretary or Assistant
Secretary of Borrower, or, in lieu thereof, at the discretion of Borrower a
certificate from the Secretary or Assistant Secretary of Borrower that the copy
of such by laws provided to the Administrative Agent in connection with the
closing of the 2003 Credit Agreement remains true, correct, and complete and
that there have been no further amendments thereto.

44



--------------------------------------------------------------------------------



 



          11.1.4 Evidence of Corporate Action. The Administrative Agent shall
have received in form and substance satisfactory to the Administrative Agent:
(a) documents evidencing all corporate action taken by Borrower to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Loan Documents to which it is a party, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower; and (b) a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Closing Date, certifying
the names and true signatures of the Authorized Officers.

          11.1.5 Evidence of Insurance. Borrower shall have provided the
Administrative Agent with insurance certificates and such other evidence, in
form and substance satisfactory to the Administrative Agent, of all insurance
required to be maintained by it under the Loan Documents, or, in lieu thereof,
at the discretion of Borrower a certificate from the Chief Financial Officer of
Borrower that there has been no change in Borrower’s insurance from that
described in such insurance certificates provided to the Administrative Agent in
connection with the closing of the 2003 Credit Agreement.

          11.1.6 Appointment of Agent for Service. The Administrative Agent
shall have received evidence satisfactory to the Administrative Agent (which,
unless the Administrative Agent specifically advised Borrower to the contrary,
shall include any such evidence provided in connection with the 2003 Credit
Agreement unless such evidence has been subsequently rescinded or terminated)
that Borrower has appointed The Corporation Company to serve as its agent for
service of process at their Denver, Colorado office (presently at 1675
Broadway), and that The Corporation Company has accepted such appointment by
Borrower.

          11.1.7 No Material Change. No change shall have occurred in the
condition or operations of Borrower since August 31, 2004 which could reasonably
be expected to result in a Material Adverse Effect.

          11.1.8 Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds all fees set
forth in Section 6.5 hereof and any other fees owing to the Administrative Agent
which are due on the Closing Date, and all expenses owing pursuant to
Section 17.1 hereof.

          11.1.9 Bank Equity Interest Purchase Obligation. Borrower shall have
purchased such Bank Equity Interests as CoBank may require pursuant to Article 8
hereof.

          11.1.10 Opinion of Counsel. Borrower shall have provided a favorable
opinion of its counsel addressed to the Administrative Agent and each of the
present and future Syndication Parties, covering such matters as the
Administrative Agent may reasonably require.

          11.1.11 Further Assurances. Borrower shall have provided and/or
executed and delivered to the Administrative Agent such further assignments,
documents or financing statements, in form and substance satisfactory to the
Administrative Agent, that Borrower is to execute and/or deliver pursuant to the
terms of the Loan Documents or as the Administrative Agent may reasonably
request.

45



--------------------------------------------------------------------------------



 



     11.2 Conditions to Advances and to Issuance of Letters of Credit. The
Syndication Parties’ obligation to fund each Advance or to issue a Negotiated
Letter of Credit, and the obligation of the Letter of Credit Bank to issue
Committed Letters of Credit is subject to the satisfaction, in the sole
discretion of the Administrative Agent and the Syndication Parties, of each of
the following conditions precedent, as well as those set forth in Section 11.1
hereof, and each request by Borrower for an Advance or Letter of Credit shall
constitute a representation by Borrower, upon which the Administrative Agent may
rely, that the conditions set forth in Subsections 11.2.1 and 11.2.2 hereof have
been satisfied:

          11.2.1 Default. As of the Advance Date or the issuance date of a
Letter of Credit, as the case may be, no Event of Default or Potential Default
shall have occurred and be continuing, and the disbursing of the amount of the
Advance requested shall not result in an Event of Default or Potential Default.

          11.2.2 Representations and Warranties. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the date on which the Advance is to be made or the Letter of Credit
is to be issued as though made on such date. Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available U.S. funds all
fees set forth in Section 6.5 hereof which are then due and payable, including
all expenses owing pursuant to Section 17.1 hereof.

ARTICLE 12. AFFIRMATIVE COVENANTS

     From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Existing Letters of Credit
have expired, and the Syndication Parties have no obligation to make any Advance
or issue a Negotiated Letter of Credit, and the Letter of Credit Bank has no
obligation to issue any Committed Letters of Credit hereunder, Borrower agrees
that it will observe and comply with the following covenants for the benefit of
the Administrative Agent, the Syndication Parties, and the Letter of Credit
Bank:

     12.1 Books and Records. Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP.

     12.2 Reports and Notices. Borrower shall provide to the Administrative
Agent the following reports, information and notices:

          12.2.1 Annual Financial Statements. As soon as available, but in no
event later than one hundred and twenty (120) days after the end of any Fiscal
Year of Borrower occurring during the term hereof one copy of the audit report
for such year and accompanying consolidated financial statements (including all
footnotes thereto), including a consolidated balance sheet, a consolidated
statement of earnings, a consolidated statement of capital, and a consolidated
statement of cash flow for the Borrower and its Subsidiaries, showing in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail, prepared in conformance with GAAP consistently applied and certified
without qualification by PricewaterhouseCoopers, or other independent public
accountants of nationally recognized standing selected by the

46



--------------------------------------------------------------------------------



 



Borrower and satisfactory to the Administrative Agent, and to be accompanied by
a copy of the management letter of such accountants addressed to the board of
directors of Borrower related to such annual audit; and annual financial
statements of Borrower. Delivery to the Administrative Agent within the time
period specified above of copies of Borrower’s Annual Report on Form 10-K as
prepared and filed in accordance with the requirements of the Securities
Exchange Commission shall be deemed to satisfy the requirements of this
Subsection if accompanied by the required unqualified accountant’s
certification. Such annual financial statements or Form 10-K’s required pursuant
to this Subsection shall be accompanied by a Compliance Certificate signed by
Borrower’s Chief Financial Officer or other officer of Borrower acceptable to
the Administrative Agent.

          12.2.2 Quarterly Financial Statements. As soon as available but in no
event more than forty-five (45) days after the end of each Fiscal Quarter
(except the last Fiscal Quarter of Borrower’s Fiscal Year) the following
financial statements or other information concerning the operations of Borrower
and its Subsidiaries for such Fiscal Quarter, the Fiscal Year to date, and for
the corresponding periods of the preceding Fiscal Year, all prepared in
accordance with GAAP consistently applied: (a) a consolidated balance sheet,
(b) a consolidated summary of earnings, (c) a consolidated statement of cash
flows, and (d) such other statements as the Administrative Agent may reasonably
request. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Quarterly Report on Form 10-Q as prepared and
filed in accordance with the requirements of the Securities Exchange Commission
shall be deemed to satisfy the requirements of this Subsection other than clause
(d) hereof. Such quarterly financial statements or Form 10-Q’s required pursuant
to this Subsection shall be accompanied by a Compliance Certificate signed by
Borrower’s Chief Financial Officer or other officer of Borrower acceptable to
the Administrative Agent (subject to normal year end adjustments).

          12.2.3 Notice of Default. As soon as the existence of any Event of
Default or Potential Default becomes known to any officer of Borrower, prompt
written notice of such Event of Default or Potential Default, the nature and
status thereof, and the action being taken or proposed to be taken with respect
thereto.

          12.2.4 ERISA Reports. As soon as possible and in any event within
twenty (20) days after Borrower knows or has reason to know that any Reportable
Event or Prohibited Transaction has occurred with respect to any Plan or that
the PBGC or Borrower or any Subsidiary has instituted or will institute
proceedings under Title IV of ERISA to terminate any Plan, or that Borrower, any
Subsidiary or any ERISA Affiliate has completely or partially withdrawn from a
Multiemployer Plan, or that a Plan which is a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA) or is terminating, a certificate
of Borrower’s Chief Financial Officer setting forth details as to such
Reportable Event or Prohibited Transaction or Plan termination or withdrawal or
reorganization or insolvency and the action Borrower or such Subsidiary proposes
to take with respect thereto, provided, however, that notwithstanding the
foregoing, no reporting is required under this subsection (6) unless the
matter(s), individually or in the aggregate, result, or could be reasonably
expected to result, in aggregate obligations or liabilities of Borrower and/or
the Subsidiaries in excess of ten million dollars ($10,000,000).

47



--------------------------------------------------------------------------------



 



          12.2.5 Notice of Litigation. Promptly after the commencement thereof,
notice of all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of ten million dollars ($10,000,000) or more (whether or not the claim is
covered by insurance) or could reasonably be expected to result in a Material
Adverse Effect.

          12.2.6 Notice of Material Adverse Effect. Promptly after Borrower
obtains knowledge thereof, notice of any matter which, alone or when considered
together with other matters, has resulted or could reasonably be expected to
result in, a Material Adverse Effect.

          12.2.7 Notice of Environmental Proceedings. Without limiting the
provisions of Subsection 12.2.5 hereof, promptly after Borrower’s receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or other communication alleging a condition that may require
Borrower or any Subsidiary to undertake or to contribute to a cleanup or other
response under Environmental Regulations, or which seeks penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
laws, or which claims personal injury or property damage to any person as a
result of environmental factors or conditions or which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

          12.2.8 Regulatory and Other Notices. Promptly after Borrower’s receipt
thereof, copies of any notices or other communications received from any
Governmental Authority with respect to any matter or proceeding the effect of
which could reasonably be expected to have a Material Adverse Effect.

          12.2.9 Adverse Action Regarding Required Licenses. As soon as Borrower
learns that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.

          12.2.10 Budget. Promptly upon becoming available and in any event
within thirty (30) days after the beginning of each Fiscal Year, a copy of the
Annual Operating Budget for the next succeeding Fiscal Year and for each Fiscal
Year through the 5-Year Maturity Date approved by Borrower’s board of directors,
together with the assumptions and projections on which such budget is based and
a copy of forecasts of operations and capital expenditures (including
investments) for each Fiscal Year; provided that the Annual Operating Budget for
the Fiscal Year ending August 31, 2005 shall be required on the Closing Date. In
addition, if any material changes are made to such budget or projections or
forecasts during the year, then Borrower will furnish copies to the
Administrative Agent of any such changes promptly after such changes have been
approved.

          12.2.11 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent or any Syndication Party
may from time to time reasonably request.

48



--------------------------------------------------------------------------------



 



     12.3 Maintenance of Existence and Qualification. Borrower shall, and shall
cause each Subsidiary to, maintain its corporate existence in good standing
under the laws of its state of organization. Borrower shall, and shall cause
each Subsidiary to, qualify and remain qualified as a foreign corporation in
each jurisdiction in which such qualification is necessary in view of its
business, operations and properties except where the failure to so qualify has
not and could not reasonably be expected to result in a Material Adverse Effect.

     12.4 Compliance with Legal Requirements and Agreements. Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to have a Material Adverse Effect.

     12.5 Compliance with Environmental Laws. Without limiting the provisions of
Section 12.4 of this Credit Agreement, Borrower shall, and shall cause
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Regulations, the failure to comply with which would have a
Material Adverse Effect or unless such failure to comply is the subject of a
Good Faith Contest.

     12.6 Taxes. Borrower shall pay or cause to be paid, and shall cause each
Subsidiary to pay, when due all taxes, assessments, and other governmental
charges upon it, its income, its sales, its properties (or upon Subsidiary and
its income, sales, and properties, as applicable), and federal and state taxes
withheld from its (or Subsidiary’s, as applicable) employees’ earnings, unless
(a) the failure to pay such taxes, assessments, or other governmental charges
could not reasonably be expected to result in a Material Adverse Effect, or
(b) such taxes, assessments, or other governmental charges are the subject of a
Good Faith Contest and Borrower has established adequate reserves therefor in
accordance with GAAP.

     12.7 Insurance. Borrower shall maintain, and cause each Subsidiary to
maintain, insurance with one or more financially sound and reputable insurance
carrier or carriers reasonably acceptable to the Administrative Agent, in such
amounts (including deductibles) and covering such risks (including fidelity
coverage) as are usually carried by companies engaged in the same or a similar
business and similarly situated, provided, however, that Borrower may, to the
extent permitted by Law, provide for appropriate self-insurance with respect to
workers’ compensation. At the request of Administrative Agent, copies of all
policies (or such other proof of compliance with this Section as may be
reasonably satisfactory) shall be delivered to the Administrative Agent. All
such insurance policies shall contain a provision requiring at least ten
(10) days’ notice to Borrower prior to any cancellation for non-payment of
premiums and at least

49



--------------------------------------------------------------------------------



 



forty-five (45) days’ notice to Borrower of cancellation for any other reason or
of non-renewal. With respect to all such insurance policies, Borrower shall
provide the Administrative Agent with (a) within ten (10) days after obtaining
such knowledge, written notice of any material modification of which it has
knowledge; and (b) one or more certificates of insurance which shall include the
agreement of the broker/insuror representative providing such certificates to
provide to the Administrative Agent at least ten (10) days’ notice prior to any
cancellation of any such insurance policies for non-payment of premiums and at
least forty-five (45) days’ notice prior to cancellation of any such insurance
policies for any other reason, and of non-renewal or material modification of
any such insurance policies. No later than forty (40) days prior to expiration,
Borrower shall give the Administrative Agent (x) satisfactory written evidence
of renewal of all such policies with premiums paid, or (y) a written report as
to the steps being taken by Borrower to renew or replace all such policies,
provided that notwithstanding the receipt of such written report, the
Administrative Agent may at any time thereafter give Borrower written notice to
provide the Administrative Agent with such evidence as described in clause (x),
in which case Borrower must do so within ten (10) days of such notice. Borrower
agrees to pay all premiums on such insurance as they become due (including grace
periods), and will not permit any condition to exist which would wholly or
partially invalidate any insurance thereon.

     12.8 Maintenance of Properties. Borrower shall maintain, keep and preserve,
and cause each Subsidiary to maintain, keep and preserve, all of its material
properties (tangible and intangible) necessary or used in the proper conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and shall cause to be made all repairs, renewals, replacements,
betterments and improvements thereof, all as in the sole judgment of Borrower
may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

     12.9 Payment of Liabilities. Borrower shall pay, and shall cause its
Subsidiaries to pay, all liabilities (including, without limitation: (a) any
indebtedness for borrowed money or for the deferred purchase price of property
or services; (b) any obligations under leases which have or should have been
characterized as Capital Leases; and (c) any contingent liabilities, such as
guaranties, for the obligations of others relating to indebtedness for borrowed
money or for the deferred purchase price of property or services or relating to
obligations under leases which have or should have been characterized as Capital
Leases) as they become due beyond any period of grace under the instrument
creating such liabilities, unless (with the exception of the Bank Debt) (a) the
failure to pay such liabilities within such time period could not reasonably be
expected to result in a Material Adverse Effect, or (b) they are contested in
good faith by appropriate actions or legal proceedings, Borrower establishes
adequate reserves therefor in accordance with GAAP, and such contesting will not
result in a Material Adverse Effect.

     12.10 Inspection. Borrower shall permit, and cause its Subsidiaries to
permit, the Administrative Agent or any Syndication Party or their agents,
during normal business hours or at such other times as the parties may agree, to
inspect the assets and operations of Borrower and its Subsidiaries and to
examine, and make copies of or abstracts from, Borrower’s properties, books, and
records, and to discuss the affairs, finances, operations, and accounts of
Borrower and its Subsidiaries with their respective officers, directors,
employees, and independent certified

50



--------------------------------------------------------------------------------



 



public accountants (and by this provision Borrower authorizes said accountants
to discuss with the Administrative Agent or any Syndication Party or their
agents the finances and affairs of Borrower); provided, that, in the case of
each meeting with the independent accountants Borrower is given an opportunity
to have a representative present at such meeting.

     12.11 Required Licenses; Permits; Intellectual Property; Etc. Borrower
shall duly and lawfully obtain and maintain in full force and effect, and shall
cause its Subsidiaries to obtain and maintain in full force and effect, all
Required Licenses and Intellectual Property as appropriate for the business
being conducted and properties owned by Borrower or such Subsidiaries at any
given time.

     12.12 ERISA. Borrower shall make or cause to be made, and cause each
Subsidiary to make or cause to be made, all payments or contributions to all
Borrower Pension Plans covered by Title IV of ERISA, which are necessary to
enable those Borrower Pension Plans to continuously meet all minimum funding
standards or requirements.

     12.13 Maintenance of Commodity Position. Borrower shall protect its
commodity inventory holdings or commitments to buy or sell commodities against
adverse price movements, including the taking of equal and opposite positions in
the cash and futures markets, to minimize losses and protect margins in
commodity production, storage, processing and marketing as is recognized as
financially sound and reputable by prudent business persons in the commodity
business.

     12.14 Financial Covenants. Borrower shall maintain the following financial
covenants:

          12.14.1 Working Capital. Borrower shall have at all times Consolidated
Current Assets minus Consolidated Current Liabilities of not less than
$250,000,000.

          12.14.2 Consolidated Funded Debt to Consolidated Cash Flow. Borrower
shall have at all times and measured as of the end of each Fiscal Quarter, a
ratio of Consolidated Funded Debt divided by Consolidated Cash Flow of no
greater than 3.00 to 1.00 as measured on the previous consecutive four Fiscal
Quarters.

          12.14.3 Adjusted Consolidated Funded Debt to Consolidated Members’ and
Patrons’ Equity. Borrower shall not permit the ratio of Adjusted Consolidated
Funded Debt to Consolidated Members’ and Patrons’ Equity to exceed at any time
.80 to 1.00.

     12.15 Embargoed Person. At all times throughout the term of the Loans,
(a) none of the funds or assets of Borrower that are used to repay the Loans
shall constitute property of, or shall be beneficially owned directly or, to the
knowledge of Borrower, indirectly by, any Person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
Borrower, as of the date thereof, based upon reasonable inquiry by Borrower, on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the

51



--------------------------------------------------------------------------------



 



Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or regulation
promulgated thereunder, with the result that the investment in Borrower (whether
directly or indirectly), is prohibited by law, or the Loans made by the
Syndication Parties would be in violation of law, or (2) the Executive Order,
any related enabling legislation or any other similar Executive Orders, and
(b) no Embargoed Person shall have any direct interest, and to the knowledge of
Borrower, as of the date hereof, based upon reasonable inquiry by Borrower,
indirect interest, of any nature whatsoever in Borrower, with the result that
the investment in Borrower (whether directly or indirectly), is prohibited by
law or the Loans are in violation of law.

     12.16 Anti-Money Laundering. At all times throughout the term of the Loans,
to the knowledge of Borrower, as of the date hereof, based upon reasonable
inquiry by Borrower, none of the funds of Borrower, that are used to repay the
Loans shall be derived from any unlawful activity, with the result that the
investment in Borrower (whether directly or indirectly), is prohibited by law or
the Loans would be in violation of law.

ARTICLE 13. NEGATIVE COVENANTS

     From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Existing Letters of Credit
have expired or been fully drawn, the Syndication Parties have no obligation to
make any Advance or issue any Negotiated Letter of Credit, and the Letter of
Credit Bank has no obligation to issue any Committed Letters of Credit
hereunder, Borrower agrees that it will observe and comply with the following
covenants:

     13.1 Borrowing. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) create, incur, assume or permit to exist, directly
or indirectly, any Debt, except for: (a) Debt of Borrower arising under this
Credit Agreement and the other Loan Documents; (b) trade payables arising in the
ordinary course of business; (c) Capital Leases in existence from time to time;
(d) current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business; (e) unsecured Debt arising under uncommitted
lines of credit; provided that the maximum principal amount that may be
outstanding at any one time shall not exceed $100,000,000.00; (f) Debt in
existence on the date hereof as set forth in Exhibit 13.1 attached hereto;
(g) unsecured long-term Debt; (h) Debt of Borrower incurred pursuant to the Term
Loan Credit Agreement; (i) documentary and standby letters of credit issued at
the request of Borrower or any Restricted Subsidiary by a financial institution
other than the Letter of Credit Bank or a Syndication Party, provided the
aggregate principal amount outstanding under such letters of credit together
with the undrawn face amount under all of the Letters of Credit does not exceed
$75,000,000, and provided further that the aggregate principal amount
outstanding under such letters of credit together with all 5-Year Advances, the
undrawn face amount of all the Letters of Credit and unreimbursed obligations
with respect to payments made under all the Letters of Credit shall not exceed
the 5-Year Commitment; and (j) such other Debt agreed upon in writing between
Borrower and the Syndication Parties.

     13.2 No Other Businesses. Borrower shall not engage in any material
respects in any business activity or operations other than operations or
activities (a) in the agriculture industry, (b) in the food industry, or
(c) which are not substantially different from or are related to its present
business activities or operations.

52



--------------------------------------------------------------------------------



 



     13.3 Liens. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) create, incur, assume or suffer to exist any mortgage, pledge,
lien, charge or other encumbrance on, or any security interest in, any of its
real or personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens (“Permitted
Encumbrances”):

               (a) Liens for taxes or assessments or other charges or levies of
any Governmental Authority, that are not delinquent or if delinquent (i) are the
subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed $10,000,000 at any one time
outstanding;

               (b) Liens imposed by Law, such as mechanic’s, worker’s,
repairman’s, miner’s, agister’s, attorney’s, materialmen’s, landlord’s,
warehousemen’s and carrier’s Liens and other similar Liens which are securing
obligations incurred in the ordinary course of business for sums not yet due and
payable or if due and payable which are the subject of a Good Faith Contest;

               (c) Liens under workers’ compensation, unemployment insurance,
social security or similar legislation (other than ERISA), or to secure payments
of premiums for insurance purchased in the ordinary course of business, or to
secure the performance of tenders, statutory obligations, surety and appearance
bonds and bids, bonds for release of an attachment, stay of execution or
injunction, leases, government contracts, performance and return-of-money bonds
and other similar obligations, all of which are incurred in the ordinary course
of business of Borrower or the Restricted Subsidiary, as applicable, and not in
connection with the borrowing of money;

               (d) Any attachment or judgment Lien, the time for appeal or
petition for rehearing of which shall not have expired or in respect of which
Borrower or the Restricted Subsidiary is protected in all material respects by
insurance or for the payment of which adequate reserves have been established,
provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are the subject of a Good Faith Contest,
and provided further that the aggregate amount of liabilities of Borrower and
its Restricted Subsidiaries so secured (including interest and penalties) shall
not be in excess of $10,000,000.00 at any one time outstanding;

               (e) Easements, rights-of-way, restrictions, encroachments,
covenants, servitudes, zoning and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use and enjoyment by
Borrower or any Restricted Subsidiary of the property or assets encumbered
thereby in the normal course of its business or materially impair the value of
the property subject thereto;

               (f) Liens arising in the ordinary course of business and created
in connection with amounts on deposit in charge card and like accounts (such as
Visa or MasterCard);

53



--------------------------------------------------------------------------------



 



               (g) Liens on land, buildings and equipment existing at the time
of their acquisition or Liens to secure the payment of all or any part of the
purchase price of such land, buildings or equipment or to secure Funded Debt
incurred prior to, at the time of, or within one-hundred eighty (180) days after
the acquisition of such property for the purpose of financing all or any part of
the purchase price thereof, provided that any such Liens shall not encumber any
other property of Borrower or its Restricted Subsidiaries;

               (h) Liens assumed in connection with permitted mergers and
acquisitions, but only to the extent that such Liens shall secure only Funded
Debt and shall not encumber any other property of Borrower or any Restricted
Subsidiary;

               (i) Liens on financed property created or incurred in connection
with leases, mortgages, conditional sales contracts, security interests or
arrangements for the retention of title entered into by Borrower or any of its
Restricted Subsidiaries to secure “industrial revenue bonds” as defined in
Section 103(b)(2) of the Code and treated as obligations described in
legislation similar to the provisions of said Sections of the Code enacted in
any State of the United States or Puerto Rico, which are issued to finance
property useful and intended to be used in carrying on the business of Borrower
or any of its Restricted Subsidiaries, provided that upon creation of any such
Lien Borrower or such Restricted Subsidiary shall incur Funded Debt secured
thereby in conformity with the provisions of Section 13.1 hereof;

               (j) Liens on property or assets of a Restricted Subsidiary to
secure Debt of such Restricted Subsidiary to Borrower;

               (k) Liens of CoBank and other cooperatives, respectively, on
Investments by Borrower in the stock, participation certificates, or allocated
reserves of CoBank or other cooperatives, respectively, owned by Borrower;

               (l) All precautionary filings of financing statements under the
Uniform Commercial Code which cover property that is made available to or used
by Borrower or any Restricted Subsidiary pursuant to the terms of an Operating
Lease or Capital Lease;

               (m) Liens securing its reimbursement obligations under any letter
of credit issued in connection with the acquisition of an asset; provided that
(i) the lien attaches only to such asset, and (ii) the lien is released upon
satisfaction of such reimbursement obligation; and

               (n) Liens to secure and provide credit support, up to a maximum
of $25,000,000.00, for regulated exchange or over-the-counter hedging
transactions.

     13.4 Sale of Assets. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) sell, convey, assign, lease or otherwise transfer or
dispose of, voluntarily, by operation of law or otherwise, any material part of
its now owned or hereafter acquired assets during any twelve (12) month period
commencing September 1, 2004 and each September 1 thereafter, except: (a) the
sale of inventory, equipment and fixtures disposed of in the ordinary course of
business, (b) the sale or other disposition of assets no longer necessary or
useful for the conduct of its business, and (c) leases of assets to an entity in
which Borrower has at least a fifty-

54



--------------------------------------------------------------------------------



 



percent (50%) interest in ownership, profits, and governance. For purposes of
this Section, “material part” shall mean ten percent (10%) or more of the lesser
of the book value or the market value of the assets of Borrower or such
Restricted Subsidiary as shown on the balance sheets thereof as of the August 31
immediately preceding each such twelve (12) month measurement period.

     13.5 Liabilities of Others. Borrower shall not (nor shall it permit any of
its Restricted Subsidiaries to) assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
Person, except: (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Borrower’s or
any Restricted Subsidiary’s business; and (b) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, by Borrower
and its Restricted Subsidiaries in the ordinary course of their respective
businesses with respect to the liabilities and obligations of Persons including
National Cooperative Refinery Association (“NCRA”); provided, however, that the
aggregate amount of all indebtedness guaranteed under this clause (b) shall not
exceed $150,000,000.00 in the aggregate.

     13.6 Loans. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for: (a) loans to Restricted Subsidiaries; (b) trade credit extended in
the ordinary course of business and advances against the purchase price for the
purchase by Borrower of goods or services in the ordinary course of business;
(c) the loan to NCRA advanced on February 28, 2005 and as evidenced by that
certain loan agreement and that certain promissory note each dated October 1,
2004; (d) loans made by Borrower to its members on open account maintained by
such members with Borrower or made by Borrower to its members pursuant to its
Affiliate Financing CoBank Participation Program; (e) loans made by Fin-Ag, Inc.
to agricultural producers; and (f) loans, in the amount of open account credit
balances owing by Borrower to its customers for goods purchased from such
customers by Borrower, made to Cofina Financial, LLC (a joint venture between
Borrower and Cenex Finance Association); provided that at all times the
aggregate outstanding principal amount of all such loans retained by Borrower
and Fin-Ag, Inc. under clauses (d) and (e) of this Section shall not exceed
$110,000,000.00.

     13.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor
shall it permit any of its Restricted Subsidiaries to) merge or consolidate with
any entity, or acquire all or substantially all of the assets of any person or
entity, or form or create any new Subsidiary (other than a Restricted Subsidiary
formed by Borrower), change its business form from a cooperative corporation, or
commence operations under any other name, organization, or entity, including any
joint venture; provided, however,

               (a) The foregoing shall not prevent any consolidation,
acquisition, or merger if after giving effect thereto:

55



--------------------------------------------------------------------------------



 



               (i) The book value of Borrower and its subsidiaries does not
increase due to all such mergers, consolidations or acquisitions by an aggregate
amount in excess of $100,000,000.00 in any Fiscal Year of Borrower;

               (ii) Borrower is the surviving entity; and

               (iii) No Event of Default or Potential Default shall have
occurred and be continuing.

               (b) The foregoing shall not prevent Borrower from forming or
creating any new Subsidiary provided:

               (i) The Investment in such Subsidiary does not violate any
provision of Section 13.8 hereof; and

               (ii) Such Subsidiary shall not acquire all or substantially all
of the assets of any Person except through an acquisition, consolidation, or
merger satisfying the requirements of clause (a) of this Section.

     13.8 Investments. Except for the purchase of Bank Equity Interests,
Borrower shall not (nor shall it permit any of its Restricted Subsidiaries to)
own, purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
Investment in, any Person, except that Borrower and the Restricted Subsidiaries
may own, purchase or acquire:

               (a) commercial paper maturing not in excess of one year from the
date of acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by
Standard & Poor’s Corporation on the date of acquisition;

               (b) certificates of deposit in North American commercial banks
rated C or better by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates
Consulting Analysts, maturing not in excess of one year from the date of
acquisition;

               (c) obligations of the United States government or any agency
thereof, the obligations of which are guaranteed by the United States
government, maturing, in each case, not in excess of one year from the date of
acquisition;

               (d) repurchase agreements of any bank or trust company
incorporated under the laws of the United States of America or any state thereof
and fully secured by a pledge of obligations issued or fully and unconditionally
guaranteed by the United States government;

               (e) Investments permitted under Sections 13.5, 13.6, and 13.7;

               (f) Investments in Persons, which are not Restricted
Subsidiaries, identified, including the book value of each such Investment, on
Exhibit 13.8(f) hereto; provided that the amount of such Investment shall not
increase above the amount shown in Exhibit

56



--------------------------------------------------------------------------------



 



13.8(f),except for Investments made pursuant to clauses (h) through (k) of this
Section subsequent to the Closing Date;

               (g) Investments (by Borrower) in the Restricted Subsidiaries;

               (h) Investments in the form of non-cash patronage dividends in
any Person;

               (i) Investments in NCRA in addition to (1) non-cash patronage
dividends, and (2) those Investments in NCRA by Borrower prior to the Closing
Date, as shown, by amount and date, on Exhibit 13.8(i) hereto, provided that the
maximum amount of Investments in NCRA subsequent to the Closing Date pursuant to
this clause (i) shall not exceed $170,000,000.00;

               (j) Investments in Ventura Foods, LLC in addition to those
Investments in Ventura Foods, LLC by Borrower prior to the Closing Date, as
shown, by amount and date, on Exhibit 13.8(j) hereto, provided that the maximum
amount of Investments in Ventura Foods, LLC subsequent to the Closing Date
pursuant to this clause (j) shall not exceed $80,000,000.00; and

               (k) Investments, in addition to those permitted by clauses
(a) through (j) above, in an aggregate amount not exceeding $110,000,000.00.

     13.9 Transactions With Related Parties. Borrower shall not purchase,
acquire, provide, or sell any equipment, other personal property, real property
or services from or to any Subsidiary (other than a Restricted Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of
Borrower’s business and upon fair and reasonable terms no less favorable than
would be obtained by Borrower in a comparable arm’s-length transaction with an
unrelated Person.

     13.10 Patronage Refunds, etc. Borrower shall not, directly or indirectly,
in any Fiscal Year (a) declare or pay any cash patronage refunds to patrons or
members which in the aggregate exceed 20% of Borrower’s consolidated net
patronage income for the Fiscal Year of Borrower preceding the Fiscal Year in
which such patronage refunds are to be paid, (b) directly or indirectly redeem
or otherwise retire its equity, or (c) make any cash distributions of any kind
or character in respect of its equity, unless, in the case of (a), (b), or (c),
(i) at the time of taking such action no Event of Default or Potential Default
exists hereunder and (ii) after giving effect thereto no Event of Default or
Potential Default would exist hereunder.

     13.11 Change in Fiscal Year. Borrower shall not change its Fiscal Year from
a year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to such amendment of the terms Fiscal
Quarter and Fiscal Year, as used herein, as the Administrative Agent reasonably
deems necessary.

     13.12 ERISA. Borrower shall not: (a) engage in or permit any transaction
which could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) or in the imposition of an excise tax pursuant to
Section 4975 of the Code with respect to any Borrower

57



--------------------------------------------------------------------------------



 



Benefit Plan; (b) engage in or permit any transaction or other event which could
result in a “reportable event”( as such term is defined in Section 4043 of
ERISA) for any Borrower Pension Plan; (c) fail to make full payment when due of
all amounts which, under the provisions of any Borrower Benefit Plan, Borrower
is required to pay as contributions thereto; (d) permit to exist any
“accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA) as of the end of any Fiscal Year, in excess of five percent (5.0%) of net
worth (determined in accordance with GAAP) of Borrower and its Consolidated
Subsidiaries, whether or not waived, with respect to any Borrower Pension Plan;
(e) fail to make any payments to any Multiemployer Plan that Borrower may be
required to make under any agreement relating to such Multiemployer Plan or any
law pertaining thereto; or (f) terminate any Borrower Pension Plan in a manner
which could result in the imposition of a lien on any property of Borrower
pursuant to Section 4068 of ERISA. Borrower shall not terminate any Borrower
Pension Plan so as to result in any liability to the PBGC.

     13.13 Anti-Terrorism Law. Borrower shall not (a) conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person described in Subsection 10.24.2 above, (b) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (c) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Borrower shall deliver to the Administrative Agent any certification or other
evidence requested from time to time by the Administrative Agent in its
reasonable discretion, confirming Borrower’ compliance with this Section).

ARTICLE 14. INDEMNIFICATION

     14.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify
and hold the Administrative Agent and each Syndication Party and their
directors, officers, employees, agents, professional advisers and
representatives (“Indemnified Parties”) harmless from and against any and all
claims, damages, losses, liabilities, costs or expenses whatsoever which the
Administrative Agent or any other Indemnified Party may incur (or which may be
claimed against any such Indemnified Party by any Person), including attorneys’
fees incurred by any Indemnified Party, arising out of or resulting from:
(a) the material inaccuracy of any representation or warranty of or with respect
to Borrower in this Credit Agreement or the other Loan Documents; (b) the
material failure of Borrower to perform or comply with any covenant or
obligation of Borrower under this Credit Agreement or the other Loan Documents;
(c) the exercise by the Administrative Agent of any right or remedy set forth in
this Credit Agreement or the other Loan Documents; or (d) all acts or omissions
of the beneficiary of any Letter of Credit, and for such purposes, such
beneficiary shall be deemed Borrower’s agent; provided that Borrower shall have
no obligation to indemnify any Indemnified Party against claims, damages,
losses, liabilities, costs or expenses to the extent that a court of competent
jurisdiction renders a final non-appealable determination that the foregoing are
solely the result of the willful misconduct or gross negligence of such
Indemnified Party. In addition, Borrower agrees to indemnify and hold the
Indemnified Parties harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any

58



--------------------------------------------------------------------------------



 



other Indemnified Party may incur (or which may be claimed against any such
Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from the imposition or nonpayment
by Borrower of any stamp tax, intangibles tax, or similar tax imposed by any
state, including any amounts owing by virtue of the assertion that the property
valuation used to calculate any such tax was understated. Borrower shall have
the right to assume the defense of any claim as would give rise to Borrower’s
indemnification obligation under this Section with counsel of Borrower’s
choosing so long as such defense is being diligently and properly conducted and
Borrower shall establish to the Indemnified Party’s satisfaction that the amount
of such claims are not, and will not be, material in comparison to the liquid
and unrestricted assets of Borrower available to respond to any award which may
be granted on account of such claim. So long as the conditions of the preceding
sentence are met, Indemnified Party shall have no further right to reimbursement
of attorneys’ fees incurred thereafter. The obligation to indemnify set forth in
this Section shall survive the termination of this Credit Agreement and other
covenants.

     14.2 Indemnification Relating to Hazardous Substances. Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property. Borrower shall indemnify the Indemnified Parties
against, and shall reimburse the Indemnified Parties for, any and all claims,
demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys’ fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section or the covenants in Section 12.5 hereof, or from the discovery of
any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or responsibility for damage or
injury to human health, the environmental or natural resources caused by, for
abatement and/or clean-up of, or otherwise with respect to, Hazardous Substances
as the result of the Administrative Agent or any Syndication Party exercising
any of its rights or remedies with respect thereto, including but not limited to
becoming the owner thereof by foreclosure or conveyance in lieu of foreclosure
of a judgment lien; provided that such indemnification as it applies to the
exercise by the Administrative Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by the
Administrative Agent or such Syndication Party while engaged in activities other
than operations substantially the same as the operations previously conducted on
such property by Borrower. The foregoing covenants of this Section shall be
deemed continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to,
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any

59



--------------------------------------------------------------------------------



 



Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand, and shall be secured by the Security Documents. The indemnification
and covenants of this Section shall survive the termination of this Credit
Agreement and other covenants.

ARTICLE 15. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

     15.1 Events of Default. The occurrence of any of the following events (each
an “Event of Default”) shall, at the option of the Administrative Agent, make
the entire Bank Debt immediately due and payable (provided, that in the case of
an Event of Default under Subsection 15.1(f) all amounts owing under the Notes
and the other Loan Documents shall automatically and immediately become due and
payable without any action by or on behalf of the Administrative Agent), and the
Administrative Agent may exercise all rights and remedies for the collection of
any amounts outstanding hereunder and take whatever action it deems necessary to
secure itself, all without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character:

               (a) Failure of Borrower to pay (i) when due, whether by
acceleration or otherwise, any principal in accordance with this Credit
Agreement or the other Loan Documents, or (ii) within five (5) days of the date
when due, whether by acceleration or otherwise, any interest or amounts other
than principal in accordance with this Credit Agreement or the other Loan
Documents.

               (b) Any representation or warranty set forth in any Loan
Document, any Borrowing Notice, any financial statements or reports or
projections or forecasts, or in connection with any transaction contemplated by
any such document, shall prove in any material respect to have been false or
misleading when made or furnished by Borrower.

               (c) Any default by Borrower in the performance or compliance with
the covenants, promises, conditions or provisions of Sections 12.7 (only if such
default is with respect to the last sentence of such Section), 12.10, 12.14,
12.15, 12.16, 13.1, 13.4, 13.5, 13.7, 13.10, or 13.13 of this Credit Agreement;
provided that a default under Subsection 12.14.1 hereof shall not constitute an
Event of Default nor a Potential Default if Borrower is in compliance with such
Subsection within five (5) Banking Days after the earlier of (i) the date on
which Borrower discovers that it is not in compliance with such test, or
(ii) the date by which Borrower is required by Subsections 12.2.1 or 12.2.2
hereof to provide quarterly or year-end financial statements and/or Compliance
Certificates to the Administrative Agent.

               (d) Any default by Borrower in the performance or compliance with
the covenants, promises, conditions or provisions of Sections 4.12, 12.2, 12.4,
12.5, 12.6, 12.7 (except as provided in clause (c) of this Section), 12.8, 12.9,
(except as provided in Section 15.1(e)), 12.11, 12.12, 12.13, 13.3, 13.6, 13.8,
13.9, or 13.11 of this Credit Agreement, and such

60



--------------------------------------------------------------------------------



 



failure continues for fifteen (15) days after Borrower learns of such failure to
comply, whether by Borrower’s own discovery or through notice from the
Administrative Agent.

               (e) The failure of Borrower to pay when due, or failure to
perform or observe any other obligation or condition with respect to any of the
following obligations to any Person, beyond any period of grace under the
instrument creating such obligation: (i) any indebtedness for borrowed money or
for the deferred purchase price of property or services, (ii) any obligations
under leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases; provided that no such
failure will be deemed to be an Event of Default hereunder unless and until the
aggregate amount owing under obligations with respect to which such failures
have occurred and are continuing is at least $10,000,000.00.

               (f) Borrower applies for or consents to the appointment of a
trustee or receiver for any part of its properties; any bankruptcy,
reorganization, debt arrangement, dissolution or liquidation proceeding is
commenced or consented to by Borrower; or any application for appointment of a
receiver or a trustee, or any proceeding for bankruptcy, reorganization, debt
management or liquidation is filed for or commenced against Borrower, and is not
withdrawn or dismissed within sixty (60) days thereafter.

               (g) Failure of Borrower to comply with any other provision of
this Credit Agreement or the other Loan Documents not constituting an Event of
Default under any of the preceding subparagraphs of this Section 15.1, and such
failure continues for thirty (30) days after Borrower learns of such failure to
comply, whether by Borrower’s own discovery or through notice from the
Administrative Agent.

               (h) The entry of one or more judgments in an aggregate amount in
excess of $5,000,000.00 against Borrower not stayed, discharged or paid within
thirty (30) days after entry.

               (i) The occurrence at any time from the Original Effective Date
to the Closing Date of any circumstance which would have constituted an Event of
Default under the 2003 Credit Agreement.

               (j) The occurrence of an “Event of Default” under the Term Loan
Credit Agreement.

     15.2 No Advance. The Syndication Parties shall have no obligation to make
any Advance or issue any Negotiated Letter of Credit, and the Letter of Credit
Bank shall have no obligation to issue a Committed Letter of Credit if a
Potential Default or an Event of Default shall occur and be continuing.

     15.3 Rights and Remedies. In addition to the remedies set forth in
Section 15.1 and 15.2 hereof, upon the occurrence of an Event of Default, the
Administrative Agent shall be entitled to exercise, subject to the provisions of
Section 16.8 hereof, all the rights and remedies

61



--------------------------------------------------------------------------------



 



provided in the Loan Documents and by any applicable law. Each and every right
or remedy granted to the Administrative Agent pursuant to this Credit Agreement
and the other Loan Documents, or allowed the Administrative Agent by law or
equity, shall be cumulative. Failure or delay on the part of the Administrative
Agent to exercise any such right or remedy shall not operate as a waiver
thereof. Any single or partial exercise by the Administrative Agent of any such
right or remedy shall not preclude any future exercise thereof or the exercise
of any other right or remedy.

ARTICLE 16. AGENCY AGREEMENT

     16.1 Funding of Syndication Interest. Each Syndication Party, severally but
not jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Articles 2, 3, 4, and 5 hereof. Each Syndication
Party’s interest (“Syndication Interest”) in each Advance hereunder shall be
without recourse to the Administrative Agent or any other Syndication Party and
shall not be construed as a loan from any Syndication Party to the
Administrative Agent or any other Syndication Party.

     16.2 Syndication Parties’ Obligations to Remit Funds. Each Syndication
Party agrees to remit its Funding Share of each Advance to the Administrative
Agent as, and within the time deadlines (“Syndication Party Advance Date”),
required in this Credit Agreement. Unless the Administrative Agent shall have
received notice from a Syndication Party prior to the date on which such
Syndication Party is to provide funds to the Administrative Agent for an Advance
to be made by such Syndication Party that such Syndication Party will not make
available to the Administrative Agent such funds, the Administrative Agent may
assume that such Syndication Party has made such funds available to the
Administrative Agent on the date of such Advance in accordance with the terms of
this Credit Agreement and the Administrative Agent in its sole discretion may,
but shall not be obligated to, in reliance upon such assumption, make available
to Borrower on such date a corresponding amount. If and to the extent such
Syndication Party shall not have made such funds available to the Administrative
Agent by 2:00 P.M. (Central time) on the Banking Day due, such Syndication Party
agrees to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Borrower until the Banking Day such amount is repaid to the
Administrative Agent (assuming payment is received by the Administrative Agent
at or prior to 2:00 P.M. (Central time), and until the next Banking Day if
payment is not received until after 2:00 P.M.), at the customary rate set by the
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate. If such Syndication Party
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Syndication Party’s Advance for purposes of this
Credit Agreement. If such Syndication Party does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately pay such corresponding amount to the Administrative Agent with the
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent, at
the rate of interest applicable at the time to such Advance at the time.

62



--------------------------------------------------------------------------------



 



     16.3 Notices to Administrative Agent. On or prior to 3:00 P.M. (Central
time) on each Banking Day, each Syndication Party will provide the
Administrative Agent with the information required by Section 5.4 hereof
regarding each Negotiated Letter of Credit issued by such Syndication Party, and
all payments or reimbursements made to such Syndication Party on account of
Negotiated Letters of Credit on such Banking Day.

     16.4 Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit (a) its Funding Share, (b) its
364-Day Bid Advance, or (c) its 5-Year Bid Advance, in full by the date and time
required (the unpaid amount of any such payment being hereinafter referred to as
the “Delinquent Amount”), in addition to any other remedies available hereunder,
any other Syndication Party or Syndication Parties may, but shall not be
obligated to, advance the Delinquent Amount (the Syndication Party or
Syndication Parties which advance such Delinquent Amount are referred to as the
“Contributing Syndication Parties”), in which case (a) the Delinquent Amount
which any Contributing Syndication Party advances shall be treated as a loan to
the Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding 364-Day Obligations or Individual Outstanding 5-Year
Obligations, as applicable, of any Contributing Syndication Party, and (b) the
Delinquent Syndication Party shall be obligated to pay to the Administrative
Agent, for the account of the Contributing Syndication Parties, interest on the
Delinquent Amount at a rate of interest equal to the rate of interest which
Borrower is obligated to pay on the Delinquent Amount plus 200 basis points
(“Delinquency Interest”) until the Delinquent Syndication Party remits the full
Delinquent Amount and remits all Delinquency Interest to the Administrative
Agent, which will distribute such payments to the Contributing Syndication
Parties (pro rata based on the amount of the Delinquent Amount which each of
them (if more than one) advanced) on the same Banking Day as such payments are
received by the Administrative Agent if received no later than 2:00 P.M.
(Central time) or the next Banking Day if received by the Administrative Agent
thereafter. In addition, the Contributing Syndication Parties shall be entitled
to share, on the same pro rata basis, and the Administrative Agent shall pay
over to them, for application against Delinquency Interest and the Delinquent
Amount, the Delinquent Syndication Party’s Payment Distribution and any fee
distributions or distributions made under Section 16.11 hereof until the
Delinquent Amount and all Delinquency Interest have been paid in full. For
voting purposes the Administrative Agent shall readjust the Individual
Commitments of such Delinquent Syndication Party and the Contributing
Syndication Parties from time to time first to reflect the advance of the
Delinquent Amount by the Contributing Syndication Parties, and then to reflect
the full or partial reimbursement to the Contributing Syndication Parties of
such Delinquent Amount. As between the Delinquent Syndication Party and the
Contributing Syndication Parties, the Delinquent Syndication Party’s interest in
its Notes shall be deemed to have been partially assigned to the Contributing
Syndication Parties in the amount of the Delinquent Amount and Delinquency
Interest owing to the Contributing Syndication Parties from time to time. This
Section shall also be applicable to Advances funded by the Administrative Agent
(y) under Section 4.9 hereof, in which case the Administrative Agent, in its
capacity as such, shall be deemed to be the Contributing Syndication Party, and
(z) under Section 4.11 hereof, in which case the Administrative Agent, in its
capacity as such, shall be deemed to be the Contributing Syndication Party and
the Overnight Lender shall be deemed to be the Delinquent Syndication Party. For
the purposes of calculating interest owed by a Delinquent Syndication Party,
payments received on other than a Banking Day shall be deemed

63



--------------------------------------------------------------------------------



 



to have been received on the next Banking Day, and payments received after 2:00
P.M. (Central time) shall be deemed to have been received on the next Banking
Day.

     16.5 Agency Appointment. Each of the Syndication Parties hereby designates
and appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Notes and to take such action on behalf of such
Syndication Party with respect to the Loans and such Notes, and to execute such
powers and to perform such duties, as specifically delegated or required herein,
as well as to exercise such powers and to perform such duties as are reasonably
incident thereto, and to receive and benefit from such fees and indemnifications
as are provided for or set forth herein, until such time as a successor is
appointed and qualified to act as the Administrative Agent.

     16.6 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 16.5 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:

          16.6.1 Advice. To solicit the advice and assistance of each of the
Syndication Parties and Voting Participants concerning the administration of the
Loans and the exercise by the Administrative Agent of its various rights,
remedies, powers, and discretions with respect thereto. As to any matters not
expressly provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent.

          16.6.2 Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Loans and the exercise by the Administrative
Agent of its various rights with respect thereto.

          16.6.3 Proceedings. To initiate, prosecute, defend, and to participate
in, actions and proceedings in its name as the Administrative Agent for the
ratable benefit of the Syndication Parties.

          16.6.4 Retain Professionals. To retain attorneys, accountants, and
other professionals to provide advice and professional services to the
Administrative Agent, with their fees and expenses reimbursable to the
Administrative Agent by Syndication Parties pursuant to Section 16.19 hereof.

          16.6.5 Incidental Powers. To exercise powers reasonably incident to
the Administrative Agent’s discharge of its duties enumerated in Section 16.7
hereof.

     16.7 Duties of the Administrative Agent. The duties of the Administrative
Agent hereunder shall consist of the following:

64



--------------------------------------------------------------------------------



 



          16.7.1 Possession of Documents. To safekeep one original of each of
the Loan Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).

          16.7.2 Distribute Payments. To receive and distribute to the
Syndication Parties payments made by Borrower pursuant to the Loan Documents, as
provided in Article 7 hereof. Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
any Syndication Party hereunder that Borrower will not make such payment in
full, the Administrative Agent may assume that Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to each Syndication Party on such due date
an amount equal to the amount then due such Syndication Party. If and to the
extent Borrower shall not have so made such payment in full to the
Administrative Agent, each Syndication Party shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Syndication Party
together with interest thereon, for each day from the date such amount is
distributed to such Syndication Party until the date such Syndication Party
repays such amount to the Administrative Agent at the customary rate set by the
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate.

          16.7.3 Loan Administration. Subject to the provisions of Section 16.10
hereof, to, on behalf of and for the ratable benefit of all Syndication Parties,
in accordance with customary banking practices, exercise all rights, powers,
privileges, and discretion to which the Administrative Agent is entitled to
administer the Loans, including, without limitation: (a) monitor all borrowing
activity, issuances of Letters of Credit, Individual Commitment balances, and
maturity dates of all LIBO Rate Loans; (b) monitor and report Credit Agreement
and covenant compliance, and coordinate required credit actions by the
Syndication Parties (including Voting Participants where applicable); (c) manage
the process for future waivers and amendments if modifications to the Credit
Agreement are required; and (d) administer, record, and process all assignments
to be made for the current and future Syndication Parties (including the
preparation of a revised Schedule 1 to replace the previous Schedule 1).

          16.7.4 Determination of Individual Lending Capacity and Individual Pro
Rata Shares. The Administrative Agent shall (a) on or before 10:00 A.M. and
again at 12:30 P.M. (Central time) on each Banking Day calculate the respective
Individual 364-Day Lending Capacity and the respective Individual 5-Year Lending
Capacity of each Syndication Party, which 10:00 A.M. calculation shall be in
effect until 12:30 P.M. of the same Banking Day and which 12:30 P.M. calculation
shall be in effect until 10:00 A.M. of the next succeeding Banking Day; and
(b) on or before 12:00 noon (Central time) on each Banking Day calculate the
respective Individual 364-Day Pro Rata Share and the respective Individual
5-Year Pro Rata Share of each Syndication Party, which calculation shall be in
effect until 12:00 noon of the next succeeding Banking Day.

          16.7.5 Forwarding of Information. The Administrative Agent shall,
within a reasonable time after receipt thereof, forward to the Syndication
Parties and Voting Participants notices and reports provided to the
Administrative Agent by Borrower pursuant to Section 12.2 hereof.

65



--------------------------------------------------------------------------------



 



     16.8 Action Upon Default. Each Syndication Party agrees that upon its
learning of any facts which would constitute a Potential Default or Event of
Default, it shall promptly notify the Administrative Agent by a writing
designated as a notice of default specifying in detail the nature of such facts
and default, and the Administrative Agent shall promptly send a copy of such
notice to all other Syndication Parties. The Administrative Agent shall be
entitled to assume that no Event of Default or Potential Default has occurred or
is continuing unless an officer thereof primarily responsible for the
Administrative Agent’s duties as such with respect to the Loans or primarily
responsible for the credit relationship between the Administrative Agent and
Borrower has actual knowledge of facts which would result in or constitute a
Potential Default or Event of Default, or has received written notice from
Borrower of such fact, or has received written notice of default from a
Syndication Party. In the event the Administrative Agent has obtained actual
knowledge (in the manner described above) or received written notice of the
occurrence of a Potential Default or Event of Default as provided in the
preceding sentences, the Administrative Agent may, but is not required to
exercise or refrain from exercising any rights which may be available under the
Loan Documents or at law on account of such occurrence and shall be entitled to
use its discretion with respect to exercising or refraining from exercising any
such rights, unless and until the Administrative Agent has received specific
written instruction from the Required Lenders to refrain from exercising such
rights or to take specific designated action, in which case it shall follow such
instruction; provided that the Administrative Agent shall not be required to
take any action which will subject it to personal liability, or which is or may
be contrary to any provision of the Loan Documents or applicable law. The
Administrative Agent shall not be subject to any liability by reason of its
acting or refraining from acting pursuant to any such instruction.

          16.8.1 Indemnification as Condition to Action. Except for action
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the Syndication Parties
under Section 16.20 hereof in respect of any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.

     16.9 Bid Agent’s Appointment, Power, Authority, Duties and Resignation or
Removal; Fee. Each of the Syndication Parties hereby designates and appoints the
Bid Agent to act as such and to take such action on behalf of such Syndication
Party with respect to the acceptance and processing of Bid Requests and Bids as
provided herein, as well as to exercise such powers and to perform such duties
as are reasonably incident thereto, and to receive and benefit from such fees
and indemnifications as are provided for or set forth herein, until such time as
a successor is appointed and qualified to act as the Bid Agent. The Bid Agent
shall have such duties as specified in this Credit Agreement. The resignation,
removal, and designation of a successor for, the Bid Agent shall be in
accordance with the procedures set forth in Section 16.23 hereof with respect to
the Administrative Agent. The Bid Agent and any successor Bid Agent shall be
entitled to such fee as agreed upon between Borrower and the Bid Agent for
acting as the Bid Agent.

66



--------------------------------------------------------------------------------



 



     16.10 Consent Required for Certain Actions. Notwithstanding the fact that
this Credit Agreement may otherwise provide that the Administrative Agent may
act at its discretion, the Administrative Agent may not take any of the
following actions (nor may the Syndication Parties take the action described in
Subsection 16.10.1(a)) with respect to, or under, the Loan Documents without the
prior written consent, given after notification by the Administrative Agent of
its intention to take any such action (or notification by such Syndication
Parties as are proposing the action described in Subsection 16.10.1(a) of their
intention to do so), of:

          16.10.1 Unanimous. Each of the Syndication Parties and Voting
Participants before:

               (a) Amending the definition of Required Lenders as set forth
herein or amending Subsections 16.10.1, 16.10.2, or 16.10.3; or

               (b) Amending Section 7.6 hereof.

          16.10.2 Facility Lenders.

               (a) Each of the Syndication Parties and Voting Participants with
Individual 364-Day Commitments before:

               (i) Agreeing to an increase in the 364-Day Commitment, or any
Syndication Party’s share thereof, or an extension of the 364-Day Maturity Date;
or

               (ii) Agreeing to a reduction in the amount, or to a delay in the
due date, of any payment by Borrower of interest, principal, or fees with
respect to the 364-Day Facility; provided, however, this restriction shall not
apply to a delay in payment granted by the Administrative Agent in the ordinary
course of administration of the Loans and the exercise of reasonable judgment,
so long as such payment delay does not exceed five (5) days.

               (b) Each of the Syndication Parties and Voting Participants with
Individual 5-Year Commitments before:

               (i) Agreeing to an increase in the 5-Year Commitment, or any
Syndication Party’s share thereof, or an extension of the 5-Year Maturity Date;
or

               (ii) Agreeing to a reduction in the amount, or to a delay in the
due date, of any payment by Borrower of interest, principal, or fees with
respect to the 5-Year Facility; provided, however, this restriction shall not
apply to a delay in payment granted by the Administrative Agent in the ordinary
course of administration of the Loans and the exercise of reasonable judgment,
so long as such payment delay does not exceed five (5) days.

          16.10.3 Required Lenders. The Required Lenders before:

67



--------------------------------------------------------------------------------



 



               (a) Consenting to any action, amendment, or granting any waiver
not covered in Subsections 16.10.1, 16.10.2, or 16.10.3; or

               (b) Agreeing to amend Article 16 of this Credit Agreement (other
than Subsections 16.10.1, 16.10.2, or 16.10.3).

          16.10.4 Action Without Vote. Notwithstanding any other provisions of
this Section, the Administrative Agent or, with respect to Subsection 16.10.4(b)
hereof, the Letter of Credit Bank and the Administrative Agent, may take the
following actions without obtaining the consent of the Syndication Parties or
the Voting Participants:

               (a) Determining (i) whether the conditions to an Advance have
been met, and (ii) the amount of such Advance;

               (b) Determining (i) whether the conditions and procedures as set
forth in Article 5 hereof for issuance of a Committed Letter of Credit have been
properly satisfied and (ii) the amount of such Letter of Credit;

               (c) Determining whether the Bid Advance conditions and procedures
as set forth in Article 4 hereof have been properly satisfied.

          16.10.5 Voting Participants. Under the circumstances set forth in
Section 16.29 hereof, each Voting Participant shall be accorded voting rights as
though such Person was a Syndication Party, and in such case the voting rights
of the Syndication Party from which such Voting Participant acquired its
participation interest shall be reduced accordingly.

If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section is delivered to such Syndication Party or
Voting Participant by the Administrative Agent, such Syndication Party or Voting
Participant shall be conclusively deemed to have consented thereto for the
purposes of this Section.

     16.11 Distribution of Principal and Interest. The Administrative Agent will
receive and accept all payments (including prepayments) of principal and
interest made by Borrower on the Loans and the Notes and will hold all such
payments in trust for the benefit of all appropriate present and future
Syndication Parties, and, if requested in writing by the Required Lenders, in an
account segregated from the Administrative Agent’s other funds and accounts
(“Payment Account”). After the receipt by the Administrative Agent of any
payment representing interest or principal on the Loans, the Administrative
Agent shall remit to the appropriate (depending upon whether the payment was
made with respect to the 364-Day Facility and/or the 5-Year Facility)
Syndication Party its share of such payment as provided in Article 7 hereof,
(“Payment Distribution”) no later than 3:00 P.M. (Central time) on the same
Banking Day as such payment is received by the Administrative Agent if received
no later than 1:00 P.M. (Central time) or the next Banking Day if received by
the Administrative Agent thereafter. Any Syndication Party’s rights to its
Payment Distribution shall be subject to the rights of any Contributing
Syndication Parties to such amounts as set forth in Section 16.4 hereof.

68



--------------------------------------------------------------------------------



 



     16.12 Distribution of Certain Amounts. The Administrative Agent shall
(a) receive and hold in trust for the benefit of all present and future
Syndication Parties, in the Payment Account and, if requested in writing by the
Required Lenders, segregated from the Administrative Agent’s other funds and
accounts and (b) shall remit to the Syndication Parties, as indicated, the
amounts described below:

          16.12.1 Funding Losses. To each Syndication Party the amount of any
Funding Losses paid by Borrower to the Administrative Agent in connection with a
prepayment of any portion of a LIBO Rate Loan or a Bid Rate Loan, in accordance
with the Funding Loss Notice such Syndication Party provided to the
Administrative Agent, no later than 3:00 P.M. (Central time) on the same Banking
Day that payment of such Funding Losses is received by the Administrative Agent,
if received no later than 1:00 P.M. (Central time), or the next Banking Day if
received by the Administrative Agent thereafter.

          16.12.2 Fees. To each Syndication Party its share of any 364-Day
Facility Fees and 5-Year Facility Fees paid by Borrower to the Administrative
Agent, no later than 3:00 P.M. (Central time) on the same Banking Day that
payment of such fees is received by the Administrative Agent, if received no
later than 1:00 P.M. (Central time), or the next Banking Day if received by the
Administrative Agent thereafter.

     16.13 Possession of Loan Documents. The Loan Documents (other than the
Notes) shall be held by the Administrative Agent in its name, for the ratable
benefit of itself and the other Syndication Parties without preference or
priority.

     16.14 Collateral Application. The Syndication Parties shall have no
interest in any other loans made to Borrower by any other Syndication Party
other than the Loans, or in any property taken as security for any other loan or
loans made to Borrower by any other Syndication Party, or in any property now or
hereinafter in the possession or control of any other Syndication Party, which
may be or become security for the Loans solely by reason of the provisions of a
security instrument that would cause such security instrument and the property
covered thereby to secure generally all indebtedness owing by Borrower to such
other Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of one or more of the Loans, such other Syndication Party shall share
such funds or proceeds with all Syndication Parties according to their
respective Individual Commitments. In the event that any Syndication Party shall
obtain payment, whether partial or full, from any source in respect of one or
more of the Loans, including without limitation payment by reason of the
exercise of a right of offset, banker’s lien, general lien, or counterclaim,
such Syndication Party shall promptly make such adjustments (which may include
payment in cash or the purchase of further Syndication Interests or
participations in the Loans) to the end that such excess payment shall be shared
with all other Syndication Parties in accordance with their respective
Individual Commitments. Notwithstanding any of the foregoing provisions of this
Section or Article 9 hereof, no Syndication Party other than CoBank shall have
any right to, or to the proceeds of, or any right to the application to any
amount owing to such Syndication Party hereunder of any the proceeds of, (a) any
Bank Equity Interests issued to Borrower by CoBank or on account of any
statutory lien held by CoBank on such Bank Equity Interests, or (b) any Bank
Equity Interests issued to Borrower by any Farm Credit System Institution which
is a

69



--------------------------------------------------------------------------------



 



Syndication Party hereunder or on account of any statutory lien held by such
Farm Credit System Institution on such Bank Equity Interests.

     16.15 Amounts Required to be Returned. If the Administrative Agent makes
any payment to a Syndication Party in anticipation of the receipt of final funds
from Borrower, and such funds are not received from Borrower, or if excess funds
are paid by the Administrative Agent to any Syndication Party as the result of a
miscalculation by the Administrative Agent, then such Syndication Party shall,
on demand of the Administrative Agent, forthwith return to the Administrative
Agent any such amounts, plus interest thereon (from the day such amounts were
transferred by the Administrative Agent to the Syndication Party to, but not
including, the day such amounts are returned by Syndication Party) at a rate per
annum equal to the customary rate set by the Administrative Agent for the
correction of errors among banks for three (3) Banking Days and thereafter at
the Base Rate. If the Administrative Agent is required at any time to return to
Borrower or a trustee, receiver, liquidator, custodian, or similar official any
portion of the payments made by Borrower to the Administrative Agent, whether
pursuant to any bankruptcy or insolvency law or otherwise, then each Syndication
Party shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent any such payments transferred to such Syndication Party by
the Administrative Agent but without interest or penalty (unless the
Administrative Agent is required to pay interest or penalty on such amounts to
the person recovering such payments).

     16.16 Reports and Information to Syndication Parties. The Administrative
Agent shall use reasonable efforts to provide to the Syndication Parties, as
soon as practicable after actual knowledge thereof is acquired by an officer
thereof primarily responsible for the Administrative Agent’s duties as such with
respect to the Loans or primarily responsible for the credit relationship
between the Administrative Agent and Borrower, any material factual information
which has a material adverse effect on the creditworthiness of Borrower, and
Borrower hereby authorizes such disclosure by the Administrative Agent to the
Syndication Parties (and by the Syndication Parties to any of their
participants). Failure of the Administrative Agent to provide the information
referred to in this Section or in Subsection 16.7.5 hereof shall not result in
any liability upon, or right to make a claim against, the Administrative Agent
except where a court of competent jurisdiction renders a final non-appealable
determination that such failure is a result of the willful misconduct or gross
negligence of the Administrative Agent. Syndication Parties acknowledge and
agree that all information and reports received pursuant to this Credit
Agreement will be received in confidence in connection with their Syndication
Interest, and that such information and reports constitute confidential
information and shall not, without the prior written consent of the
Administrative Agent or Borrower (which consent will not be unreasonably
withheld, provided that Borrower shall have no consent rights upon the
occurrence and during the continuance of an Event of Default), be (a) disclosed
to any third party (other than the Administrative Agent, another Syndication
Party or potential Syndication Party, or a participant or potential participant
in the interest of a Syndication Party, which disclosure is hereby approved by
Borrower), except pursuant to appropriate legal or regulatory process, or
(b) used by the Syndication Party except in connection with the Loans and its
Syndication Interest.

     16.17 Standard of Care. The Administrative Agent shall not be liable to
Syndication Parties for any error in judgment or for any action taken or not
taken by the Administrative

70



--------------------------------------------------------------------------------



 



Agent or its agents, except to the extent that a court of competent jurisdiction
renders a final non-appealable determination that any of the foregoing resulted
from the gross negligence or willful misconduct of the Administrative Agent.
Subject to the preceding sentence, the Administrative Agent will exercise the
same care in administering the Loans and the Loan Documents as it exercises for
similar loans which it holds for its own account and risk, and the
Administrative Agent shall not have any further responsibility to the
Syndication Parties. Without limiting the foregoing, the Administrative Agent
may rely on the advice of counsel concerning legal matters and on any written
document it believes to be genuine and correct and to have been signed or sent
by the proper Person or Persons.

     16.18 No Trust Relationship. Neither the execution of this Credit
Agreement, nor the sharing in the Loans, nor the holding of the Loan Documents
in its name by the Administrative Agent, nor the management and administration
of the Loans and Loan Documents by the Administrative Agent (including the
obligation to hold certain payments and proceeds in the Payment Account in trust
for the Syndication Parties), nor any other right, duty or obligation of the
Administrative Agent under or pursuant to this Credit Agreement is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust relationship between the Administrative
Agent and any Syndication Party. Each Syndication Party hereby agrees and
stipulates that the Administrative Agent is not acting as trustee for such
Syndication Party with respect to the Loans, this Credit Agreement, or any
aspect of either, or in any other respect.

     16.19 Sharing of Costs and Expenses. To the extent not paid by Borrower,
each Syndication Party will promptly upon demand reimburse the Administrative
Agent for its proportionate share (based on the ratio of the total of its
Individual Commitments to the sum of the 364-Day Commitment and the 5-Year
Commitment), for all reasonable costs, disbursements, and expenses incurred by
the Administrative Agent on or after the date of this Credit Agreement for
legal, accounting, consulting, and other services rendered to the Administrative
Agent in its role as the Administrative Agent in the administration of the
Loans, interpreting the Loan Documents, and protecting, enforcing, or otherwise
exercising any rights, both before and after default by Borrower under the Loan
Documents, and including, without limitation, all costs and expenses incurred in
connection with any bankruptcy proceedings and the exercise of any remedies with
respect to the Cash Collateral Account or otherwise; provided, however, that the
costs and expenses to be shared in accordance with this Section shall not
include any costs or expenses incurred by the Administrative Agent solely as a
Syndication Party in connection with the Loans, nor to the Administrative
Agent’s internal costs and expenses.

     16.20 Syndication Parties’ Indemnification of the Administrative Agent and
Bid Agent. Each of the Syndication Parties agree to indemnify the Administrative
Agent, including any Successor Agent, and the Bid Agent, and their respective
directors, officers, employees, agents, professional advisers and
representatives (“Indemnified Agency Parties”), (to the extent not reimbursed by
Borrower, and without in any way limiting the obligation of Borrower to do so),
ratably (based on the ratio of the total of its Individual Commitments to the
sum of the 364-Day Commitment and the 5-Year Commitment), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the

71



--------------------------------------------------------------------------------



 



payment of the Loans and/or the expiration or termination of this Credit
Agreement) be imposed on, incurred by or asserted against the Administrative
Agent or the Bid Agent (or any of the Indemnified Agency Parties while acting
for the Administrative Agent or for any Successor Agent) in any way relating to
or arising out of this Credit Agreement or the Loan Documents, or the
performance of the duties of the Administrative Agent or the Bid Agent hereunder
or thereunder or any action taken or omitted while acting in the capacity of the
Administrative Agent or the Bid Agent under or in connection with any of the
foregoing; provided that the Syndication Parties shall not be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of an
Indemnified Agency Party to the extent that a court of competent jurisdiction
renders a final non-appealable determination that the foregoing are the result
of the willful misconduct or gross negligence of such Indemnified Agency Party.
The agreements and obligations in this Section shall survive the payment of the
Loans and the expiration or termination of this Credit Agreement.

     16.21 Books and Records. The Administrative Agent shall maintain such books
of account and records relating to the Loans as it maintains with respect to
other loans of similar type and amount, and which shall clearly and accurately
reflect the Syndication Interest of each Syndication Party. The Syndication
Parties, or their agents, may inspect such books of account and records at all
reasonable times during the Administrative Agent’s regular business hours.

     16.22 Administrative Agent Fee. The Administrative Agent and any Successor
Agent shall be entitled to such fee as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.

     16.23 The Administrative Agent’s Resignation or Removal. The Administrative
Agent may resign at any time by giving at least sixty (60) days’ prior written
notice of its intention to do so to each of the Syndication Parties and
Borrower. After the receipt of such notice, the Required Lenders shall appoint a
successor (“Successor Agent”). If (a) no Successor Agent shall have been so
appointed which is either (i) a Syndication Party, or (ii) if not a Syndication
Party, which is a Person approved by Borrower, such approval not to be
unreasonably withheld (provided that Borrower shall have no approval rights upon
the occurrence and during the continuance of an Event of Default), or (b) if
such Successor Agent has not accepted such appointment, in either case within
forty-five (45) days after the retiring Administrative Agent’s giving of such
notice of resignation, then the retiring Administrative Agent may, after
consulting with, but without obtaining the approval of, Borrower, appoint a
Successor Agent which shall be a bank or a trust company organized under the
laws of the United States of America or any state thereof and having a combined
capital, surplus and undivided profit of at least $250,000,000. Any
Administrative Agent may be removed upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (a) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(b) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 17.4.2 hereof. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, or the
removal hereunder of any Administrative Agent, the provisions of this Credit
Agreement shall

72



--------------------------------------------------------------------------------



 



continue to inure to the benefit of such Administrative Agent as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Credit Agreement.

     16.24 Representations and Warranties of All Parties. The Administrative
Agent, the Bid Agent, and each Syndication Party represents and warrants that:
(a) the execution and delivery of, and performance of its obligations under,
this Credit Agreement is within its power and has been duly authorized by all
necessary corporate and other action by it; (b) this Credit Agreement is in
material compliance with all applicable laws and regulations promulgated under
such laws and does not conflict with nor constitute a breach of its charter or
by-laws nor any agreements by which it is bound, and does not violate any
judgment, decree or governmental or administrative order, rule or regulation
applicable to it; (c) no approval, authorization or other action by, or
declaration to or filing with, any governmental or administrative authority or
any other Person is required to be obtained or made by it in connection with the
execution and delivery of, and performance of its obligations under, this Credit
Agreement; and (d) this Credit Agreement has been duly executed by it, and, to
its knowledge, constitutes the legal, valid, and binding obligation of such
Person, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity). Each Syndication Party that is a state or
national bank represents and warrants that the act of entering into and
performing its obligations under this Credit Agreement has been approved by its
board of directors or its loan committee and such action was duly noted in the
written minutes of the meeting of such board or committee, and that it will,
upon the Administrative Agent’s written request following such Syndication
Party’s default under any of its obligations hereunder, furnish the
Administrative Agent with a certified copy of such minutes or an excerpt
therefrom reflecting such approval.

     16.25 Representations and Warranties of CoBank. Except as expressly set
forth in Section 16.24 hereof, CoBank, in its role as a Syndication Party and as
the Administrative Agent, makes no express or implied representation or warranty
and assumes no responsibilities with respect to the due authorization,
execution, or delivery of the Loan Documents; the accuracy of any information,
statements, or certificates provided by Borrower, the legality, validity, or
enforceability of the Loan Documents; the filing or recording of any document;
the collectibility of the Loans; the performance by Borrower of any of its
obligations under the Loan Documents; or the financial condition or solvency of
Borrower or any other party obligated with respect to the Loans or the Loan
Documents.

     16.26 Syndication Parties’ Independent Credit Analysis. Each Syndication
Party acknowledges receipt of true and correct copies of all Loan Documents
(other than any Note payable to another Syndication Party) from the
Administrative Agent. Each Syndication Party agrees and represents that it has
relied upon its independent review (a) of the Loan Documents, and (b) any
information independently acquired by such Syndication Party from Borrower or
otherwise in making its decision to acquire an interest in the Loans
independently and without reliance on the Administrative Agent. Each Syndication
Party represents and warrants that it has obtained such information as it deems
necessary (including any information such Syndication Party independently
obtained from Borrower or others) prior to making its decision to acquire an

73



--------------------------------------------------------------------------------



 



interest in the Loans. Each Syndication Party further agrees and represents that
it has made its own independent analysis and appraisal of and investigation into
each Borrower’s authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Syndication Party agrees that it will continue to
rely solely upon its independent review of the facts and circumstances related
to Borrower, and without reliance upon the Administrative Agent, in making
future decisions with respect to all matters under or in connection with the
Loan Documents and the Loans. The Administrative Agent assumes no responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents. Except as otherwise expressly provided
herein, no Syndication Party shall have any duty or responsibility to furnish to
any other Syndication Parties any credit or other information concerning
Borrower which may come into its possession.

     16.27 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.

     16.28 Purchase for Own Account; Restrictions on Transfer; Participations.
Each Syndication Party represents that it has acquired and is retaining its
interest in the Loans for its own account in the ordinary course of its banking
or financing business and not with a view toward the sale, distribution, further
participation, or transfer thereof. Each Syndication Party other than CoBank
agrees that it will not sell, assign, convey or otherwise dispose of
(“Transfer”) to any Person, or create or permit to exist any lien or security
interest on all or any part of its interest in the Loans, without the prior
written consent of the Administrative Agent and Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default); provided
that: (a) any such Transfer (except a Transfer to another Syndication Party or a
Transfer by CoBank) must be in a minimum amount of $10,000,000.00, unless it
Transfers its entire Syndication Interest; (b) each Syndication Party must
maintain an Individual Commitment of no less than $5,000,000.00, unless it
Transfers its entire Syndication Interest; (c) the transferee must execute an
agreement substantially in the form of Exhibit 16.28 hereto (“Syndication
Acquisition Agreement”) and assume all of the transferor’s obligations hereunder
and execute such documents as the Administrative Agent may reasonably require;
and (d) the Syndication Party making such Transfer must pay, or cause the
transferee to pay, the Administrative Agent an assignment fee of $3,500.00. Any
Syndication Party may participate any part of its interest in the Loans to any
Person with the prior written consent of the Administrative Agent and Borrower
(which consent will not be unreasonably withheld, provided that Borrower shall
have no approval rights upon the occurrence and during the continuance of an
Event of Default), provided that no such consent shall be required where the
participant is a Person at least fifty percent (50%) the equity interest in
which is owned by such Syndication Party or which owns at least fifty percent
(50%) of the equity interest in such Syndication Party or at least fifty percent
(50%) of the equity interest of which is owned by the same Person which owns at
least fifty percent (50%) of the equity interest of such Syndication Party, and
each Syndication Party

74



--------------------------------------------------------------------------------



 



understands and agrees that in the event of any such participation: (x) its
obligations hereunder will not change on account of such participation; (y) the
participant will have no rights under this Credit Agreement, including, without
limitation, voting rights (except as provided in Section 16.29 hereof with
respect to Voting Participants) or the right to receive payments or
distributions; and (z) the Administrative Agent shall continue to deal directly
with the Syndication Party with respect to the Loans (including with respect to
voting rights, except as provided in Section 16.29 hereof with respect to Voting
Participants) as though no participation had been granted and will not be
obligated to deal directly with any participant (except as provided in
Section 16.29 hereof with respect to Voting Participants). Notwithstanding any
provision contained herein to the contrary, any Syndication Party may at any
time pledge or assign all or any portion of its interest in the Loans to any
Federal Reserve Bank or any Farm Credit Bank in accordance with applicable law.
CoBank reserves the right to sell participations on a non-patronage basis.

     16.29 Certain Participants’ Voting Rights. Any Farm Credit System
Institution which (a) has acquired and, at any time of determination maintains,
a participation interest in the minimum aggregate amount of $10,000,000.00 in a
particular Syndication Party’s Syndication Interest; and (b) has been designated
in writing by such Syndication Party to the Administrative Agent as having such
entitlement (such designation to include for such participant, its name, contact
information, and dollar participation amount) (each a “Voting Participant”),
shall be entitled to vote (and such Syndication Party’s voting rights shall be
correspondingly reduced), on a dollar basis, as if such Voting Participant were
a Syndication Party, on any matter requiring or allowing a Syndication Party, to
provide or withhold its consent, or to otherwise vote on any proposed action.
The voting rights of any Syndication Party so designating a Voting Participant
shall be reduced by an equivalent dollar amount.

     16.30 Method of Making Payments. Payment and transfer of all amounts owing
or to be paid or remitted hereunder, including, without limitation, payment of
the Advance Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions contained on Exhibit 16.30
hereto (“Wire Instructions”).

     16.31 Events of Syndication Default/Remedies.

          16.31.1 Syndication Party Default. Any of the following occurrences,
failures or acts, with respect to any of the Syndication Parties shall
constitute an “Event of Syndication Default” hereunder by such party: (a) if any
representation or warranty made by such party in this Credit Agreement shall be
found to have been untrue in any material respect; (b) if such party fails to
make any distributions or payments required under this Credit Agreement within
five (5) days of the date required; (c) if such party breaches any other
covenant, agreement, or provision of this Credit Agreement which breach shall
have continued uncured for a period of thirty (30) consecutive days after such
breach first occurs, unless a shorter period is required to avoid prejudicing
the rights and position of the other Syndication Parties; (d) if any agency
having supervisory authority over such party, or any creditors thereof, shall
file a petition to reorganize or liquidate such party pursuant to any applicable
federal or state law or regulation and such petition shall not be discharged or
denied within fifteen (15) days after the date on

75



--------------------------------------------------------------------------------



 



which it is filed; (e) if by the order of a court of competent jurisdiction or
by any appropriate supervisory agency, a receiver, trustee or liquidator shall
be appointed for such party or for all or any material part of its property or
if such party shall be declared insolvent; or (f) if such party shall be
dissolved, or shall make an assignment for the benefit of its creditors, or
shall file a petition seeking to take advantage of any debtors’ act, including
the bankruptcy act, or shall admit in writing its inability to pay its debts
generally as they become due, or shall consent to the appointment of a receiver
or liquidator of all or any material part of its property.

          16.31.2 Remedies. Upon the occurrence of an Event of Syndication
Default, the non-defaulting Syndication Parties, acting by, or through the
direction of, a simple majority (determined based on the ratio of (a) the total
of their Individual Commitments to (b)(i) the sum of the 364-Day Commitment and
the 5-Year Commitment less (ii) the Individual Commitments of the defaulting
Syndication Party) of the non-defaulting Syndication Parties, may, in addition
to any other remedy specifically set forth in this Credit Agreement, have and
exercise any and all remedies available generally at law or equity, including
the right to damages and to specific performance.

     16.32 Withholding Taxes. Each Syndication Party represents that under the
applicable law in effect as of the date it becomes a Syndication Party, it is
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence such
Syndication Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto. Without
limiting the effect of the foregoing, each Syndication Party that was not
created or organized under the laws of the United States of America or any state
or other political subdivision thereof (“Non-US Lender”), shall, on the Closing
Date, or upon its becoming a Syndication Party (for Persons that were not
Syndication Parties on the Closing Date), furnish to the Administrative Agent
and Borrower two original copies of IRS Form W-8BEN, W-8ECI, 4224, or Form 1001,
as appropriate, (or any successor forms), or such other forms, certifications,
statements of exemption, or documents as may be required by the IRS or by the
Administrative Agent or Borrower, in their reasonable discretion, duly executed
and completed by such Syndication Party, to establish, and as evidence of, such
Syndication Party’s exemption from the withholding of United States tax with
respect to any payments to such Syndication Party of interest or fees payable
under any of the Loan documents. Further, each Non-US Lender hereby agrees, from
time to time after the initial delivery by such Syndication Party of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Syndication Party shall promptly (a) deliver to the
Administrative Agent and to Borrower two original copies of renewals, amendments
or additional or successor forms, properly completed and duly executed by such
Syndication Party, together with any other certificate or statement of exemption
required in order to confirm or establish that such Syndication Party is not
subject to United States withholding tax with respect to payments to such
Syndication Party under the Loan Documents or (b) notify the Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to make any

76



--------------------------------------------------------------------------------



 



payments hereunder to such Syndication Party until such Syndication Party shall
have furnished to the Administrative Agent and Borrower each requested form,
certification, statement or document.

     16.33 Replacement of Holdout Lender. If any action to be taken by the
Syndication Parties or the Administrative Agent hereunder requires the unanimous
consent, authorization, or agreement of all Syndication Parties, and a
Syndication Party (“Holdout Lender”) fails to give its consent, authorization,
or agreement, then the Administrative Agent, upon at least five (5) Banking Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Syndication Parties (each, a
“Replacement Lender”), and the Holdout Lender shall have no right to refuse to
be replaced hereunder. Such notice to replace the Holdout Lender shall specify
an effective date for such replacement, which date shall not be later than
fifteen (15) Banking Days after the date such notice is given. Prior to the
effective date of such replacement, the Holdout Lender and each Replacement
Lender shall execute and deliver a Syndication Acquisition Agreement, subject
only to the Holdout Lender being repaid its full share of the outstanding Bank
Debt without any premium, discount, or penalty of any kind whatsoever. If the
Holdout Lender shall refuse or fail to execute and deliver any such Syndication
Acquisition Agreement prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Syndication
Acquisition Agreement. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 16.28 hereof. Until such time as the
Replacement Lenders shall have acquired all of the Syndication Interest of the
Holdout Lender hereunder and under the other Loan Documents, the Holdout Lender
shall remain obligated to provide the Holdout Lender’s Funding Share of
Advances.

     16.34 Amendments Concerning Agency Function. Neither the Administrative
Agent nor the Bid Agent shall be bound by any waiver, amendment, supplement or
modification of this Credit Agreement or any other Loan Document which affects
its duties hereunder or thereunder unless it shall have given its prior written
consent thereto.

     16.35 Agent Duties and Liabilities. Neither the Co-Syndication Agents,
Senior Managing Agents, nor the Managing Agents, shall, in their capacity as
such, have any powers, duties, responsibilities or liabilities with respect to
this Credit Agreement or the transactions contemplated herein. Without limiting
the foregoing, none of the Co-Syndication Agents, Senior Managing Agents or
Managing Agents shall be subject to any fiduciary or other implied duties.
Nothing in this Section shall be construed to relieve the Co-Syndication Agents,
Senior Managing Agents, nor the Managing Agents, of their duties,
responsibilities and liabilities arising out of their capacity as Syndication
Parties.

     16.36 Further Assurances. The Administrative Agent and each Syndication
Party agree to take whatever steps and execute such documents as may be
reasonable and necessary to implement this Article 16 and to carry out fully the
intent thereof.

77



--------------------------------------------------------------------------------



 



ARTICLE 17. MISCELLANEOUS

     17.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to
pay to the Administrative Agent and the Syndication Parties, on demand, all
out-of-pocket costs and expenses (a) incurred by the Administrative Agent
(including, without limitation, the reasonable fees and expenses of counsel
retained by the Administrative Agent, and including fees and expenses incurred
for consulting, appraisal, engineering, inspection, and environmental assessment
services) in connection with the preparation, negotiation, and execution of the
Loan Documents and the transactions contemplated thereby, and processing the
Borrowing Notices; and (b) incurred by the Administrative Agent or any
Syndication Party (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent and the Syndication
Parties) in connection with the enforcement or protection of the Syndication
Parties’ rights under the Loan Documents upon the occurrence of an Event of
Default or upon the commencement of an action by Borrower against the
Administrative Agent or any Syndication Party, including without limitation
collection of the Loan (regardless of whether such enforcement or collection is
by court action or otherwise). Borrower shall not be obligated to pay the costs
or expenses of any Person whose only interest in the Loan is as a holder of a
participation interest. In addition, To the extent permitted by law, Borrower
agrees to pay to the Bid Agent, on demand, all out-of-pocket costs and expenses
incurred by the Bid Agent in connection with the processing of Bid Rate Loans,
including the Bid Requests, Bids, Bid Results Notices, and Bid Selection Notices
and the procedures related thereto.

     17.2 Service of Process and Consent to Jurisdiction. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in the courts of the State of Colorado and in the United States District Court
for the District of Colorado (if applicable subject matter jurisdictional
requirements are present), as the Administrative Agent may elect; and, by
execution and delivery of this Credit Agreement, Borrower and each Syndication
Party irrevocably submits to such jurisdiction. With respect to litigation
concerning this Credit Agreement or under the Notes or other Loan Documents
within the jurisdiction of the courts of the State of Colorado or the United
States District Court for the District of Colorado, Borrower and each
Syndication Party hereby irrevocably appoints, until six (6) months after the
expiration of the 5-Year Maturity Date (as it may be extended at anytime), The
Corporation Company, or such other Person as it may designate to the
Administrative Agent, in each case with offices in Denver, Colorado and
otherwise reasonably acceptable to the Administrative Agent to serve as the
agent of Borrower or such Syndication Party to receive for and on its behalf at
such agent’s Denver, Colorado office, service of process, which service may be
made by mailing a copy of any summons or other legal process to such Person in
care of such agent. Borrower and each Syndication Party agrees that it shall
maintain a duly appointed agent in Colorado for service of summons and other
legal process as long as it remains obligated under this Credit Agreement and
shall keep the Administrative Agent advised in writing of the identity and
location of such agent. The receipt by such agent and/or by Borrower or such
Syndication Party, as applicable, of such summons or other legal process in any
such litigation shall be deemed personal service and acceptance by Borrower or
such Syndication Party, as applicable, for all purposes of such litigation.

78



--------------------------------------------------------------------------------



 



     17.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE
AGENT, THE BID AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.

     17.4 Notices. All notices, requests and demands required or permitted under
the terms of this Credit Agreement shall be in writing and (a) shall be
addressed as set forth below or at such other address as either party shall
designate in writing, (b) shall be deemed to have been given or made: (i) if
delivered personally, immediately upon delivery, (ii) if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt, (iii) if by nationally recognized overnight courier service with
instructions to deliver the next Banking Day, one (1) Banking Day after sending,
and (iv) if by United States Mail, certified mail, return receipt requested,
five (5) days after mailing.

          17.4.1 Borrower:

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Executive Vice President and Chief Financial Officer
e-mail address: john.schmitz@chsinc.com

with a copy to:

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Sr. Vice President and General Counsel
e-mail address: david.kastelic@chsinc.com

          17.4.2 Administrative Agent:

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 694-5830
Attention: Administrative Agent
e-mail address: abahr@cobank.com

79



--------------------------------------------------------------------------------



 



          17.4.3 Bid Agent:

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 740-4100
Attention: Bid Agent

          17.4.4 Syndication Parties:

          See signature pages hereto.

     17.5 Liability of Administrative Agent and Bid Agent. Neither the
Administrative Agent nor the Bid Agent shall have any liabilities or
responsibilities to Borrower or any Subsidiary on account of the failure of any
Syndication Party to perform its obligations hereunder or to any Syndication
Party on account of the failure of Borrower or any Subsidiary to perform their
respective obligations hereunder or under any other Loan Document.

     17.6 Successors and Assigns. This Credit Agreement shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent, the Bid Agent,
and the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties.

     17.7 Severability. The invalidity or unenforceability of any provision of
this Credit Agreement or the other Loan Documents shall not affect the remaining
portions of such documents or instruments; in case of such invalidity or
unenforceability, such documents or instruments shall be construed as if such
invalid or unenforceable provisions had not been included therein.

     17.8 Entire Agreement. This Credit Agreement (together with all exhibits
hereto, which are incorporated herein by this reference) and the other Loan
Documents represent the entire understanding of the Administrative Agent, the
Bid Agent, each Syndication Party, and Borrower with respect to the subject
matter hereof and shall replace and supersede any previous agreements of the
parties with respect to the subject matter hereof.

     17.9 Applicable Law. To the extent not governed by federal law, this Credit
Agreement and the other Loan Documents, and the rights and obligations of the
parties hereto and thereto shall be governed by and interpreted in accordance
with the internal laws of the State of Colorado, without giving effect to any
otherwise applicable rules concerning conflicts of law.

     17.10 Captions. The captions or headings in this Credit Agreement and any
table of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

     17.11 Complete Agreement; Amendments. THIS CREDIT AGREEMENT, THE NOTES, AND
THE OTHER LOAN DOCUMENTS ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND
FINAL EXPRESSION OF THEIR AGREEMENT

80



--------------------------------------------------------------------------------



 



AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL
AGREEMENT. THE ADMINISTRATIVE AGENT, THE BID AGENT, EACH SYNDICATION PARTY, AND
BORROWER ACKNOWLEDGE AND AGREE THAT NO UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN
THEM WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT. This Credit Agreement
may not be modified or amended unless such modification or amendment is in
writing and is signed by Borrower, the Administrative Agent, the Bid Agent, and
all Syndication Parties (and each Syndication Party hereby agrees to execute any
such amendment approved pursuant to Section 16.10 hereof). Borrower agrees that
it shall reimburse the Administrative Agent for all fees and expenses incurred
by the Administrative Agent in retaining outside legal counsel in connection
with any amendment or modification to this Credit Agreement requested by
Borrower.

     17.12 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement or the Notes
payable to it in respect to such Advance or such obligation (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any change after the date of this Credit Agreement in
United States federal, state, municipal, or foreign laws or regulations
(including Regulation D of the Federal Reserve Board), or the adoption or making
after such date of any interpretations, directives, or requirements applying to
a class of banks including such Syndication Party of or under any United States
federal, state, municipal, or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof (“Regulatory Change”), which:
(a) changes the basis of taxation of any amounts payable to such Syndication
Party under this Credit Agreement or the Notes payable to such Syndication Party
in respect of such Advance (other than taxes imposed on the overall net income
of such Syndication Party); or (b) imposes or modifies any reserve, special
deposit, or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Syndication Party;
or (c) imposes any other condition affecting this Credit Agreement or the Notes
payable to such Syndication Party (or any of such extensions of credit or
liabilities). The Administrative Agent will notify Borrower of any event
occurring after the date of this Credit Agreement which will entitle such
Syndication Party to compensation pursuant to this Section as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. The Administrative Agent shall include with such notice, a
certificate from such Syndication Party setting forth in reasonable detail the
calculation of the amount of such compensation. Determinations by the
Administrative Agent for purposes of this Section of the effect of any
Regulatory Change on the costs of such Syndication Party of making or
maintaining an Advance or on amounts receivable by such Syndication Party in
respect of Advances, and of the additional amounts required to compensate such
Syndication Party in respect of any Additional Costs, shall be conclusive absent
manifest error, provided that such determinations are made on a reasonable
basis.

81



--------------------------------------------------------------------------------



 



     17.13 Capital Requirements. In the event that the introduction of or any
change in: (a) any law or regulation; or (b) the judicial, administrative, or
other governmental interpretation of any law or regulation; or (c) compliance by
any Syndication Party or any corporation controlling any such Syndication Party
with any guideline or request from any governmental authority (whether or not
having the force of law) has the effect of requiring an increase in the amount
of capital required or expected to be maintained by such Syndication Party or
any corporation controlling such Syndication Party, and such Syndication Party
certifies that such increase is based in any part upon such Syndication Party’s
obligations hereunder with respect to the 364-Day Facility and/or the 5-Year
Facility, and other similar obligations, Borrower shall pay to such Syndication
Party such additional amount as shall be certified by such Syndication Party to
the Administrative Agent and to Borrower to be the net present value (discounted
at the Base Rate) of (a) the amount by which such increase in capital reduces
the rate of return on capital which such Syndication Party could have achieved
over the period remaining until the 364-Day Maturity Date or the 5-Year Maturity
Date, as applicable (depending upon which Facility or Facilities such claim to
increase costs is based), but for such introduction or change, (b) multiplied by
(i) such Syndication Party’s Individual 364-Day Commitment or (ii) such
Syndication Party’s Individual 5-Year Commitment, as applicable. The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement that will entitle any such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and of such Syndication Party’s determination to
request such compensation. The Administrative Agent shall include with such
notice, a certificate from such Syndication Party setting forth in reasonable
detail the calculation of the amount of such compensation. Determinations by any
Syndication Party for purposes of this Section of the effect of any increase in
the amount of capital required to be maintained by any such Syndication Party
and of the amount of compensation owed to any such Syndication Party under this
Section shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.

     17.14 Replacement Notes. Upon receipt by Borrower of evidence satisfactory
to it of: (a) the loss, theft, destruction or mutilation of any Note, and (in
case of loss, theft or destruction) of the agreement of the Syndication Party to
which the Note was payable to indemnify Borrower, and upon surrender and
cancellation of such Note, if mutilated; or (b) the assignment by any
Syndication Party of its interest hereunder and the Notes relating thereto, or
any portion thereof, pursuant to this Credit Agreement, then Borrower will pay
any unpaid principal and interest (and Funding Losses, if applicable) then or
previously due and payable on such Notes and will (upon delivery of such Notes
for cancellation, unless covered by subparagraph (a) of this Section) deliver in
lieu of each such Note a new Note or, in the case of an assignment of a portion
of any such Syndication Party’s Syndication Interest, new Notes, for any
remaining balance. Each new or replacement Note shall be dated as of May 19,
2005.

     17.15 Patronage Payments. Borrower acknowledges and agrees that: (a) only
that portion of the Loan represented by CoBank’s Individual 364-Day Pro Rata
Share and/or CoBank’s Individual 5-Year Pro Rata Share which is retained by
CoBank for its own account at any time is entitled to patronage distributions in
accordance with CoBank’s bylaws and its practices and procedures related to
patronage distribution; (b) any patronage, or similar, payments to which
Borrower is entitled on account its ownership of Bank Equity Interests or

82



--------------------------------------------------------------------------------



 



otherwise will not be based on any portion of CoBank’s interest in the Loans in
which CoBank has at any time granted a participation interest; and (c) that
portion of the Loan represented by the Individual 364-Day Pro Rata Share and/or
the Individual 5-Year Pro Rata Share which is retained by any other Farm Credit
System Institution (other than CoBank) for its own account at any time is
entitled to patronage distributions in accordance with such Farm Credit System
Institution’s bylaws and its practices and procedures related to patronage
distribution only if Borrower has a written agreement to that effect from such
Farm Credit System Institution.

17.16 Direct Website Communications; Electronic Mail Communications

          17.16.1 Delivery.

               (a) Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Credit
Agreement and any other Loan Document, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but, subject to the provisions of
Subsection 17.16.3 hereof, excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Credit Agreement prior to the scheduled date therefor,
(iii) provides notice of any Potential Default or Event of Default under this
Credit Agreement, or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Credit Agreement and/or any borrowing,
issuance or reissuance of a Letter of Credit, or other extension of credit
hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium and in a format acceptable to the Administrative Agent as follows (A) all
financial statements to closing@cobank.com and (B) all other Communications to
mtousignant@cobank.com. In addition, Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Credit Agreement but only to the extent requested by the Administrative Agent.
Receipt of the Communications by the Administrative Agent at the appropriate
e-mail address as set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of this Credit Agreement
and any other Loan Documents. Nothing in this Section 17.16 shall prejudice the
right of the Administrative Agent or any Syndication Party to give any notice or
other communication pursuant to this Credit Agreement or any other Loan Document
in any other manner specified in this Credit Agreement or any other Loan
Document.

               (b) Each Syndication Party agrees that receipt of e-mail
notification that such Communications have been posted pursuant to Subsection
17.16.2 below at the e-mail address(es) set forth beneath such Syndication
Party’s name on its signature page hereto or pursuant to the notice provisions
of any Syndication Acquisition Agreement shall constitute effective delivery of
the Communications to such Syndication Party for purposes of this Credit
Agreement and any other Loan Document. Each Syndication Party further agrees to
notify the Administrative Agent in writing (including by electronic
communication) promptly of any change in its e-mail address or any extended
disruption in its internet delivery services.

83



--------------------------------------------------------------------------------



 



          17.16.2 Posting. Borrower further agrees that the Administrative Agent
may make the Communications available to the Syndication Parties by posting the
Communications on “Synd-Trak” (“Platform”). The Platform is secured with a dual
firewall and a User ID/Password Authorization System and through a single user
per deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis. Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.

          17.16.3 Additional Communications. The Administrative Agent reserves
the right and Borrower and each Syndication Party consents and agrees thereto,
to, upon written notice to Borrower and all Syndication Parties, implement and
require use of a secure system whereby any notices or other communications
required or permitted by this Credit Agreement, but which are not specifically
covered by Subsection 17.16.1 hereof, and including, without limitation,
Borrowing Notices, Funding Notices, Bid Requests, Bids, Bid Results Notices, Bid
Selection Notices, notices of Overnight Rates, Overnight Advance Requests, and
any communication described in clauses (i) through (iv) of Subsection 17.16.1(a)
hereof, shall be sent and received via electronic mail to the e-mail addresses
described in Subsection 17.16.1(b) hereof.

          17.16.4 Disclaimer. The Communications transmitted pursuant to this
Section 17.16 and the Platform are provided “as is” and “as available.” CoBank
does not warrant the accuracy, adequacy or completeness of the Communications or
the Platform and CoBank expressly disclaims liability for errors or omissions in
the Communications or the Platform. No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform.

          17.16.5 Termination. The provisions of this Section 17.16 shall
automatically terminate on the date that CoBank, ACB ceases to be the
Administrative Agent under this Credit Agreement.

     17.17 Reallocation and Repayment of Certain Amounts Outstanding Under the
2003 Agreement on the Closing Date. All Bid Rate Loans outstanding under the
2003 Credit Agreement on the Closing Date shall remain outstanding (and the Bid
Rate and Bid Maturity Date unchanged) and shall, subject to any payments
required by clause (2) of the next sentence, be deemed to be Bid Rate Loans made
under this Credit Agreement allocated to the Syndication Party which originally
made the Bid Rate Loan and treated as a 364-Day Advance (if made under the
364-Day Facility under the 2003 Credit Agreement) or as a 5-Year Advance (if
made under the 3-Year Facility under the 2003 Credit Agreement). Borrower agrees
that immediately prior to the closing under this Credit Agreement and on the
Closing Date, it shall make the following payments of amounts owing under the
2003 Agreement to the Administrative Agent under the 2003 Agreement: (1) the
amount of all Overnight Advances outstanding under the 2003 Credit Agreement as
of the Closing Date; (2) the amount by which the Bid Rate Loans allocated
pursuant to the preceding sentence to any Syndication Party under either
Facility

84



--------------------------------------------------------------------------------



 



exceeds the applicable Individual Commitment of such Syndication Party under
such Facility as determined under this Credit Agreement; (3) the amount, if any,
by which the aggregate outstanding balance of 364-Day Advances under the 2003
Credit Agreement as of the Closing Date (after payment of the amount required
pursuant to clause (1) of this Section) exceeds the 364-Day Commitment (as
defined herein); (4) the amount of all accrued interest on all outstanding
364-Day Advances and all 3-Year Advances (as both such terms are defined in the
2003 Agreement); and (5) the amount of Funding Losses (determined as provided in
the 2003 Agreement) attributable to (i) prepayments, if any, of Bid Rate Loans
pursuant to clause (2) of this Section and/or LIBO Rate Loans (as defined in the
2003 Agreement) pursuant to clause (3) of this Section or, and/or (ii) the
amount, if any, of the reduction in the outstanding balance of LIBO Rate Loans
in which any Syndication Party hereunder has a Syndication Interest on account
of a Reduction as required below. Each of the Syndication Parties agrees that:
(a) the aggregate outstanding balance of 364-Day Advances under the 2003 Credit
Agreement as of the Closing Date (other than Bid Rate Loans), after the
application of the payments by Borrower required under this Section, shall on
such date be aggregated and reallocated among each of the Syndication Parties
(and thereafter treated as 364-Day Advances hereunder) in accordance with their
respective Individual 364-Day Pro Rata Shares (determined without considering
such 364-Day Advances, other than Bid Rate Loans) on such date as determined by
the Administrative Agent; (b) the aggregate outstanding balance of 3-Year
Advances under the 2003 Credit Agreement as of the Closing Date (other than Bid
Rate Loans), after the application of the payments by Borrower required under
this Section, shall on such date be aggregated and reallocated among the
Syndication Parties (and thereafter treated as 5-Year Advances hereunder) in
accordance with their respective Individual 5-Year Pro Rata Shares (determined
without considering such 5-Year Advances, other than Bid Rate Loans) on such
date as determined by the Administrative Agent; and (c) to the extent such
reallocation as described in clauses (a) and/or (b) of this Section
(“Reallocation”) results in (x) the 364-Day Advances allocated to any
Syndication Party being in excess of the 364-Day Advances which were allocated
to such Syndication Party under the 2003 Credit Agreement immediately prior to
such Reallocation, and/or (y) the 5-Year Advances allocated to any Syndication
Party being in excess of the 3-Year Advances which were allocated to such
Syndication Party under the 2003 Credit Agreement immediately prior to such
Reallocation, such Syndication Party shall remit to the Administrative Agent
funds in the amount of any such excess by 2:00 P.M. (Central time) on the
Closing Date in the manner provided in Section 16.30 hereof. To the extent such
Reallocation results in the 364-Day Advances and/or 5-Year Advances allocated to
any Syndication Party being less than the 364-Day Advances and/or 3-Year
Advances, respectively, which were allocated to such Syndication Party under the
2003 Credit Agreement and immediately prior to such Reallocation (“Reduction”),
the Administrative Agent shall remit the amount of such Reduction to such
Syndication Party in the manner provided in Section 16.30 hereof. To the extent
that any Syndication Party fails to remit funds to the Administrative Agent as
required under clause (c) of this Section, the Administrative Agent shall
provide such funds and such funds shall be deemed to be the Delinquent Amount,
such Syndication Party shall be deemed to be a Delinquent Syndication Party
subject to all of the obligations set forth in Section 16.4 hereof, and the
Administrative Agent shall be deemed to be a Contributing Syndication Party with
all of the rights set forth in Section 16.4 hereof. All payments received by the
Administrative Agent from

85



--------------------------------------------------------------------------------



 



Borrower pursuant to clauses (1) through (4) of this Section shall be allocated
and paid to the Syndication Parties under the 2003 Agreement as therein
provided.

     17.18 Affect of Amended and Restated Credit Agreement. This Credit
Agreement shall be effective from the Effective Date forward, and the execution
of this Credit Agreement shall not relieve any party to the 2003 Credit
Agreement from their respective obligations thereunder for the period from the
Original Effective Date to the Effective Date or from any liability for the
failure to perform such obligations or from any liability arising out of
indemnification obligations under the 2003 Credit Agreement.

     17.19 Mutual Release. Upon full indefeasible payment and satisfaction of
the Bank Debt and Notes and the other obligations contained in this Credit
Agreement, the parties, including Borrower, the Administrative Agent, the Bid
Agent, and each Syndication Party shall, except as provided in Article 14 hereof
and except with respect to Borrower’s reimbursement obligation to the issuer of
each Letter of Credit with an expiry date beyond the 5-Year Maturity Date,
thereupon automatically each be fully, finally, and forever released and
discharged from any further claim, liability, or obligation in connection with
the Bank Debt.

     17.20 Liberal Construction. This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.

     17.21 Counterparts. This Credit Agreement may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto. Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable. Any party delivering an executed counterpart of this Credit
Agreement by telefax, facsimile, or e-mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Credit
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Credit
Agreement.

     17.22 Confidentiality. Each Syndication Party shall maintain the
confidential nature of, and shall not use or disclose, any of Borrower’s
financial information, confidential information or trade secrets without first
obtaining Borrower’s written consent. Nothing in this Section shall require any
Syndication Party to obtain such consent after there is an Event of Default. The
obligations of the Syndication Parties shall in no event apply to: (a) providing
information about Borrower to any financial institution contemplated or
described in Sections 16.7, 16.16, and 16.28 hereof or to such Syndication
Party’s parent holding company or any of such Syndication Party’s Affiliates, or
to any actual or prospective counterparty to any securitization, swap or
derivative transaction relating to Borrower with respect to any Loan; (b) any
situation in which any Syndication Party is required by Law or required by any
Governmental Authority to disclose

86



--------------------------------------------------------------------------------



 



information; (c) providing information to counsel to any Syndication Party in
connection with the transactions contemplated by the Loan Documents;
(d) providing information to independent auditors retained by the such
Syndication Party; (e) any information that is in or becomes part of the public
domain otherwise than through a wrongful act of such Syndication Party or any of
its employees or agents thereof; (f) any information that is in the possession
of any Syndication Party prior to receipt thereof from Borrower or any other
Person known to such Syndication Party to be acting on behalf of Borrower;
(g) any information that is independently developed by any Syndication Party;
and (h) any information that is disclosed to any Syndication Party by a third
party that has no obligation of confidentiality with respect to the information
disclosed. A Syndication Party’s confidentiality requirements continue after it
is no longer a Syndication Party under this Credit Agreement. Notwithstanding
any provision to the contrary in this Credit Agreement, the Administrative Agent
and each Syndication Party (and each employee, representative, or other agent
thereof) may disclose to any and all Persons, without limitations of any kind,
the tax treatment and tax structure of the transaction described in this Credit
Agreement and all materials of any kind (including opinions or other tax
analyses), if any, that are provided to the Administrative Agent or such
Syndication Party relating to such tax treatment and tax structure. Nothing in
the preceding sentence shall be taken as an indication that such transaction
would, but for such sentence, be deemed to be a “reportable transaction” as
defined in Treasury Regulation Section 1.6011-4.

     17.23 USA Patriot Act Notice. Each Syndication Party that is subject to the
USA Patriot Act and the Administrative Agent (for itself and not on behalf of
any Syndication Party) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Syndication Party
or Administrative Agent, as applicable, to identify Borrower in accordance with
the USA Patriot Act.

     17.24 Waiver of Borrower’s Rights Under Farm Credit Act. Borrower, having
been represented by legal counsel in connection with this Credit Agreement and,
in particular, in connection with the waiver contained in this Section 17.23,
does hereby voluntarily and knowingly waive, relinquish, and agree not to assert
at any time, any and all rights that Borrower may have or be afforded under the
sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C.
Sections 2199 through 2202e and the implementing Farm Credit Administration
regulations as set forth in 12 C.F.R Sections 617.7000 through 617.7630,
including those provisions which afford Borrower certain rights, and/or impose
on any lender to Borrower certain duties, with respect to the collection of any
amounts owing hereunder or the foreclosure of any liens securing any such
amounts, or which require the Administrative Agent or any present or future
Syndication Party to disclose to Borrower the nature of any such rights or
duties. This waiver is given by Borrower pursuant to the provisions of 12 C.F.R.
Section 617.7010(c) to induce the Syndication Parties to fund and extend to
Borrower the credit facilities described herein and to induce those Syndication
Parties which are Farm Credit System Institutions to agree to provide such
credit facilities commensurate with their Individual Commitments as they may
exist from time to time.

[Signature pages commence on the next page]

87



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this 2005 Amended and
Restated Credit Agreement (Revolving Loans) as of the date first above written.

         

  BORROWER:    
 
       

  CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota    
 
       

  By:

--------------------------------------------------------------------------------

   

  Name: John Schmitz    

  Title: Executive Vice President and Chief Financial Officer    
 
       

  ADMINISTRATIVE AGENT:    
 
       

  COBANK, ACB    
 
       

  By:

--------------------------------------------------------------------------------

   

  Name: Michael Tousignant    

  Title: Vice President    
 
       

  BID AGENT:    
 
       

  CoBANK, ACB    
 
       

  By:

--------------------------------------------------------------------------------

   

  Name: Michael Tousignant    

  Title: Vice President    

88



--------------------------------------------------------------------------------



 



     

  SYNDICATION PARTY:
 
   

  CoBank, ACB
 
   

  By:

--------------------------------------------------------------------------------


  Name: Michael Tousignant

  Title: Vice President
 
   

  Contact Name: Michael Tousignant

  Title: Vice President

  Address: 5500 South Quebec Street

                 Greenwood Village, CO 80111

  Phone No.: 303/694-5838

  Fax No.: 303/694-5830

  E-mail: mtousignant@cobank.com

  Individual 364-Day Commitment: $119,000,000.00

  Individual 5-Year Commitment: $51,000,000.00

  Payment Instructions:

                  CoBank, ACB

                  ABA No.: 307088754

                  Acct. Name: CoBank, ACB

                  Account No.: 22274433

                  Attn:

                  Reference: CHS

89



--------------------------------------------------------------------------------



 



     

  SYNDICATION PARTY:
 
   

  The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch
 
   

  By:

--------------------------------------------------------------------------------


  Name: Patrick McCue

  Title: Vice President & Manager
 
   

  Contact Name: Patrick McCue

  Title: Vice President & Manager

  Address: 227 West Monroe, Suite 2300

                 Chicago, IL 60606

  Phone No.: 952/473-6110

  Fax No.: 952/473-5152

  E-mail: pmccue@btmna.com

  Individual 364-Day Commitment: $42,000,000.00

  Individual 5-Year Commitment: $18,000,000.00

  Payment Instructions:

                  The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

                  ABA No.: 071002341

                  Acct. Name: The Bank of Tokyo-Misubishi, Ltd., Chicago Branch

                  Account No.: 1525720230

                  Reference: Cenex Harvest States

90



--------------------------------------------------------------------------------



 



     

  SYNDICATION PARTY:
 
   

  SunTrust Bank
 
   

  By:

--------------------------------------------------------------------------------


  Name: Douglas O’ Bryan

  Title: Vice President
 
   

  Contact Name: Douglas O’Bryan

  Title: Vice President

  Address: 303 Peachtree Street

                 Atlanta, GA 30308

  Phone No.: 404/724-3163

  Fax No.: 404/230-5305

  E-mail: douglas.o’bryan@suntrust.com

  Individual 364-Day Commitment: $42,000,000.00

  Individual 5-Year Commitment: $18,000,000.00

  Payment Instructions:

                  SunTrust Bank

                  ABA No.: 061000104

                  Acct. Name: Corporate Banking Operations Support

                  Account No.: 9088000112

                  Reference: Cenex Harvest States

91



--------------------------------------------------------------------------------



 



     

  SYNDICATION PARTY:
 
   

  Bank of America, N.A.
 
   

  By:

--------------------------------------------------------------------------------


  Name: Jennifer Gerdes

  Title: Senior Vice President
 
   

  Contact Name: Jennifer Gerdes

  Title: Senior Vice President

  Address: 231 S. LaSalle Street

                 Chicago, IL 60697

  Phone No.: 312/828-2892

  Fax No.: 312/974-0761

  E-mail: Jennifer.gerdes@bankofamerica.com

  Individual 364-Day Commitment: $42,000,000.00

  Individual 5-Year Commitment: $18,000,000.00

  Payment Instructions:

                  Bank of America N.A.

                  ABA No.: 026-009-593

                  Acct. Name: Commercial Loan Services

                           New York, NY

                  Account No.: 109823-0000591

                  Reference: Attn: Torethia Merriwether

92



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    Wells Fargo Bank, National Association    
 
               

  By:                              Name: Jacqueline Ryan         Title: Vice
President/Sr.Banker    
 
                    Contact Name: Ted Hanson         Title: Assistant Vice
President    

  Address:   Sixth & Marquette    

          MAC-N9305-031    

          Minneapolis, MN 55479         Phone No.: 612/667-6508         Fax No.:
612/667-2276         E-mail: Jacqueline.Ryan@wellsfargo.com         Individual
364-Day Commitment: $42,000,000.00         Individual 5-Year Commitment:
$18,000,000.00         Payment Instructions:                   Wells Fargo Bank,
N.A.                   ABA No.: 121-000-248                   Acct. Name:
MEMSYN/Commercial Banking        
Service Center
                  Account No.: 0271-2507201                   Reference: Cenex
Harvest States    

93



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    BNP Paribas    
 
               

  By:                              Name: Marcie Weiss         Title: Managing
Director    
 
               

  By:                              Name: Chris Chapman         Title: Director  
 
 
                    Contact Name: Chris Chapman         Title: Director    

  Address:   787 Seventh Avenue    

          New York, NY 10019         Phone No.: 212/841-2076         Fax No.:
212/841-2536         E-mail: christopher.c.chapman @americas.bnpparibas.com    
    Individual 364-Day Commitment: $42,000,000.00         Individual 5-Year
Commitment: $18,000,000.00         Payment Instructions:                   BNP
PARIBAS, NEW YORK                   ABA No.: 026 007 689                   Acct.
Name: Loan Servicing Clearing        
Account
                  Account No.: 103130 00103                   Reference: Cenex
Harvest    

94



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    Harris Trust and Savings Bank    
 
               

  By:                         

  Name:          

  Title:          
 
                    Contact Name: Robert H. Wolohan         Title: Vice
President    

  Address:   111 West Monroe Street    

          Chicago, IL 60603         Phone No.: 312/461-6049         Fax No.:
312/293-4280         E-mail: Robert.wolohan@harrisbank.com         Individual
364-Day Commitment: $42,000,000.00         Individual 5-Year Commitment:
$18,000,000.00         Payment Instructions:                   Harris Trust and
Savings Bank Chicago, IL                   ABA No.: 071 000 288        
          Acct. Name: Harris Nesbitt                   Account No.: 109 215 4
Credit Services                   Reference: Cenex Harvest States Cooperative  
                Notify: Violetta Smith 461-3715    

95



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank International” New York Branch    
 
               

  By:                         

  Name:        

  Title:        
 
               

  By:                         

  Name:        

  Title:        
 
                    Contact Name: Brad Peterson         Title: Executive
Director    

  Address:   245 Park Avenue    

          New York, NY 10167         Phone No.: 312/408-8222         Fax No.:
312/408-8240         E-mail: brad.peterson@rabobank.com         Individual
364-Day Commitment: $42,000,000.00         Individual 5-Year Commitment:
$18,000,000.00         Payment Instructions:                   Pay to: JPMorgan
Chase, N.A.                   ABA No.: 021 000 021                   Swift
Address: CHASUS33                   FOA: Rabobank International, NY Branch      
            A/C: 400-212307                   Reference: CHS    

96



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    Deere Credit, Inc.    
 
               

  By:                              Name: Jack Harris         Title: Manager
Credit Operations/Administration    
 
                    Contact Name: Jack Harris         Title: Manager Credit
Operations/Administration    

  Address:   6400 NW 86th Street    

        P.O. Box 6650 — Dept. 140    

        Johnston, IA 50131-6650         Phone No.: 515/267-4349         Fax No.:
515/267-4020         E-mail: harrisjack@johndeere.com         Individual 364-Day
Commitment: $38,500,000.00         Individual 5-Year Commitment: $16,500,000.00
        Payment Instructions:                   Bank One Chicago, IL        
          ABA No.: 071000013                   Acct. Name: Deere Credit Services
                  Account No.: 51-52135                   Reference: Cenex    

97



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    U.S. Bank National Association    
 
               

  By:                             Name: Kathi L. Selimshayev         Title:
Assistant Vice President    
 
                    Contact Name: Kathi L. Selimshayev         Title: Assistant
Vice President    

  Address:   950 17th Street    

        Denver, CO 80202         Phone No.: 303/585-4926         Fax No.:
303/585-4732         E-mail: kathi.hatch@usbank.com         Individual 364-Day
Commitment: $32,200,000.00         Individual 5-Year Commitment: $13,800,000.00
        Payment Instructions:                   U.S. Bank                   ABA
No.: 123000220        
          Acct. Name: PL-7 Commercial Loan
Servicing West
                  Account No.: 00340012160600                   Reference:
Participation Specialist, Loan    

                    #6349061459-Cenex Harvest    

98



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    Natexis Banques Populaires    
 
               

  By:                             Name: Stephen Jendras         Title: Vice
President    
 
               

  By:                             Name: Guillaume de Parscau         Title:    
 
                    Contact Name: Stephen Jendras         Title: Vice President
   

  Address:   1251 Avenue of the Americas    

        34th Floor    

        New York, NY 10020         Phone No.: 212/872-5157         Fax No.:
212/354-9095         E-mail: steve.jendras@nyc.nxlop.com         Individual
364-Day Commitment: $32,200,000.00         Individual 5-Year Commitment:
$13,800,000.00         Payment Instructions:                   Chase Manhattan
Bank, New York, NY                   ABA No.: 021-000-021        
          Acct. Name: In favor of Natexis Banques                   
                    Populaires                   Account No.: 544-7-75330      
            Reference: For further credit to Cenex Harvest    

                    States Account No. 101899    

99



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    Fortis Capital Corp.    
 
               

  By:                               Name: Edward Aldrich         Title: Director
   
 
                    Contact Name: Edward Aldrich         Title: Director    

  Address: 301 Tresser Boulevard    

              Stamford, CT 06901-3239         Phone No.: 203/705-5725        
Fax No.: 203/705-5924         E-mail: Edward.Aldrich@fortiscapitalusa.com      
  Individual 364-Day Commitment: $32,200,000.00         Individual 5-Year
Commitment: $13,800,000.00         Payment Instructions:                   J.P.
Morgan-Chase New York                   ABA No.: 021-000-021        
          Acct. Name: Fortis Capital Corp.                   Account No.:
001-1-624-418                   Reference: GCG — Cenex Harvest States    

100



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    The Bank of Nova Scotia    
 
               

  By:                         

  Name:      

  Title:      
 
                    Contact Name: James Belletire         Title: Director    

  Address:   Scotia Capital    

        181 West Madison St., Suite 3700    

        Chicago, IL 60602         Lending Office: 600 Peachtree St. N.E.,
Suite 2700                                   Atlanta, GA 30308         Phone
No.: 312-201-4185         Fax No.: 312-201-4108         Individual 364-Day
Commitment: $32,200,000.00         Individual 5-Year Commitment: $13,800,000.00
        Payment Instructions:                   Bank: The Bank of Nova Scotia,
New York
                     Agency                   ABA No: 026-002-532        
          Acct. Name: Atlanta Agency Acct.                   Acct. No.: 0606634
                  Ref: CHS Inc    

101



--------------------------------------------------------------------------------



 



                    SYNDICATION PARTY:    
 
                    Calyon New York Branch    
 
               

  By:                        

  Name: Lee E. Greve         Title:   Managing Director, Deputy Manager        
       (312) 220-7317                lee.greve@us.calyon.com    
 
               

  By:                             Name: Thomas P. Gillis         Title:  
Managing Director                (312) 220-7301            
   thomas.gillis@us.calyon.com    
 
               

  Address:  227 W. Monroe, Suite 3800    

               Chicago, IL 60606         Fax No.: (312) 641-0527                
  Individual 364-Day Commitment: $32,200,000.00         Individual 5-Year
Commitment: $13,800,000.00         Payment Instructions:              
                                        ABA No.: 0260-0807-3        
          Acct. Name: Loan Settlements                   Account No.:
01-88179-3701-00-001-179                   Attn: Jaikissoon Sanichar        
          Reference: SWIFT: CRLYUS33    

102



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:    
 
                    National City Bank of Indiana    
 
               

  By:                             Name: Christopher A. Susott         Title:
Vice President    
 
                    Contact Name: Christopher A. Susott         Title: Vice
President    

  Address:   101 W. Washington Street, Suite 200 E    

        Indianapolis, IN 46255         Phone No.: 317/267-3668         Fax No.:
317/267-8899         E-mail: Christopher.susott@nationalcity.com        
Individual 364-Day Commitment: $17,500,000.00         Individual 5-Year
Commitment: $7,500,000.00         Payment Instructions:        
          National City Bank of Indiana                   ABA No.: 074000065    
              Acct. Name: Cenex Harvest States                   Account No.: GL
151804                   Reference: Att: Commercial Loan    

                    #1526986323    

103



--------------------------------------------------------------------------------



 



                    SYNDICATION PARTY:    
 
                    M&I MARSHALL & ILSLEY BANK    
 
               

  By:                        

  Name:      

  Title:      
 
               

  By:                        

  Name:      

  Title:      
 
                    Contact Name: Dean Davidson         Title: Vice President  
 

  Address:   651 Nicollete Mall    

        Minneapolis, Minnesota 55402
          Phone No.: 612-904-8171         Fax No.: 612-904-8012         email:
dean.Davidson@micorp.com         Individual 364-Day Commitment: $17,500,000.00  
      Individual 5-Year Commitment: $7,500,000.00         Payment Instructions:
                  Bank: M&I Marshall & Ilsely Bank                   Bank
Address: Milwaukee, WI                   ABA No.: 0750-0005-1        
          Acct. Name: Commercial Loan Transfer Acct                   Acct. No.:
24103937                   Ref:                   Attn: Loan Servicing    

104



--------------------------------------------------------------------------------



 



                    SYNDICATION PARTY:    
 
                    Farm Credit Services of America, PCA    
 
               

  By:                             Name: Steven L. Moore         Title: Vice
President    
 
                    Contact Name: Steven L. Moore         Title: Vice President
   

  Address:   Farm Credit Services of America    

        5015 South 118th Street    

        Omaha, Nebraska 68137         Phone No.: (402) 348-3339         Fax No.:
(402) 348-3324    

  E-mail:               Individual 364-Day Commitment: $16,100,000.00        
Individual 5-Year Commitment: $6,900,000.00         Payment Instructions:      
            Bank: _________                   ABA No.: 096016972        
          Acct. Name:                   Account No.: 362021040        
          Attn: Becky Haas                   Reference: CHS, Inc.    

105



--------------------------------------------------------------------------------



 



                    SYNDICATION PARTY:    
 
                    ING Capital LLC    
 
               

  By:                          

  Name:        

  Title:        
 
                    Contact Name: Bill Redmond         Title: Managing Director
   

  Address: 1325 Avenue of the Americas, 8F1    

              New York, NY 10019         Phone No.: (646) 424-6639         Fax
No.: (646) 424-6390         E-mail: bill.redmond@americas.ing.com        
Individual 364-Day Commitment: $14,000,000.00         Individual 5-Year
Commitment: $6,000,000.00         Payment Instructions:                   Bank:
JPMorgan Chase Bank                   ABA No.: 0210 0002 1        
          Acct. Name: ING Capital LLC Loan/Agency                   Account No.:
066 297 311                   Attn: CFS Settlements                   Reference:
CHS INC    

106



--------------------------------------------------------------------------------



 



                    SYNDICATION PARTY:    
 
                    UFJ BANK LIMITED    
 
               

  By:                        

  Name:      

  Title:      
 
                    Contact Name: Christine Dirringer         Title: Vice
President    

  Address:   55 East 52nd Street    

        New York, NY 10055         Phone No.: (212) 339-6282         Fax No.:
(212) 754-2360         E-mail: christine_dirringer@ufjbank.co.jp        
Individual 364-Day Commitment: $10,500,000.00         Individual 5-Year
Commitment: $4,500,000.00         Payment Instructions:                   Bank:
UFJ Bank Limited                   Bank Address: New York, NY        
          ABA No.: 026009820                   Acct. Name: UFJBank Limited SND
(clearing
                                Loans)                   Account Number: 999315
                  Ref: CHS Inc. — SFD    

107



--------------------------------------------------------------------------------



 



                    SYNDICATION PARTY:    
 
                    Comerica Bank, Inc.    
 
               

  By:                             Name: Timothy O’Rourke         Title: Vice
President    
 
                    Contact Name: Timothy O’Rourke         Title: Vice President
   

  Address:   500 Woodward Ave. – M.C. 3269    

        Detroit, MI 48226         Phone No.: (313) 222-7044         Fax No.:
(313) 222-9516         E-mail: thorourke@comerica.com         Individual 364-Day
Commitment: $7,000,000.00         Individual 5-Year Commitment: $3,000,000.00  
      Payment Instructions:    
 
                              ____________                   ABA No.: 072000096
                  Acct. Name: CHS, Inc.                   Account No.:
21585-90010                   Attn: Commercial Loan Operation        
          Reference:    

108



--------------------------------------------------------------------------------



 



                    SYNDICATION PARTY:    
 
                    AgStar Financial Services, PCA    
 
               

  By:                               Name: Troy Mostaert         Title: Vice
President    
 
                    Contact Name: Troy Mostaert         Title: Vice President  
 

  Address: 14800 Galaxie Avenue    

              Suite 205    

              Apple Valley, Minnesota 55124         Phone No.: (925) 997-4064  
      Fax No.: (925) 997-4077         E-mail: Troy.Mostaert@AgStar.com        
Individual 364-Day Commitment: $4,900,000.00         Individual 5-Year
Commitment: $2,100,000.00         Payment Instructions:    
 
                              ____________                   ABA No.: 0960 16972
                  Acct. Name: AgriBank, FCB                   Account No.:
362408688                   Attn: AgStar Financial Services        
          Reference: CHS, Inc.    

109



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINED TERMS
    1  
1.1 Additional Costs
    1  
1.2 Adjusted Consolidated Funded Debt
    1  
1.3 Administrative Agent
    1  
1.4 Administrative Agent Office
    1  
1.5 Advance
    2  
1.6 Advance Date
    2  
1.7 Advance Payment
    2  
1.8 Affected Loans
    2  
1.9 Affiliate
    2  
1.10 Aggregate Commitment
    2  
1.11 Amortization
    2  
1.12 Annual Operating Budget
    2  
1.13 Anti-Terrorism Laws
    2  
1.14 Applicable Lending Office
    2  
1.15 Authorized Officer
    2  
1.16 Bank Debt
    2  
1.17 Banking Day
    2  
1.18 Bank Equity Interests
    3  
1.19 Base Rate
    3  
1.20 Base Rate Loans
    3  
1.21 Bid
    3  
1.22 Bid Advance
    3  
1.23 Bid Agent
    3  

i



--------------------------------------------------------------------------------



 



         
1.24 Bid Maturity Date
    3  
1.25 Bid Rate
    3  
1.26 Bid Rate Loan
    3  
1.27 Bid Request
    3  
1.28 Bid Results Notice
    3  
1.29 Bid Selection Notice
    3  
1.30 Borrower’s Account
    3  
1.31 Borrower Benefit Plan
    3  
1.32 Borrower Indemnification Payment
    4  
1.33 Borrowing Notice
    4  
1.34 Borrower Pension Plan
    4  
1.35 Capital Leases
    4  
1.36 Cash Collateral Account
    4  
1.37 CCC
    4  
1.38 CCC Guarantee
    4  
1.39 Change in Law
    4  
1.40 Closing Date
    4  
1.41 Code
    4  
1.42 Committed LC Request
    4  
1.43 Committed Letter of Credit
    4  
1.44 Committed Letter of Credit Fee
    4  
1.45 Committed 364-Day Advances
    4  
1.46 Committed 5-Year Advances
    5  
1.47 Compliance Certificate
    5  
1.48 Communications
    5  

ii



--------------------------------------------------------------------------------



 



         
1.49 Confirmation Amount
    5  
1.50 Confirmation Request
    5  
1.51 Consolidated Cash Flow
    5  
1.52 Consolidated Current Assets
    5  
1.53 Consolidated Current Liabilities
    5  
1.54 Consolidated Funded Debt
    5  
1.55 Consolidated Interest Expense
    5  
1.56 Consolidated Members’ and Patrons’ Equity
    5  
1.57 Consolidated Subsidiary
    6  
1.58 Contributing Syndication Parties
    6  
1.59 Control Agreement
    6  
1.60 Converted LC
    6  
1.61 Debt
    6  
1.62 Default Interest Rate
    6  
1.63 Delinquency Interest
    6  
1.64 Delinquent Amount
    6  
1.65 Delinquent Syndication Party
    6  
1.66 Depreciation
    6  
1.67 Effective Date
    6  
1.68 Embargoed Person
    6  
1.69 Environmental Laws
    7  
1.70 Environmental Regulations
    7  
1.71 ERISA
    7  
1.72 ERISA Affiliate
    7  
1.73 Event of Default
    7  

iii



--------------------------------------------------------------------------------



 



         
1.74 Event of Syndication Default
    7  
1.75 Executive Order
    7  
1.76 Existing Letters of Credit
    7  
1.77 Export Grain Transaction
    7  
1.78 Extended Duration LC
    7  
1.79 Farm Credit System Institution
    7  
1.80 Fiscal Quarter
    8  
1.81 Fiscal Year
    8  
1.82 5-Year Advance
    8  
1.83 5-Year Availability Period
    8  
1.84 5-Year Bid Advance
    8  
1.85 5-Year Bid Loan
    8  
1.86 5-Year Borrowing Notice
    8  
1.87 5-Year Commitment
    8  
1.88 5-Year Facility
    8  
1.89 5-Year Facility Fee Factor
    8  
1.90 5-Year Facility Fee
    8  
1.91 5-Year Facility Note
    8  
1.92 5-Year Funding Notice
    8  
1.93 5-Year Margin
    8  
1.94 5-Year Maturity Date
    8  
1.95 Funded Debt
    8  
1.96 Funding Losses
    9  
1.97 Funding Loss Notice
    9  
1.98 Funding Share
    9  

iv



--------------------------------------------------------------------------------



 



         
1.99 GAAP
    9  
1.100 Good Faith Contest
    9  
1.101 Governmental Authority
    9  
1.102 Hazardous Substances
    9  
1.103 Holdout Lender
    9  
1.104 Importer
    9  
1.105 Importer LC
    9  
1.106 Indemnification Date
    10  
1.107 Indemnified Agency Parties
    10  
1.108 Indemnified Parties
    10  
1.109 Individual Commitment
    10  
1.110 Individual 364-Day Commitment
    10  
1.111 Individual 5-Year Commitment
    10  
1.112 Individual 364-Day Lending Capacity
    10  
1.113 Individual 5-Year Lending Capacity
    10  
1.114 Individual Outstanding 364-Day Obligations
    10  
1.115 Individual Outstanding 5-Year Obligations
    10  
1.116 Individual 364-Day Pro Rata Share
    10  
1.117 Individual 5-Year Pro Rata Share
    11  
1.118 Intellectual Property
    11  
1.119 Investment
    11  
1.120 Issuance Fee
    11  
1.121 Issuing Syndication Party
    11  
1.122 LC Commitment
    11  
1.123 LC Confirmation
    12  

v



--------------------------------------------------------------------------------



 



         
1.124 LC Confirmation Commitment
    12  
1.125 Letters of Credit
    12  
1.126 Letter of Credit Bank
    12  
1.127 LIBO Rate
    12  
1.128 LIBO Rate Loan
    12  
1.129 LIBO Rate Period
    12  
1.130 LIBO Request
    12  
1.131 Licensing Laws
    12  
1.132 Lien
    12  
1.133 Loans
    12  
1.134 Loan Documents
    12  
1.135 Material Adverse Effect
    12  
1.136 Material Agreements
    12  
1.137 Multiemployer Plan
    13  
1.138 NCRA
    13  
1.139 Negotiated LC Request
    13  
1.140 Negotiated Letter of Credit
    13  
1.141 Non-US Lender
    13  
1.142 Note or Notes
    13  
1.143 OFAC
    13  
1.144 Operating Lease
    13  
1.145 Organization Documents
    13  
1.146 Other List
    13  
1.147 Original Effective Date
    13  
1.148 Overnight Advance
    13  

vi



--------------------------------------------------------------------------------



 



         
1.149 Overnight Advance Request
    13  
1.150 Overnight Funding Commitment
    13  
1.151 Overnight Lender
    13  
1.152 Overnight Maturity Date
    13  
1.153 Overnight Rate
    13  
1.154 Payment Account
    13  
1.155 Payment Distribution
    13  
1.156 PBGC
    13  
1.157 Permitted Encumbrance
    14  
1.158 Person
    14  
1.159 Plan
    14  
1.160 Platform
    14  
1.161 Potential Default
    14  
1.162 Prohibited Transaction
    14  
1.163 Reallocation
    14  
1.164 Reduction
    14  
1.165 Regulatory Change
    14  
1.166 Replacement Lender
    14  
1.167 Reportable Event
    14  
1.168 Requested 364-Day Advance
    14  
1.169 Requested 5-Year Advance
    14  
1.170 Required Lenders
    14  
1.171 Required License
    15  
1.172 Restricted Subsidiary
    15  
1.173 SDN List
    15  

vii



--------------------------------------------------------------------------------



 



         
1.174 Subsidiary
    15  
1.175 Successor Agent
    15  
1.176 Syndication Acquisition Agreement
    15  
1.177 Syndication Interest
    15  
1.178 Syndication Parties
    15  
1.179 Syndication Party Advance Date
    15  
1.180 Term Loan Credit Agreement
    15  
1.181 364-Day Advance
    15  
1.182 364-Day Availability Period
    16  
1.183 364-Day Bid Advance
    16  
1.184 364-Day Bid Loan
    16  
1.185 364-Day Borrowing Notice
    16  
1.186 364-Day Commitment
    16  
1.187 364-Day Facility
    16  
1.188 364-Day Facility Fee Factor
    16  
1.189 364-Day Facility Fee
    16  
1.190 364-Day Facility Note(s)
    16  
1.191 364-Day Funding Notice
    16  
1.192 364-Day Margin
    16  
1.193 364-Day Maturity Date
    16  
1.194 2003 Credit Agreement
    16  
1.195 Transfer
    16  
1.196 USA Patriot Act
    16  
1.197 Voting Participant
    16  
1.198 Wire Instructions
    16  

viii



--------------------------------------------------------------------------------



 



         
ARTICLE 2. 364-DAY FACILITY
    16  
2.1 364-Day Facility Loan
    16  
2.1.1 Individual Syndication Party 364-Day Commitment
    17  
2.1.2 Individual Syndication Party 364-Day Pro Rata Share
    17  
2.2 364-Day Commitment
    17  
2.3 364-Day Borrowing Notice; Funding Notice
    17  
2.4 364-Day Facility Promissory Notes
    18  
2.5 Advances Under 2003 Credit Agreement
    18  
2.6 Syndication Party Records
    18  
2.7 Use of Proceeds
    18  
2.8 Syndication Party Funding Failure
    18  
2.9 Reduction of 364-Day Commitment
    18  
ARTICLE 3. 5-YEAR FACILITY
    19  
3.1 5-Year Facility Loan
    19  
3.1.1 Individual Syndication Party 5-Year Commitment
    19  
3.1.2 Individual Syndication Party 5-Year Pro Rata Share
    19  
3.2 5-Year Commitment
    19  
3.3 5-Year Borrowing Notice
    19  
3.4 5-Year Facility Promissory Notes
    20  
3.5 Advances Under 2003 Credit Agreement
    20  
3.6 Syndication Party Records
    20  
3.7 Use of Proceeds
    21  
3.8 Syndication Party Funding Failure
    21  
3.9 Reduction of 5-Year Commitment
    21  
ARTICLE 4. BID RATE FACILITY; OVERNIGHT FACILITY
    21  

ix



--------------------------------------------------------------------------------



 



         
4.1 364-Day Facility Bid Rate Loans
    21  
4.1.1 Individual 364-Day Commitment
    22  
4.1.2 364-Day Commitment
    22  
4.1.3 Amounts
    22  
4.2 5-Year Facility Bid Rate Loans
    22  
4.2.1 Individual 5-Year Commitment
    22  
4.2.2 5-Year Commitment
    22  
4.2.3 Amounts
    22  
4.3 Bid Request
    22  
4.4 Bid Procedure
    23  
4.5 Bid Acceptance Procedure
    23  
4.6 Bid Rate Loan Funding
    24  
4.7 Syndication Party Funding Failure
    24  
4.8 Bid Rate Loans - Bid Maturity Date Beyond Maturity Date
    24  
4.9 Failure to Implement Bid Process
    25  
4.10 Overnight Advances
    25  
4.11 Overnight Lender Funding Failure
    25  
4.12 LC Confirmation Indemnification
    26  
ARTICLE 5. LETTER OF CREDIT FACILITY
    26  
5.1 Letter of Credit Request
    26  
5.1.1 Request for Committed Letter of Credit
    27  
5.1.2 Request for Negotiated Letter of Credit
    27  
5.1.3 Purpose
    27  
5.1.4 Notification of the Administrative Agent Regarding Negotiated Letters of
Credit
    27  

x



--------------------------------------------------------------------------------



 



         
5.2 Committed Letters of Credit
    27  
5.2.1 Available Amount
    28  
5.2.2 Availability
    28  
5.2.3 Issuance Fee
    28  
5.2.4 Treatment of Draws
    28  
5.3 Negotiated Letters of Credit
    28  
5.3.1 Available Amount
    28  
5.3.2 Availability
    28  
5.3.3 Fees
    28  
5.3.4 Treatment of Draws
    29  
5.4 Notice Regarding Negotiated Letters of Credit
    29  
5.5 Existing Letters of Credit
    29  
5.6 Cash Collateral Account
    29  
5.7 Reimbursement Obligation Unconditional
    30  
ARTICLE 6. INTEREST AND FEES
    31  
6.1 Interest
    31  
6.1.1 Base Rate Option
    31  
6.1.2 LIBO Rate Option
    31  
6.2 Additional Provisions for LIBO Rate Loans
    32  
6.2.1 Limitation on LIBO Rate Loans
    32  
6.2.2 LIBO Rate Loan Unlawful
    32  
6.2.3 Treatment of Affected Loans
    33  
6.3 Default Interest Rate
    33  
6.4 Interest Calculation
    33  
6.5 Fees
    33  

xi



--------------------------------------------------------------------------------



 



         
6.5.1 364-Day Facility Fee
    33  
6.5.2 5-Year Facility Fee
    34  
6.5.3 Committed Letter of Credit Fee
    34  
6.6 364-Day Margin; 5-Year Margin; 364-Day Facility Fee Factor; 5-Year Facility
Fee Factor
    34  
6.7 Special Interest Rates
    34  
ARTICLE 7. PAYMENTS; FUNDING LOSSES
    34  
7.1 Principal Payments
    34  
7.2 Interest Payments
    35  
7.3 Application of Principal Payments
    35  
7.4 Manner of Payment
    35  
7.4.1 Payments to Be Free and Clear
    35  
7.4.2 Grossing-up of Payments
    36  
7.5 Voluntary Prepayments
    36  
7.6 Distribution of Principal and Interest Payments
    37  
7.6.1 Principal and Interest Payments on 364-Day Advances
    37  
7.6.2 Principal and Interest Payments on 5-Year Pro Rata Rate Advances
    37  
7.6.3 Principal and Interest Payments on Bid Advances
    37  
7.6.4 Principal and Interest Payments on Overnight Advances
    37  
ARTICLE 8. BANK EQUITY INTERESTS
    37  
ARTICLE 9. SECURITY
    38  
ARTICLE 10. REPRESENTATIONS AND WARRANTIES
    38  
10.1 Organization, Good Standing, Etc.
    38  
10.2 Corporate Authority, Due Authorization; Consents
    38  
10.3 Litigation
    39  

xii



--------------------------------------------------------------------------------



 



         
10.4 No Violations
    39  
10.5 Binding Agreement
    39  
10.6 Compliance with Laws
    39  
10.7 Principal Place of Business; Place of Organization
    39  
10.8 Payment of Taxes
    39  
10.9 Licenses and Approvals
    40  
10.10 Employee Benefit Plans
    40  
10.11 Equity Investments
    40  
10.12 Title to Real and Personal Property
    40  
10.13 Financial Statements
    41  
10.14 Environmental Compliance
    41  
10.15 Fiscal Year
    41  
10.16 Material Agreements
    41  
10.17 Regulations U and X
    41  
10.18 Trademarks, Tradenames, etc.
    42  
10.19 No Default on Outstanding Judgments or Orders
    42  
10.20 No Default in Other Agreements
    42  
10.21 Acts of God
    42  
10.22 Governmental Regulation
    42  
10.23 Labor Matters and Labor Agreements
    42  
10.24 Anti-Terrorism Laws
    43  
10.24.1 Violation of Law
    43  
10.24.2 Classification
    43  
10.24.3 Conduct of Business
    44  
10.25 Disclosure
    44  

xiii



--------------------------------------------------------------------------------



 



         
ARTICLE 11. CONDITIONS TO CLOSING AND ADVANCES
    44  
11.1 Conditions to Closing
    44  
11.1.1 Loan Documents
    44  
11.1.2 Approvals
    44  
11.1.3 Organizational Documents
    44  
11.1.4 Evidence of Corporate Action
    45  
11.1.5 Evidence of Insurance
    45  
11.1.6 Appointment of Agent for Service
    45  
11.1.7 No Material Change
    45  
11.1.8 Fees and Expenses
    45  
11.1.9 Bank Equity Interest Purchase Obligation
    45  
11.1.10 Opinion of Counsel
    45  
11.1.11 Further Assurances
    45  
11.2 Conditions to Advances and to Issuance of Letters of Credit
    46  
11.2.1 Default
    46  
11.2.2 Representations and Warranties
    46  
ARTICLE 12. AFFIRMATIVE COVENANTS
    46  
12.1 Books and Records
    46  
12.2 Reports and Notices
    46  
12.2.1 Annual Financial Statements
    46  
12.2.2 Quarterly Financial Statements
    47  
12.2.3 Notice of Default
    47  
12.2.4 ERISA Reports
    47  
12.2.5 Notice of Litigation
    48  
12.2.6 Notice of Material Adverse Effect
    48  

xiv



--------------------------------------------------------------------------------



 



         
12.2.7 Notice of Environmental Proceedings
    48  
12.2.8 Regulatory and Other Notices
    48  
12.2.9 Adverse Action Regarding Required Licenses
    48  
12.2.10 Budget
    48  
12.2.11 Additional Information
    48  
12.3 Maintenance of Existence and Qualification
    49  
12.4 Compliance with Legal Requirements and Agreements
    49  
12.5 Compliance with Environmental Laws
    49  
12.6 Taxes
    49  
12.7 Insurance
    49  
12.8 Maintenance of Properties
    50  
12.9 Payment of Liabilities
    50  
12.10 Inspection
    50  
12.11 Required Licenses; Permits; Intellectual Property; Etc.
    51  
12.12 ERISA
    51  
12.13 Maintenance of Commodity Position
    51  
12.14 Financial Covenants
    51  
12.14.1 Working Capital
    51  
12.14.2 Consolidated Funded Debt to Consolidated Cash Flow
    51  
12.14.3 Adjusted Consolidated Funded Debt to Consolidated Members’ and Patrons’
Equity
    51  
12.15 Embargoed Person
    51  
12.16 Anti-Money Laundering
    52  
ARTICLE 13. NEGATIVE COVENANTS
    52  
13.1 Borrowing
    52  

xv



--------------------------------------------------------------------------------



 



         
13.2 No Other Businesses
    52  
13.3 Liens
    53  
13.4 Sale of Assets
    54  
13.5 Liabilities of Others
    55  
13.6 Loans
    55  
13.7 Merger; Acquisitions; Business Form; Etc.
    55  
13.8 Investments
    56  
13.9 Transactions With Related Parties
    57  
13.10 Patronage Refunds, etc.
    57  
13.11 Change in Fiscal Year
    57  
13.12 ERISA
    57  
13.13 Anti-Terrorism Law
    58  
ARTICLE 14. INDEMNIFICATION
    58  
14.1 General; Stamp Taxes; Intangibles Tax
    58  
14.2 Indemnification Relating to Hazardous Substances
    59  
ARTICLE 15. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
    60  
15.1 Events of Default
    60  
15.2 No Advance
    61  
15.3 Rights and Remedies
    61  
ARTICLE 16. AGENCY AGREEMENT
    62  
16.1 Funding of Syndication Interest
    62  
16.2 Syndication Parties’ Obligations to Remit Funds
    62  
16.3 Notices to Administrative Agent
    63  
16.4 Syndication Party’s Failure to Remit Funds
    63  
16.5 Agency Appointment
    64  

xvi



--------------------------------------------------------------------------------



 



         
16.6 Power and Authority of the Administrative Agent
    64  
16.6.1 Advice
    64  
16.6.2 Documents
    64  
16.6.3 Proceedings
    64  
16.6.4 Retain Professionals
    64  
16.6.5 Incidental Powers
    64  
16.7 Duties of the Administrative Agent
    64  
16.7.1 Possession of Documents
    65  
16.7.2 Distribute Payments
    65  
16.7.3 Loan Administration
    65  
16.7.4 Determination of Individual Lending Capacity and Individual Pro Rata
Shares
    65  
16.7.5 Forwarding of Information
    65  
16.8 Action Upon Default
    66  
16.8.1 Indemnification as Condition to Action
    66  
16.9 Bid Agent’s Appointment, Power, Authority, Duties and Resignation or
Removal; Fee
    66  
16.10 Consent Required for Certain Actions
    67  
16.10.1 Unanimous
    67  
16.10.2 Facility Lenders
    67  
16.10.3 Required Lenders
    67  
16.10.4 Action Without Vote
    68  
16.10.5 Voting Participants
    68  
16.11 Distribution of Principal and Interest
    68  
16.12 Distribution of Certain Amounts
    69  

xvii



--------------------------------------------------------------------------------



 



         
16.12.1 Funding Losses
    69  
16.12.2 Fees
    69  
16.13 Possession of Loan Documents
    69  
16.14 Collateral Application
    69  
16.15 Amounts Required to be Returned
    70  
16.16 Reports and Information to Syndication Parties
    70  
16.17 Standard of Care
    70  
16.18 No Trust Relationship
    71  
16.19 Sharing of Costs and Expenses
    71  
16.20 Syndication Parties’ Indemnification of the Administrative Agent and Bid
Agent
    71  
16.21 Books and Records
    72  
16.22 Administrative Agent Fee
    72  
16.23 The Administrative Agent’s Resignation or Removal
    72  
16.24 Representations and Warranties of All Parties
    73  
16.25 Representations and Warranties of CoBank
    73  
16.26 Syndication Parties’ Independent Credit Analysis
    73  
16.27 No Joint Venture or Partnership
    74  
16.28 Purchase for Own Account; Restrictions on Transfer; Participations
    74  
16.29 Certain Participants’ Voting Rights
    75  
16.30 Method of Making Payments
    75  
16.31 Events of Syndication Default/Remedies
    75  
16.31.1 Syndication Party Default
    75  
16.31.2 Remedies
    76  
16.32 Withholding Taxes
    76  

xviii



--------------------------------------------------------------------------------



 



         
16.33 Replacement of Holdout Lender
    77  
16.34 Amendments Concerning Agency Function
    77  
16.35 Agent Duties and Liabilities
    77  
16.36 Further Assurances
    77  
ARTICLE 17. MISCELLANEOUS
    78  
17.1 Costs and Expenses
    78  
17.2 Service of Process and Consent to Jurisdiction
    78  
17.3 Jury Waiver
    79  
17.4 Notices
    79  
17.4.1 Borrower
    79  
17.4.2 Administrative Agent
    79  
17.4.3 Bid Agent
    80  
17.4.4 Syndication Parties
    80  
17.5 Liability of Administrative Agent and Bid Agent
    80  
17.6 Successors and Assigns
    80  
17.7 Severability
    80  
17.8 Entire Agreement
    80  
17.9 Applicable Law
    80  
17.10 Captions
    80  
17.11 Complete Agreement; Amendments
    80  
17.12 Additional Costs of Maintaining Loan
    81  
17.13 Capital Requirements
    82  
17.14 Replacement Notes
    82  
17.15 Patronage Payments
    82  
17.16 Direct Website Communications; Electronic Mail Communications
    83  

xix



--------------------------------------------------------------------------------



 



         
17.16.1 Delivery
    83  
17.16.2 Posting
    84  
17.16.3 Additional Communications
    84  
17.16.4 Disclaimer
    84  
17.16.5 Termination
    84  
17.17 Reallocation and Repayment of Certain Amounts Outstanding Under the 2003
Agreement on the Closing Date
    84  
17.18 Affect of Amended and Restated Credit Agreement
    86  
17.19 Mutual Release
    86  
17.20 Liberal Construction
    86  
17.21 Counterparts
    86  
17.22 Confidentiality
    86  
17.23 USA Patriot Act Notice
    87  
17.24 Waiver of Borrower’s Rights Under Farm Credit Act
    87  

xx



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1.47
  Compliance Certificate
 
   
Exhibit 1.76
  Existing Letters of Credit
 
   
Exhibit 1.172
  List of Restricted Subsidiaries
 
   
Exhibit 1.174
  List of Subsidiaries
 
   
Exhibit 2.3
  364-Day Borrowing Notice
 
   
Exhibit 2.4
  364-Day Facility Note Form
 
   
Exhibit 3.3
  5-Year Borrowing Notice
 
   
Exhibit 3.4
  5-Year Facility Note Form
 
   
Exhibit 4.3
  Bid Request Form (364-Day Facility)

  Bid Request Form (5-Year Facility)
 
   
Exhibit 4.4
  Bid Form (364-Day Facility)

  Bid Form (5-Year Facility)
 
   
Exhibit 4.5
  Bid Selection Notice (364-Day Facility)

  Bid Selection Notice (5-Year Facility)
 
   
Exhibit 6.7
  Special Interest Rates
 
   
Exhibit 10.3
  Litigation
 
   
Exhibit 10.8
  Payment of Taxes
 
   
Exhibit 10.10
  Employee Benefit Plans
 
   
Exhibit 10.11
  Equity Investments
 
   
Exhibit 10.14
  Environmental Compliance
 
   
Exhibit 10.23
  Labor Matters and Agreements
 
   
Exhibit 13.1
  Existing Indebtedness
 
   
Exhibit 13.8(f)
  Existing Investments (excluding Restricted Subsidiaries)

xxi



--------------------------------------------------------------------------------



 



     
Exhibit 13.8(i)
  Investment in NCRA
 
   
Exhibit 13.8(j)
  Investment in Ventura Foods, LLC
 
   
Exhibit 16.28
  Syndication Acquisition Agreement
 
   
Exhibit 16.30
  Wire Instructions
 
   
Schedule 1
  Syndication Parties and Individual Commitments
 
   
Schedule 2
  Applicable Margins; Facility Fee Factors

xxii



--------------------------------------------------------------------------------



 



EXHIBIT 1.47
to Credit Agreement

COMPLIANCE CERTIFICATE

CHS Inc.

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111

          ATTN:          Administrative Agent, CHS Loan

Gentlemen:

     As required by Subsections 12.2.1 and 12.2.2 of that certain 2005 Amended
and Restated Credit Agreement (Revolving Loans) (“Credit Agreement”) dated as of
May 19, 2005, by and between CHS Inc. (“Company”), CoBank, ACB, in its capacity
as Administrative Agent, and the Syndication Parties described therein, a review
of the activities of the Company for the [Fiscal Quarter ending _________, 200_
] or [Fiscal Year ending _______ __, 200_ ] (the “Fiscal Period”) has been made
under my supervision with a view to determine whether the Company has kept,
observed, performed and fulfilled all of its obligations under the Credit
Agreement and all other agreements and undertakings contemplated thereby, and to
the best of my knowledge, and based upon such review, I certify that no event
has occurred which constitutes, or which with the passage of time or service of
notice, or both, would constitute an Event of Default or a Potential Default as
defined in the Credit Agreement.

     In addition, I certify that the aggregate face amount of all letters of
credit outstanding for which the Company has a reimbursement obligation, other
than Letters of Credit issued under the Credit Agreement, is $_________.

     I further certify that the amounts set forth on the attachment, to the best
of my knowledge accurately present amounts required to be calculated on a
consolidated basis by financial covenants of the Credit Agreement as of the last
day of the Fiscal Period (unless expressly specified herein). All terms used
herein and on the attachment have the identical meaning as in the Credit
Agreement.

              Very truly yours,
CHS Inc.
 
       

  By:    

       

  Name:    

            Title:  Chief Financial Officer

 



--------------------------------------------------------------------------------



 



Capitalized terms used herein shall have the definitions set forth in the Loan
Agreement.



 
 
 

SUBSECTION 12.14.1: WORKING CAPITAL

Test:               Consolidated Current Assets minus Consolidated Current
Liabilities.

          Target:          Not less than $250,000,000.00 at all times.

          Consolidated Current Assets minus Consolidated Current Liabilities
(Actual)

          For Fiscal Quarter ended ___/___/___          $_________

       

SUBSECTION 12.14.2: CONSOLIDATED FUNDED DEBT TO CONSOLIDATED CASH FLOW

Test:               Consolidated Funded Debt divided by Consolidated Cash Flow.

          Target:           Not greater than 3.00:1 at all times based on the
previous consecutive four Fiscal Quarters.

          Consolidated Funded Debt divided by Consolidated Cash Flow for the
previous consecutive four Fiscal Quarters (Actual)

          At the Fiscal Quarter ended ___/___/___           ___:1.00

       

SUBSECTION 12.14.3: ADJUSTED CONSOLIDATED FUNDED DEBT TO CONSOLIDATED MEMBERS’
AND PATRONS’ EQUITY

Test:               Adjusted Consolidated Funded Debt, divided by Consolidated
Members’ and Patrons’ Equity.

          Target:          Not more than .80 to 1.00 at all times.

          Adjusted Consolidated Funded Debt, divided by Consolidated Members’
and Patrons’ Equity (Actual)

          For Fiscal Quarter ended ___/___/___           ___; 1.00

2



--------------------------------------------------------------------------------



 



Exhibit 1.76
to
Credit Agreement

Existing Letters of Credit

                                                          AMT             ISSUER
  L/C NO.   L/C AMT   AVAILABLE   ISSUE DATE   EXPIRY DATE   BENEFICIARY
CoBank, ACB
    96019     $ 2,000,000.00     $ 2,000,000.00     7/1/1999   6/30/2005  
ZURICH-AMERICAN NEW YORK
CoBank, ACB
    97012     $ 425,000.00     $ 425,000.00     7/1/1999   6/30/2005   LIBERTY
MUTUAL, BOSTON MA
CoBank, ACB
    612924     $ 100,000.00     $ 100,000.00     8/24/1998   8/31/2006   TAIWAN
SUGAR, TAIPEI, TAIWAN
CoBank, ACB
    612927     $ 5,400,000.00     $ 5,400,000.00     9/10/1998   9/30/2005  
LIBERTY MUTUAL, BOSTON MA
CoBank, ACB
    616718     $ 495,495.00     $ 495,495.00     3/28/2003   8/20/2005  
RABOBANK, NETHERLANDS
CoBank, ACB
    616747     $ 206,811.00     $ 206,811.00     7/10/2003   7/9/2005   MN RAIL
SERVICES, MENDOTA HGTS, MN
CoBank, ACB
    616748     $ 50,000.00     $ 50,000.00     7/15/2003   5/30/2006   CYPRUS
GRAIN COMMISSION, NICOSIA, CYPRUS
CoBank, ACB
    616754     $ 450,000.00     $ 450,000.00     9/19/2003   9/29/2005  
FEDERATED RURAL ELECTRIC, JACKSON, MN
CoBank, ACB
    617854     $ 500,000.00     $ 500,000.00     4/12/2005   8/12/2005  
XIAMEN-ZHONGHE, XIAMEN CITY, TAIWAN
CoBank, ACB
    617855     $ 500,000.00     $ 500,000.00     2/2/2005   7/1/2005  
XIAMEN-ZHONGHE, XIAMEN CITY, TAIWAN
CoBank, ACB
    617856     $ 1,000,000.00     $ 1,000,000.00     2/25/2005   7/8/2005  
SHANDONG BOHAI OILS & FATS, SHANDONG, CHINA
CoBank, ACB
    617857     $ 1,500,000.00     $ 1,500,000.00     3/3/2005   6/28/2005  
BOARD OF TRADE CITY OF CHICAGO, CHICAGO, IL
RaboBank
    10233     $ 4,004,037.00     $ 4,004,037.00         9/5/2005   MONTANA
ECONOMIC DEVELOPMENT BOARD
U.S. Bank
    001167     $ 450,000.00     $ 450,000.00     8/28/2000   8/28/2005   DAKOTA
VALLEY ELECTRIC
Wells Fargo Bank
    335936     $ 3,030,708.00     $ 3,030,708.00     10/25/1999   6/1/2005  
STATE OF MINNESOTA
Wells Fargo Bank
    335937     $ 445,222.00     $ 445,222.00     10/25/1999   6/1/2005   SOUTH
DAKOTA DEPARTMENT OF LABOR
Wells Fargo Bank
    335938     $ 180,000.00     $ 180,000.00     10/25/1999   6/1/2005   ZURICH
INSURANCE COMPANY
Bank of America
    7412653     $ 700,000.00     $ 700,000.00     10/24/2003   10/24/2005  
UNITED STATES FIRE INSURANCE COMPANY
TOTAL
          $ 21,437,273.00     $ 21,437,273.00              

 



--------------------------------------------------------------------------------



 



Exhibit 1.172
to Credit Agreement

Restricted Subsidiaries

Fin-Ag, Inc.

 



--------------------------------------------------------------------------------



 



Exhibit 1.174
to Credit Agreement

List of Subsidiaries

                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    Ag States Agency of Montana, Inc.     5500 Cenex Drive PO Box 64089 St.
Paul, MN 55164     SUB     Insurance Agency     100% CHS     10/11/1977    
10/11/1977     31-Dec     Montana     81-0372838    
A
    Ag States Agency,
LLC     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164     JV     Independent
Insurance Agency     100% by CHS (Eff. 4/21/05)     12/27/1994     12/27/1994  
  31-May     Minnesota     41-1795536    
A
    CENEX AG, Inc. (formerly FUCEI-E, Inc.)     5500 Cenex Drive PO Box 64089
St. Paul, MN 55164     Sub     Sale of feed and seed products.     100% CHS    
10/23/1974     10/23/1974     31-Aug     Delaware     41-1248837    
A
    Cenex Petroleum, Inc.     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164  
  Sub     Retail sales and distribution of petroleum and other related products.
    100% CHS     7/11/1996     7/11/1996           Minnesota     41-1847046    
A
    CENEX Pipeline LLC     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164    
LLC     Operating
Subsidiary for
pipeline operations     100% CHS     5/4/1998     5/4/1998           Minnesota  
       
A
    Central Montana
Propane, LLC     Highway 191 North
Box 22 Lewistown,
Montana59457     SUB     Owning and operating a propane wholesale and resale
operatintion     CHS 53.38% and Moore Farmers Oil Company 46.62%     9/16/1997  
  3/1/2000     31-Aug     Montana     81-0513866    
A
    CHS Aggressive Growth Fund, Inc.     11 East Chase
Street Baltimore,
MD 21202     Corp     Investment Company     100% CHS     5/1/2001     5/1/2001
    31-Aug     Maryland     52-2316147    

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    CHS Conservative Growth Fund, Inc.     11 East Chase
Street Baltimore,
MD 21202     Corp     Investment Company     100% CHS     5/1/2001     5/1/2001
    31-Aug     Maryland     52-2316152    
A
    CHS do Brasil Ltda.     Sao Paulo, Brazil           Origination and
marketing of soybeans for export to Pacific Rim and European buyers     100% CHS
    Feb-03     Feb-03                      
A
    CHS Energy Canada, Inc.     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164
    Sub     Petroleum; does no business     100% CHS     6/12/1987     6/12/1987
          Alberta, Canada     Canadian 8874 8884    
A
    CHS Fixed Income Fund, Inc.     11 East Chase
Street Baltimore,
MD 21202     Corp     Investment Company     100% CHS     6/13/2001    
6/13/2001     31-Aug     Maryland     41-2008912    
A
    CHS Holdings, Inc.     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164    
SUB     Holding Company for
membership
interests in the
new LLC formed re:     100% CHS     4/20/1999     4/20/1999     31-Aug    
Minnesota     41-1947300    
 
                      Terra                                        
A
    CHS Inc.     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164     Self    
Combined Corporation (Cenex and HSC)     100% CHS     7/15/1936     7/15/1936  
        Minnesota     41-0251095    
A
    CHS Moderate Growth Fund, Inc.     11 East Chase
Street Baltimore,
MD 21202     Corp     Investment Company     100% CHS     5/1/2001     5/1/2001
    31-Aug     Maryland     52-2316156    

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    CHS-Browns Valley     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164    
SUB     Carrying on a supply business, as a cooperative, engaging in any
activity or service in connection with the sale of crop inputs, energy products
and agricultural supply products     100% CHS     8/21/2003     8/21/2003    
31-Aug     Minnesota     75-3133234    
A
    CHS-Chinook     135 First Street,
Chinook, MT
59523-0339     SUB     Carrying on a farm supply business engaging in the
purchase, sale and handling of agricultural products and agricultural supplies,
energy products and machinery.     100% CHS     2/11/2002     2/11/2002    
31-Aug     Montana     73-1630482    
A
    CHS-Clinton/Wilmot     5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112     Corp     Grain Handling and Marketing of Grain     100% CHS    
5/21/2003     5/21/2003     31-Aug     Minnesota     87-0711575    
A
    CHS-Connell, Inc.     433 North Columbia
Avenue
Connell, WA 99326     SUB     Transaction of any and all lawful business for
which associations may be incorporated.     100% CHS     5/21/2001     5/21/2001
    31-Aug     Washington     36-4454350    

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    CHS-Dickinson     3645 98th R Avenue
SW, Taylor, ND
58656     SUB     organized for the purpose of carrying on a grain elevator and
warehouse business     100% CHS     10/9/2003     10/9/2003     31-Aug     North
Dakota     75-3133243    
A
    CHS-Drayton     2002 North
Washington Street
Grand Forks, ND
58203     SUB     Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15     100% CHS     1/27/2003     1/27/2003     31-Aug     North
Dakota     82-0585676    
A
    CHS-Edgeley     602 - 2nd Street, Edgeley, ND 58433     SUB     organized
for the purpose of carrying on a grain elevator and warehouse business     100%
CHS     5/26/2000     5/26/2000     31-Aug     North Dakota     45-0457956    
A
    CHS-Garrison     2100 Railroad
Street Garrison, ND
58540     SUB     organized for the purpose of carrying on a grain elevator and
warehouse business     100% CHS     5/9/2001     5/9/2001     31-Aug     North
Dakota     41-2011668    
A
    CHS-Glasgow     225 Railroad Alley
Glasgow, MT 59230     SUB     organized for the purpose of carrying on a grain
elevator and warehouse business     100% CHS     6/12/2000     6/12/2000    
31-Aug     Montana     81-0535014    

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    CHS-Grangeville, Inc.     1001 North A P.O. Box 70 Grangeville, ID
83530-0070     SUB     The transaction of any and all lawful business of which
corporations may be incorporated under the Idaho Business Corporations Act    
100% CHS     2/23/2001     2/23/2001     31-Aug     Idaho     36-4456100    
A
    CHS-Highmore     123 First Street
Highmore, SD 57345     SUB     organized for the purpose of carrying on a grain
elevator and warehouse business     100% CHS     6/20/2000     6/20/2000    
31-Aug     South Dakota     46-0457674    
A
    CHS-Hoffman     5500 Cenex Drive,
Inver Grove
Heights, MN 55077     SUB     Carrying on a supply business, as a cooperative,
engaging in any activity or service in connection with the sale of crop inputs,
energy products and agricultural supply products     100% CHS     12/23/2003    
12/23/2003     31-Aug     Minnesota     43-2042326    
A
    CHS-Jasper     401 South Railroad Avenue, Jasper, MN 56144.     SUB    
carrying on a grain elevator and warehouse business     100% CHS     3/8/2000  
  3/8/2000     31-Aug     South Dakota     91-2064383    

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    CHS-Kindred     41 Fifth Avenue
South Kindred, ND
58051     SUB     Owns and leased to CHSC grain elevator and warehouse
businesses     100% CHS     11/20/2001     11/20/2001     31-Aug     North
Dakota     41-2023309    
A
    CHS-Lewistown     190 HC 191 North,
Lewistown, MT 59457     SUB     Owns and leases to CHSC grain elevator and
warehouse businesses     100% CHS     2/8/2001     2/8/2001     31-Aug    
Montana     36-4430427    
A
    CHS-Moscow, Inc.     P.O. Box 467 Lewiston, Idaho 83501-0467     SUB     The
transaction of any and all lawful business of which corporations may be
incorporated under the Idaho Business Corporations Act     100% CHS    
8/18/2004     8/18/2004     31-Aug     Idaho     75-3169237    
A
    CHS-Philip     300 East Cherry
Street Philip, SD
57567-0400     SUB     Owns and leases to CHSC grain elevator and agricultural
and agronomy businesses     100% CHS     9/11/2000     9/11/2000     31-Aug    
South Dakota     41-1985526    

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    CHS-Sioux Falls     3900 North Cliff Ave. Sioux Falls, SD 57118     SUB    
Farm Supply business, as a cooperative, engaging in any activity or service in
connection with the purchase, sale and handling of energy products.     100% CHS
    11/29/2000     11/29/2000     31-Aug     South Dakota     41-1991671    
A
    CHS-Starbuck     5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112     SUB     Grain and supply business as a cooperative     100% CHS  
  5/28/2003     5/28/2003     31-Aug     Minnesota     87-0711576    
A
    CHS-Wallace County, Inc.     P.O. Box 64089 St. Paul, MN 55164-0089     SUB
    The transaction of any and all lawful business of which corporations may be
incorporated under Chapter 17 of the Kansas Statutes Annotated.     100% CHS    
2/17/2005     2/17/2005     31-Aug     Kansas     43-2079564    
A
    Circle Land Management, Inc.                 Land Mgt. for property around
Laurel MT refinery     100% CHS     5/5/1993     5/5/1993           Minnesota  
  41-1750051    

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    CoGrain     560 W. Grain Terminal Rd., Pasco, WA 99301                
Ritzville Warehouse Company 7.273%; CHS 54.5%; Pendleton Grain Growers 1.818%;
Odessa Union Warehouse Co-op 36.364%     9/21/1990     6/1/1996          
Washington          
A
    Country Energy, LLC     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164    
JV     Alliance between CHS and Farmland     100% CHS - (CHS acquired Farmland’s
50% 12/1/01)     4/9/1998     4/9/1998     31-Aug     Delaware     43-1813211  
 
A
    Country Hedging, Inc.     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164  
  SUB     Full service commodity futures and option brokerage     100% CHS    
8/20/1986     8/20/1986     31-Aug     Delaware     41-1556399    
A
    Fin-Ag, Inc.     4001 South Westport Avenue P.O. Box 88808 Sioux Falls, SD
57105     SUB     Provides cattle feeding and swine financing loans; facility
financing loans; crop production loans, and consulting services     100% CHS    
12/17/1987     12/17/1987     31-Aug     South Dakota     46-0398764    
A
    Front Range
Pipeline LLC     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164     LLC     To
own and operate the Front Range Pipeline     100% CHS     3/23/1999    
3/23/1999           Minnesota     41-1935715    
A
    Harvest States Cooperatives Europe B.V.     Dienstenstraat 15
NL 3161 GN Rhoon The Netherlands     LLC     Grain Marketing     100% CHS    
5/9/2001     5/9/2001     31-Aug     Netherland          

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    La Canasta of Minnesota, Inc.     5500 Cenex Drive,
Inver Grove
Heights, MN 55077     SUB           100% CHS (Acquired with Sparta Foods, wholly
owned subsidiary of Sparta Foods)     11/18/1980     6/1/2000                  
   
A
    Montevideo Grain,
LLC     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164     LLC     Acquiring,
owning, operating and managing grain assets     Financial: 33% FUOC; 67% CHS;
Governance 50% FUOC, 50% CHS     8/9/2001     8/9/2001     31-Aug     Delaware  
  41-2015718    
A
    National
Cooperative
Refinery
Association (NCRA)     534 S. Kansas Ave. Topeka, KS 66603     Corp.    
Manufacturer, marketing, and wholesale distribution of petroleum products.    
CHS - 74.2%, 25.5 Growmark and MFA     7/7/1943     7/7/1943     30-Sep    
Kansas          
A
    PGG/HSC Feed Company, LLC.     300 West Feedville
Road
Hermiston, OR 97838     JV     Feed Manufacturer     80% - CHS and 20% Pendleton
Grain Growers     10/26/1994     10/26/1994     31-May     Oregon     93-1156470
   
A
    Sparta Foods, Inc.     920 Second Avenue South, Suite 1100, Minneapolis, MN
55402     SUB     Production and distribution of tortilla and value-added
tortilla products     100% CHSC (Acquired
Stock 6/1/00)     7/7/1988     6/1/2000           Minnesota     41-1618240    
A
    St. Paul Maritime Corporation           SUB     Company employing
stevedores at
Myrtle Grove
Terminal     100% CHSC     8/18/1995     8/18/1995     31-Aug     Minnesota    
     

 



--------------------------------------------------------------------------------



 



                                                                               
                                Date                                            
                    CHS                       Active/                          
  Ownership     Incorp.     Interest     Fiscal     State of     Federal    
Inactive     Corporation     Address     Type     Business     By     Date    
Acquired     End     Incorp.     ID #    
A
    United Country
Brands LLC     5500 Cenex Drive PO Box 64089 St. Paul, MN 55164 and 3315 North
Oak Trafficway Kansas City, MO 64116     LLC     Holding Company for
membership
interests in
Agriliance LLC     100% CHS     01/05/00     1/5/2000     31-Aug     Delaware  
  41-1961040    

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3
to Credit Agreement

364-DAY BORROWING NOTICE NO. _______

________________, 20__          

     
To:
  The Administrative Agent
 
   
From:
  CHS Inc. (“Borrower”)
 
   
Re:
  2005 Amended and Restated Credit Agreement (Revolving Loans) (as amended from
time to time, the “Credit Agreement”) dated as of May 19, 2005, Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

              Pursuant to Section 2.3 of the Credit Agreement, Borrower hereby
gives notice of its desire to receive a 364-Day Advance in accordance with the
terms set forth below (all capitalized terms used herein and not defined herein
shall have the meaning given them in the Credit Agreement):



  (a)   The 364-Day Advance requested pursuant to this 364-Day Borrowing Notice
shall be made on _________,20 ___ [the date inserted must be a Banking Day and
[the same Banking Day as]1 [not less than three (3) Banking Days from]2 the date
hereof].     (b)   The aggregate principal amount of the 364-Day Advance
requested hereunder shall be __________________ Dollars ($___ ).     (c)   The
364-Day Advance requested hereunder shall initially bear interest at the [select
one]:

o Base Rate and be treated as a Base Rate Loan;

o LIBO Rate and be treated as a LIBO Rate Loan.     (d)   If the LIBO Rate is
selected, the initial LIBO Rate Period shall be a ______ month period [select
one, two, three, or six month period].

              CHS Inc.
 
       

  By:    

       

  Name:    

       

  Title:    

       



--------------------------------------------------------------------------------

1   Applicable only to Base Rate Loans   2   Applicable only to LIBO Rate Loans

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4
to Credit Agreement

364-DAY FACILITY NOTE

      $_________.00   Effective Date: May 19, 2005

     FOR VALUE RECEIVED, CHS INC., a Minnesota cooperative corporation
(“Maker”), promises to pay to the order of _________ (“Payee”) at the office of
the Administrative Agent (as defined in the Credit Agreement), %CoBank, ACB at
5500 South Quebec Street, Greenwood Village, Colorado 80111, or such other place
as the Administrative Agent shall direct in writing, the principal sum of
_________ Dollars ($_________ .00) or, if less, the amount outstanding under
this Note for (a) 364-Day Advances, and (b) 364-Day Bid Advances[, and
(c) Overnight Advances] made pursuant to the 2005 Amended and Restated Credit
Agreement (Revolving Loans) dated as of May 19, 2005, by and between CoBank (for
its own benefit as a Syndication Party, and as the Administrative Agent for the
benefit of the present and future Syndication Parties as named or defined
therein, and as the Bid Agent) and Maker (as it may be amended from time to time
in the future, the “Credit Agreement”) and any Bank Debt related thereto. This
Note is issued and delivered to Payee pursuant to the Credit Agreement. All
capitalized terms used in this Note and not otherwise defined herein shall have
the same meanings as set forth in the Credit Agreement.

     The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement. Interest shall be payable as
provided in the Credit Agreement. Principal shall be payable on the 364-Day
Maturity Date and as otherwise provided in the Credit Agreement. This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.

     This Note is subject to voluntary and mandatory prepayments as set forth in
the Credit Agreement. Amounts repaid may be reborrowed during the 364-Day
Availability Period. Upon the occurrence of an Event of Default, Maker agrees
that the Administrative Agent and the Payee shall have all rights and remedies
set forth in the Credit Agreement, including without limitation the rights of
acceleration set forth in the Credit Agreement. In addition, the Administrative
Agent and the Payee shall have the right to recover all costs of collection and
enforcement of this Note as provided in the Credit Agreement.

     Maker and any endorser, guarantor, surety or assignor hereby waives
presentment for payment, demand, protest, notice of protest, and notice of
dishonor and nonpayment of this Note, and all defenses on the ground of delay,
suretyship, impairment of collateral, or of extension of time at or after
maturity for the payment of this Note.

     This Note shall be governed in all respects by the law of the State of
Colorado.

              Maker:
 
            CHS INC.
a Minnesota corporation
 
       

  By:    

       

  Name:    

       

  Title:    

       

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.3
to Credit Agreement

5-YEAR BORROWING NOTICE NO. _______

________________, 20__          

     
To:
  The Administrative Agent
 
   
From:
  CHS Inc. (“Borrower”)
 
   
Re:
  2005 Amended and Restated Credit Agreement (Revolving Loans) (as amended from
time to time, the “Credit Agreement”) dated as of May 19, 2005, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

              Pursuant to Section 3.3 of the Credit Agreement, Borrower hereby
gives notice of its desire to receive a 5-Year Advance in accordance with the
terms set forth below (all capitalized terms used herein and not defined herein
shall have the meaning given them in the Credit Agreement):



  (a)   The 5-Year Advance requested pursuant to this 5-Year Borrowing Notice
shall be made on _________ , 20 ___ [the date inserted must be a Banking Day and
[the same Banking Day as]3 [not less than three (3) Banking Days from]4 the date
hereof].     (b)   The aggregate principal amount of the 5-Year Advance
requested hereunder shall be _____________________ Dollars ($______).     (c)  
The 5-Year Advance requested hereunder shall initially bear interest at the
[select one]:

o Base Rate and be treated as a Base Rate Loan;

o LIBO Rate and be treated as a LIBO Rate Loan.

If the LIBO Rate is selected, the initial LIBO Rate Period shall be a ______
month period [select one, two, three, or six month period].

              CHS INC.
 
       

  By:    

       

  Name:    

       

  Title:    

       



--------------------------------------------------------------------------------

1   Applicable only to Base Rate Loans   2   Applicable only to LIBO Rate Loans

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.4
to Credit Agreement

5-YEAR FACILITY NOTE

      $_________ .00   Effective Date: May 19, 2005

     FOR VALUE RECEIVED, CHS INC., a Minnesota cooperative corporation
(“Maker”), promises to pay to the order of _________ (“Payee”) at the office of
the Administrative Agent (as defined in the Credit Agreement), %CoBank, ACB at
5500 South Quebec Street, Greenwood Village, Colorado 80111, or such other place
as the Administrative Agent shall direct in writing, the principal sum of
_________ Dollars ($______ .00) or, if less, the amount outstanding under this
Note for (a) 5-Year Advances, and (b) 5-Year Bid Advances made pursuant to the
2005 Amended and Restated Credit Agreement (Revolving Loans) dated as of May 19,
2005, by and between CoBank (for its own benefit as a Syndication Party, and as
the Administrative Agent for the benefit of the present and future Syndication
Parties as named or defined therein, and as the Bid Agent) and Maker (as it may
be amended from time to time in the future, the “Credit Agreement”) and any Bank
Debt related thereto. This Note is issued and delivered to Payee pursuant to the
Credit Agreement. All capitalized terms used in this Note and not otherwise
defined herein shall have the same meanings as set forth in the Credit
Agreement.

     The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement. Interest shall be payable as
provided in the Credit Agreement. Principal shall be payable on the 5-Year
Maturity Date and as otherwise provided in the Credit Agreement. This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.

     This Note is subject to voluntary and mandatory prepayments as set forth in
the Credit Agreement. Amounts repaid may be reborrowed during the 5-Year
Availability Period. Upon the occurrence of an Event of Default, Maker agrees
that the Administrative Agent and the Payee shall have all rights and remedies
set forth in the Credit Agreement, including without limitation the rights of
acceleration set forth in the Credit Agreement. In addition, the Administrative
Agent and the Payee shall have the right to recover all costs of collection and
enforcement of this Note as provided in the Credit Agreement.

     Maker and any endorser, guarantor, surety or assignor hereby waives
presentment for payment, demand, protest, notice of protest, and notice of
dishonor and nonpayment of this Note, and all defenses on the ground of delay,
suretyship, impairment of collateral, or of extension of time at or after
maturity for the payment of this Note.

     This Note shall be governed in all respects by the law of the State of
Colorado.

              Maker:
 
            CHS INC.
a Minnesota corporation
 
       

  By:    

       

  Name:    

       

  Title:    

       

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.3
to Credit Agreement

BID REQUEST
(364-Day Facility)

________________, 200__          

VIA FACSIMILE (303) 740-4100

         
To:
      The Bid Agent and all Syndication Parties holding an Individual 364-Day
Commitment under the Credit Agreement
 
       
From:
      CHS Inc. (“Borrower”)
 
       

  Re:   2005 Amended and Restated Credit Agreement (Revolving Loans) (as amended
from time to time, the “Credit Agreement”) dated as of May 19, 2005, among
Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication Parties
signatory thereto.

          We hereby give notice pursuant to Section 4.3 of the Credit Agreement
that we request Bids for the following proposed 364-Day Bid Advances (all
capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement) [maximum of five amounts/maturities]:

Date of Borrowing: _______________

Aggregate Principal Amount of Borrowing: ________________

      Principal Amount*   Bid Maturity Date+
$                                        
                                          
 
   
$                                        
                                          
 
   
$                                        
                                          
 
   
$                                        
                                          
 
   
$                                        
                                          



--------------------------------------------------------------------------------

•   *Borrower reserves the right to reduce or apportion this amount during the
Bid selection process.   •   +May not extend more than 30 days beyond the
364-Day Maturity Date

              CHS INC.
 
       

  By:    

       

  Name:    

       

  Title:    

       

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.3
to Credit Agreement

BID REQUEST
(5-Year Facility)

________________, 200__          

VIA FACSIMILE (303) 740-4100

         
To:
      The Bid Agent and all Syndication Parties holding an Individual 5-Year
Commitment under the Credit Agreement
 
       
From:
      CHS Inc. (“Borrower”)
 
       

  Re:   2005 Amended and Restated Credit Agreement (Revolving Loans) (as amended
from time to time, the “Credit Agreement”) dated as of May 19, 2005, among
Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication Parties
signatory thereto.

          We hereby give notice pursuant to Section 4.3 of the Credit Agreement
that we request Bids for the following proposed 5-Year Bid Advances (all
capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement) [maximum of five amounts/maturities]:

Date of Borrowing: _______________

Aggregate Principal Amount of Borrowing: ________________

      Principal Amount*   Bid Maturity Date+
$                                        
                                          
 
   
$                                        
                                          
 
   
$                                        
                                          
 
   
$                                        
                                          
 
   
$                                        
                                          



--------------------------------------------------------------------------------

•   *Borrower reserves the right to reduce or apportion this amount during the
Bid selection process.   •   +May not extend more than 30 days beyond the 5-Year
Maturity Date

              CHS INC.
 
       

  By:    

       

  Name:    

       

  Title:    

       

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.4
to Credit Agreement

BID FORM
(364-Day Facility)

________________, 200__          

VIA FACSIMILE (303) 740-4100

         
To:
      CHS Inc. (“Borrower”) and the Bid Agent
 
       
From:
      [NAME OF SYNDICATION PARTY]
 
       

  Re:   2005 Amended and Restated Credit Agreement (Revolving Loans) (as amended
from time to time, the “Credit Agreement”) dated as of May 19, 2005, among
Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication Parties
signatory thereto.

          In response to the Bid Request of the Borrower dated ___, 200_, we
hereby offer to make 364-Day Bid Advance(s) in the following principal
amount(s), with the following Bid Maturity Date(s) and at the following interest
rate(s) (all capitalized terms used herein and not defined herein shall have the
meaning given them in the Credit Agreement):

          Principal Amount   Bid Maturity Date   Bid* Rate
$                                        
                                                                 
 
       
$                                        
                                                                 
 
       
$                                        
                                                                 
 
       
$                                        
                                                                 
 
       
$                                        
                                                                 



--------------------------------------------------------------------------------

*   Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

          The offer set forth in this Bid expires at 12:00 noon (Central time)
on the date hereof to the extent not accepted by Borrower on or before such
time. Each offer set forth above is irrevocable, but is subject to the
satisfaction of the applicable conditions set forth in Articles 4 and 11 of the
Credit Agreement.

         
1.
Person to contact:   ___________________.
 
Telephone Number:   (___) _______________

              [Name of Bank]
 
       
Dated: __________, 200_
  By:    

       

  Name:    

       

  Title:    

       

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.4
to Credit Agreement

BID FORM
(5-Year Facility)

          _________, 200___

VIA FACSIMILE (303) 740-4100

         
To:
      CHS Inc. (“Borrower”) and the Bid Agent
 
       
From:
      [NAME OF SYNDICATION PARTY]
 
       

  Re:   2005 Amended and Restated Credit Agreement (Revolving Loans) (as amended
from time to time, the “Credit Agreement”) dated as of May 19, 2005, among
Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication Parties
signatory thereto.

          In response to the Bid Request of the Borrower dated ___, 200_, we
hereby offer to make 5-Year Bid Advance(s) in the following principal amount(s),
with the following Bid Maturity Date(s) and at the following interest rate(s)
(all capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement):

          Principal Amount   Bid Maturity Date   Bid* Rate
$                                        
                                                                 
 
       
$                                        
                                                                 
 
       
$                                        
                                                                 
 
       
$                                        
                                                                 
 
       
$                                        
                                                                 



--------------------------------------------------------------------------------

*   Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

          The offer set forth in this Bid expires at 12:00 noon (Central time)
on the date hereof to the extent not accepted by Borrower on or before such
time. Each offer set forth above is irrevocable, but is subject to the
satisfaction of the applicable conditions set forth in Articles 4 and 11 of the
Credit Agreement.

         
1.
Person to contact:    ___________________.
 
Telephone Number:    (___) _______________

              [Name of Bank]
 
       
Dated: _________, 200_
  By:    

       

  Name:    

       

  Title:    

       

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.5
to Credit Agreement

BID SELECTION NOTICE
(364-Day Facility)

                                        , 200__

     
To:
  [NAME OF SYNDICATION PARTY] (“Syndication Party”) and the Bid Agent
 
   
From:
  CHS Inc. (“Borrower”)
 
   
Re:
  2005 Amended and Restated Credit Agreement (Revolving Loans) (as amended from
time to time, the “Credit Agreement”) dated as of May 19, 2005, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

     The Borrower hereby accepts the Syndication Party’s offer, set forth in its
Bid dated ___, 200_, for 364-Day Bid Advances in the following principal
amount(s), and for the following Bid Maturity Date(s), and at the following
interest rate(s) (all capitalized terms used herein and not defined herein shall
have the meaning given them in the Credit Agreement):

          Principal Amount   Bid Maturity Date   Bid Rate
$                                         
                                                                 
$                                         
                                                                 
$                                         
                                                                 
$                                         
                                                                 
$                                         
                                                                 

                  CHS Inc.    
 
           

  By:        

           

  Name:        

           

  Title:        

           

Dated:                                         , 200__.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.5
to Credit Agreement

BID SELECTION NOTICE
(5-Year Facility)

                                        , 200__

     
To:
  [NAME OF SYNDICATION PARTY] (“Syndication Party”) and the Bid Agent
 
   
From:
  CHS Inc. (“Borrower”)
 
   
Re:
  2005 Amended and Restated Credit Agreement (Revolving Loans) (as amended from
time to time, the “Credit Agreement”) dated as of May 19, 2005, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

     The Borrower hereby accepts the Syndication Party’s offer, set forth in its
Bid dated ___, 200_, for 5-Year Bid Advances in the following principal
amount(s), and for the following Bid Maturity Date(s), and at the following
interest rate(s) (all capitalized terms used herein and not defined herein shall
have the meaning given them in the Credit Agreement):

          Principal Amount   Bid Maturity Date   Bid Rate
$                                         
                                                                 
$                                         
                                                                 
$                                         
                                                                 
$                                         
                                                                 
$                                         
                                                                 

                  CHS Inc.    
 
           

  By:        

           

  Name:        

           

  Title:        

           

     Dated:                                         , 200_.

 



--------------------------------------------------------------------------------



 



EXHIBIT 6.7
to Credit Agreement

SPECIAL INTEREST RATES

Existing Loans Past Maturity

                                  Facility   Principal     Interest Rate    
Maturity Date     Product Type  
3-Year Revolver*
  $ 3,000,000.00       3.510000 %     5/20/2005     Fix Bid
3-Year Revolver*
  $ 2,000,000.00       3.517500 %     5/20/2005     Fix Bid
3-Year Revolver*
  $ 8,500,000.00       3.630000 %     5/20/2005     Fix Bid
3-Year Revolver*
  $ 4,500,000.00       3.640000 %     5/20/2005     Fix Bid
3-Year Revolver*
  $ 7,000,000.00       3.640000 %     5/20/2005     Fix Bid
3-Year Revolver*
  $ 1,439,359.00       3.740000 %     5/24/2005     Fix Bid
3-Year Revolver*
  $ 10,000,000.00       3.790000 %     5/24/2005     Fix Bid
3-Year Revolver*
  $ 9,992,709.00       3.825000 %     5/24/2005     Fix Bid
3-Year Revolver*
  $ 2,500,000.00       3.900000 %     5/24/2005     Fix Bid
364 Day Revolver
  $ 16,000,000.00       3.460000 %     5/20/2005     Fix Bid
364 Day Revolver
  $ 15,000,000.00       3.560000 %     5/20/2005     Fix Bid
364 Day Revolver
  $ 24,999,999.00       3.580000 %     5/20/2005     Fix Bid
364 Day Revolver
  $ 19,000,001.00       3.631300 %     5/20/2005     Fix Bid
364 Day Revolver
  $ 4,166,667.00       3.640000 %     5/23/2005     Fix Bid
364 Day Revolver
  $ 50,000,000.00       3.790000 %     5/23/2005     Fix Bid
364 Day Revolver
  $ 12,500,000.00       3.925000 %     5/23/2005     Fix Bid
364 Day Revolver
  $ 30,000,000.00       3.470000 %     5/24/2005     Fix Bid



--------------------------------------------------------------------------------

*   Each of these are Bid Rate Loans made under the 3-Year Facility under the
2003 Credit Agreement and will be treated as Bid Rate Loans made under the
5-Year Facility of this Credit Agreement until the Bid Maturity Date therefore.

 



--------------------------------------------------------------------------------



 



Exhibit 10.3
to Credit Agreement

Litigation

The Company is a party or could become a party to various lawsuits and
administrative proceedings incidental to its business, such as workers’
compensation cases, OSHA cases, pollution control cases, employment
discrimination cases, arbitration cases and others. It is impossible at this
time to estimate what the ultimate legal and financial liability of the
Association will be; however, management believes, based on the information
available to date and the resolution of prior proceedings, that the ultimate
liability of all litigation and proceedings will not have a material impact on
the financial condition of the Association.

 



--------------------------------------------------------------------------------



 



Exhibit 10.8
to Credit Agreement

Payment of Taxes

None.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
to Credit Agreement

Employee Benefit Plans

Plan Name and Number

Plan 001 – CHS Pension Plan
Plan 002 – CHS Pension Plan for Production Employees
Plan 003 – CHS Savings Sharing Plan for Certain Montana Employees
Plan 014 – CHS Savings Plan
Plan 028 – CHS Savings Plan for Union Production Employees
Plan 501 – CHS Group Life Insurance Plan
Plan 502 – CHS Group Health Plan
Plan 515 – CHS Flexible Benefit Compensation Plan
Plan 517 – CHS Temporary Disability Benefits Plan
Plan 519 – CHS Educational Assistance Plan
Plan 520 – CHS Employee Assistance Plan
Plan 522 – CHS Health Maintenance Organization Plan
Plan 523 – CHS Long Term Disability Plan
Plan 533 – CHS Transitions Severance Plan
Plan 534 – CHS Pathways Severance Plan (Closed 2003)
Plan 535 – CHS FMS Severance Plan

CHS Acquisitions – Plan Name and Number

Plan 001 – Cenex-Swiss Valley 401(k) Plan
Plan 001 – Union Warehouse & Supply Company Employee Pension Plan
Plan 001 – Farmers Union Oil Company of Dickinson 401(k) Plan and Trust
Plan 001 – Farmers Union Oil Company of Drayton 401(k) Plan and Trust

 



--------------------------------------------------------------------------------



 



Exhibit 10.11
to Credit Agreement

EQUITY INVESTMENTS

CHS Inc.
Investments > $5,000,000

                              Balance     Eliminations     Consolidated      
03/31/05             3/31/05  
Ag Processing
    24,993,463               24,993,463  
CF Industries
    117,995,500               117,995,500  
CoBank
    15,424,470               15,424,470  
Land O’ Lakes, Inc.
    31,054,505               31,054,505  
Universal Cooperatives, Inc.
    6,912,229               6,912,229              
INVESTMENTS IN COOPERATIVES & OTHER
    196,380,167       —       196,380,167              
CONSOLIDATED INVESTMENTS
                         
Country Operations Shell Subsidiaries
    26,756,987       (26,756,987 )     —  
Cenex Pipeline Company
    35,166,772       (35,166,772 )     —  
Front Range Pipeline Co
    45,253,563       (45,253,563 )     —  
National Co-op Refinery Association (NCRA)
    401,856,352       (401,856,352 )     —              
TOTAL CONSOLIDATED INVESTMENTS
    509,033,674       (509,033,674 )     —              
CORP, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                         
Tacoma Export Marketing Co, (Temco)
    10,533,634               10,533,634  
United Country Brands 50% (Agriliance LLC 25%)
    101,352,726               101,352,726  
United Country Brands Goodwill
    26,740,000               26,740,000    
CHS Holding - Canada
    10,884,930               10,884,930              
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
    149,511,290       —       149,511,290              
COUNTRY OPERATIONS JOINT VENTURES
                       
 
                                 
TOTAL COUNTRY OPERATIONS JVs
    —       —       —              
WHEAT MILLING JOINT VENTURES
                         
Horizon Milling, LLC
    12,553,029               12,553,029  
Horizon Milling Contracts
    8,376,106               8,376,106            
TOTAL WHEAT JV’S
    20,929,135       —       20,929,135              
FOODS JOINT VENTURES
                         
Ventura Foods, LLC
    106,532,000               106,532,000  
Ventura Foods-Original Goodwill
    5,758,060               5,758,060  
Ventura Foods-Additional 10% Goodwill
    12,431,024               12,431,024              
TOTAL FOODS JOINT VENTURES
    124,721,084       —       124,721,084            
 
                                 
TOTAL INVESTMENTS
    1,000,575,351       (509,033,674 )     491,541,677            
 
                       
NCRA Loan
    125,000,000               125,000,000  
 
                                 
TOTAL
    1,125,575,351       (509,033,674 )     616,541,677            

 



--------------------------------------------------------------------------------



 



Exhibit 10.14
to Credit Agreement

Environmental Compliance

The Company is a party or could become a party to various environmental claims,
investigations and remediations; however, management believes, based on the
information available to date and the resolution of prior proceedings, that the
ultimate liability of all environmental claims and proceedings will not have a
material impact on the financial condition of the Association.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23
to Credit Agreement

Labor Matters and Labor Agreements

None.

 



--------------------------------------------------------------------------------



 



Exhibit 13.1
to Credit Agreement

EXISTING INDEBTEDNESS

CHS Inc. & Subsidiaries
Outstanding Debt & Committed Lines of Credit
March 31, 2005

                 
Short-Term Notes
               
CHS 364 Seasonal Line
  $ 750,000,000.00     (represents commitment - actual drawn was $392,999,999)
3yr Revolver
    150,000,000.00     (represents commitment - actual drawn was -0- )
NCRA’s 2yr Revolver
    15,000,000.00     (represents commitment - actual drawn was -0- )
Misc Notes
    1,116,365.00          
 
             
 
    916,116,365.00          
 
               
Indust Rev Bonds
               
 
             
Montana Econ
    3,925,000.00          
 
               
Private Placement
               
Private Placement
    225,000,000.00          
Private Placement
    175,000,000.00          
Prudential Shelf Note
    47,142,857.00          
Prudential Shelf Note
    21,428,571.00          
Prudential Shelf Note
    15,000,000.00          
Prudential Shelf Note
    15,000,000.00          
Private Placement
    125,000,000.00          
 
             
 
    623,571,428.00          
 
               
Cobank
               
Building Loan
    9,535,008.00          
Term Debt
    118,900,000.00          
NCRA’s Term Debt
    9,750,000.00          
 
             
 
    138,185,008.00          
 
             
Other Notes Payable
                 
Corp Books
               
Robert L. Nygaard
    58,000.00          
Lemmon-Thunder Hawk (DISC)
    405,090.00          
Mahnomen MN
    587,421.00          
Greenbush MN
    203,696.00            
Country Operations
               
Ag Svc Center-Elrosa
    113,982.00          
Prairie Lakes — GMAC
    0.00          
Prairie Lakes — State of MN
    129,389.00          
Milk River — Big Sandy
    192,850.00          

 



--------------------------------------------------------------------------------



 



                 
CHS-French-Fergus Falls
    67,973.00            
Oilseed
               
Rural Electric
    278,771.00          
MN Rail
    121,488.00            
Grain Marketing
               
Met Life
    9,674,742.00          
Hall Prommisory Note
    114,393.00            
Milling
               
MDT Rail Rehabilitation
    66,366.00          
Rural Econ Development Loan
    191,237.00            
Foods
               
Mn Ag & Econ Development
    0.00          
MN Loan-Coulson Svc Corp
    0.00          
Sellers Note-Rodriquez
    250,000.00          
 
             
 
    12,455,398.00          
 
               
Consolidated Total
    1,694,253,199          

 



--------------------------------------------------------------------------------



 



Exhibit 13.8(f)
to Credit Agreement

EXISTING INVESTMENTS
(excluding Restricted Subsidiaries)

                              Balance     Eliminations     Consolidated      
03/31/05             3/31/05  
Ag Processing
    24,993,463               24,993,463  
Archer Daniels Midland
    1,121,349               1,121,349  
CF Industries
    117,995,500               117,995,500  
Cenex Finance Association
    1,101,920               1,101,920  
Co Grain Inc
    791,221               791,221  
CoBank
    15,424,470               15,424,470  
Intrade, NV
    757,714               757,714  
International Malting - Lesaffre
    700,000               700,000  
Land O’ Lakes, Inc.
    31,054,505               31,054,505  
Lewis-Clark Terminal, Inc
    2,006,734               2,006,734  
Universal Cooperatives, Inc.
    6,912,229               6,912,229  
Various: Transport Cooperatives
    166,637               166,637  
Electric & Telephone Coops
    1,515,357               1,515,357  
Other Cooperatives, Etc.
    1,892,777       (7,800 )     1,884,977  
Local Patron Coops
    2,293,307       —       2,293,307  
Other
    1,416,329               1,416,329              
INVESTMENTS IN COOPERATIVES & OTHER
    210,143,513       (7,800 )     210,135,713              
CONSOLIDATED INVESTMENTS
                         
Country Operations Shell Subsidiaries
    26,756,987       (26,756,987 )     —  
Cenex Ag, Inc.
    667,359       (667,359 )     —  
Cenex Petroleum, Inc.
    (1,642,068 )     1,642,068       —  
Circle Land Management, Inc.
    1,410,882       (1,410,882 )     —  
Cenex Pipeline Company
    35,166,772       (35,166,772 )     —  
Fin-Ag, Inc
    150,000       (150,000 )     —  
Front Range Pipeline Co
    45,253,563       (45,253,563 )     —  
HSC Brazil
    323,569       (323,569 )     —  
HSC Europe
    16,200       (16,200 )     —  
National Co-op Refinery Association (NCRA)
    401,856,352       (401,856,352 )     —  
Country Hedging, Inc
    875,000       (875,000 )     —  
Sparta Foods
    2,500,000       (2,500,000 )     —  
HSC/PGG Feed
    1,021,068       (1,021,068 )     —            
TOTAL CONSOLIDATED INVESTMENTS
    514,355,685       (514,355,685 )     —              
CORP, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                         
Cenex Canada
    5,834               5,834  
Green Bay Terminal Corp.
    324,829               324,829  
Tacoma Export Marketing Co, (Temco)
    10,533,634               10,533,634  
United Harvest, LLC
    2,953,034               2,953,034  
United Country Brands 50% (Agriliance LLC 25%)
    101,352,726               101,352,726  
United Country Brands Goodwill
    26,740,000               26,740,000  
CHS Holding - Canada
    10,884,930               10,884,930  
Whitman Terminal Assn, LLC
    842,859               842,859  
NCRA - Investments in LLC’s
    4,976,585       (711,425 )     4,265,160              
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
    158,614,430       (711,425 )     157,903,005            

 



--------------------------------------------------------------------------------



 



                              Balance     Eliminations     Consolidated      
03/31/05             3/31/05  
COUNTRY OPERATIONS JOINT VENTURES
                         
Allied Agronomy, LLC
    350,953               350,953  
Allied Agronomy Goodwill
    (54,527 )             (54,527 )
Battle Creek/CHS, LLC
    384,827               384,827  
Central Montana Propane, LLC
    383,700               383,700  
CHS/ADM, LLC
    657,469               657,469  
Classic Farms, LLC
    562,748               562,748  
Dakota Agronomy Partners
    1,846,965               1,846,965  
Energy Partners, LLC
    2,657,672               2,657,672  
Genetic Marketing Group, LLC
    3,823               3,823  
Kropf/CHS, LLC
    598,330               598,330  
Montevideo Grain, LLC
    566,504               566,504  
Mountain View of Montana, LLC
    1,564,259               1,564,259  
Norick Risk Funding Concepts, LLC
    1,828,880               1,828,880  
Prairie Lakes Grain Storage, LLC
    68,494               68,494  
Red Rock Cooperative
    6,955               6,955  
Tillamook/GTA Feeds, LLC
    782,173               782,173  
United Energy
    364,043               364,043            
TOTAL COUNTRY OPERATIONS JVs
    12,573,268       —       12,573,268              
WHEAT MILLING JOINT VENTURES
                         
Horizon Milling, LLC
    12,553,029               12,553,029  
Horizon Milling Contracts
    8,376,106               8,376,106              
TOTAL WHEAT JV’S
    20,929,135       —       20,929,135              
FOODS JOINT VENTURES
                         
United Processors, LLC (Rocky Mountain Milling)
    903,302               903,302  
Ventura Foods, LLC
    106,532,000               106,532,000  
Ventura Foods-Original Goodwill
    5,758,060               5,758,060  
Ventura Foods-Additional 10% Goodwill
    12,431,024               12,431,024              
TOTAL FOODS JOINT VENTURES
    125,624,386       —       125,624,386            
 
                                 
TOTAL INVESTMENTS
    1,042,240,418       (515,074,910 )     527,165,508            
 
                       
NCRA Loan
    125,000,000               125,000,000  
 
                                 
TOTAL
    1,167,240,418       (515,074,910 )     652,165,508            

 



--------------------------------------------------------------------------------



 



Exhibit 13.8(i)
to Credit Agreement

Investments in NCRA

CHS Cooperatives
Contributions — NCRA Investment

         
Stock Purchase (5/16/46)
    100 (1)
Stock Purchase (3/6/58)
    499,900 (1)
Stock Purchase (8/4/77)
    100 (1)
Stock Purchase (5/7/74)
    100 (1)
Stock Purchase from LOL (July 89)
    28,729,008 (1)
Stock Purchase from Farmland (July 92)
    64,801,400 (2)

 

(1)   To date, NCRA has redeemed 100% in cash   (2)   To date, NCRA has redeemed
approximately 92% in cash

 



--------------------------------------------------------------------------------



 



Exhibit 13.8(j)
to Credit Agreement

Investments in Ventura Foods, LLC

CHS Cooperatives
Contributions — Ventura Foods Investment

         
Initial Asset Transfers for 50% interest (8/30/96)
    38,490,680  
Cash Contribution (1/8/99)
    8,000,000  
Cash Purchase of additional 10% interest (3/31/00)
    25,620,000  

 



--------------------------------------------------------------------------------



 



Exhibit 16.28
to Credit Agreement

SYNDICATION ACQUISITION AGREEMENT

     This Syndication Acquisition Agreement entered into this ___day of ___,
200___(“Effective Date”) pursuant to the Credit Agreement (as defined below) by
and between CoBank, ACB, in its capacity as the Administrative Agent under the
Credit Agreement (in such role, “Administrative Agent”),
                                        , a Syndication Party under the Credit
Agreement (“Transferor”), and                                         
(“Purchaser”).

Recitals

     A. Pursuant to the 2005 Amended and Restated Credit Agreement (Revolving
Loans) by and between Administrative Agent, the Syndication Parties named
therein, and CHS Inc. (“Borrower”), dated as of May 19, 2005 (as amended and as
it may be amended in the future, the “Credit Agreement”), the Syndication
Parties have agreed to provide, limited to their respective Individual
Commitments and Pro Rata Shares, financing to Borrower through the 364-Day
Facility and through the 5-Year Facility, to be used for the purposes set forth
in the Credit Agreement.

     B. Transferor wishes to sell and assign a portion of its Individual 364-Day
Pro Rata Share of the amounts outstanding under the 364-Day Facility and its
obligations under a portion of its Individual 364-Day Commitment (“364-Day Loan
Interest”), and/or of its Individual 5-Year Pro Rata Share of the amounts
outstanding under the 5-Year Facility and/or its obligations under a portion of
its Individual 5-Year Commitment (“5-Year Loan Interest”), as indicated on
Exhibit A hereto, and Purchaser wishes to purchase and assume such 364-Day Loan
Interest and/or 5-Year Loan Interest [IF TRANSFEROR IS ALSO THE ADMINISTRATIVE
AGENT, INSERT THE FOLLOWING (as Syndication Party, and not as Administrative
Agent)] under the Credit Agreement.

Agreement

     For good and valuable consideration, the receipt and sufficiency of which
the parties hereto hereby acknowledge, and each to induce the others to enter
into this Syndication Acquisition Agreement (“Agreement”), the parties hereto
hereby agree as follows:

     DEFINITIONS

     Capitalized terms used herein without definition shall have the meaning
given them in the Credit Agreement, if defined therein.

     “Loan” as used herein shall, where the context requires, mean, as
applicable, the 364-Day Facility and/or the 5-Year Facility with respect to
which Purchaser has acquired its 364-Day Loan Interest and/or its 5-Year Loan
Interest hereunder.

 



--------------------------------------------------------------------------------



 



1. Purchase and Sale of Syndication Interest.

     1.1. Purchaser hereby purchases from Transferor and Transferor hereby sells
to Purchaser, pursuant to the terms and conditions contained herein and in
Article 16 of the Credit Agreement, a Syndication Interest equal to: (a) the
Individual 364-Day Commitment (“Purchaser’s 364-Day Loan Commitment Amount”) and
a portion of the amount outstanding under the 364-Day Facility as of the
Effective Date determined by application of the 364-Day Loan Percentage, in each
case as set forth in Exhibit A hereto to (“Purchaser’s Outstanding 364-Day Loan
Obligations Amount”) and/or (b) the Individual 5-Year Commitment (“Purchaser’s
5-Year Loan Commitment Amount”) and a portion of the amount outstanding under
the 5-Year Facility as of the Effective Date determined by application of the
5-Year Loan Percentage, in each case as set forth in Exhibit A hereto
(“Purchaser’s Outstanding 5-Year Loan Obligations Amount”), and a proportionate
undivided interest in the Loan Documents (other than the Notes payable to the
other Syndication Parties), and all applicable amounts owing and all applicable
payments made by Borrower thereunder (excluding Borrower’s obligation to
purchase Bank Equity Interests, and patronage dividends and patronage shares
paid or payable on account of such Bank Equity Interests). Purchaser’s
Outstanding 364-Day Loan Obligations Amount and Outstanding 5-Year Loan
Obligations Amount shall be allocated proportionately in all of the 364-Day
Advances and/or 5-Year Advances, as applicable, outstanding on the Effective
Date.

     1.2. Purchaser’s obligation as set forth in Section 1.1 above to purchase
the Purchaser’s 364-Day Loan Commitment Amount and/or the Purchaser’s 5-Year
Loan Commitment Amount (individually or collectively “Purchaser’s Commitment
Amount”) shall, subject to the terms and conditions hereof and of Article 16 of
the Credit Agreement, be continuing, unconditional, and irrevocable. Purchaser’s
acquisition of Purchaser’s Commitment Amount shall be without recourse to
Transferor and shall not be construed as a loan from Purchaser to Transferor.
The terms Purchaser’s Outstanding 364-Day Loan Obligations Amount and
Purchaser’s Outstanding 5-Year Loan Obligations Amount may be hereinafter
referred to individually or collectively as the “Purchaser’s Outstanding
Obligations Amount” and, collectively with Purchaser’s Commitment Amount as
“Purchaser’s Syndication Interest”.

     1.3. Purchaser agrees to remit to Transferor on the Effective Date, the
Purchaser’s Outstanding Obligations Amount. Transferor and Purchaser agree to
make settlement among themselves, without involvement of the Administrative
Agent, with respect to any interest accrued and outstanding on the Purchaser’s
Outstanding Obligations Amount as of the Effective Date.

     1.4. Purchaser agrees to, as of the Effective Date, and at all times
thereafter, comply with all of the obligations of a Syndication Party holding an
Individual Commitment as such obligations are set forth in the Credit Agreement.

     1.5. Transferor agrees to pay, or cause Purchaser to pay, to Administrative
Agent on the Effective Date: (a) a fee in the amount of $3,500.00 for processing
Purchaser’s acquisition of the Purchaser’s Commitment Amount, and
(b) Administrative Agent’s out of pocket fees and expenses incurred in
connection with the transaction described herein, including its attorney’s fees.

2



--------------------------------------------------------------------------------



 



2. Purchaser’s Representations, Warranties, and Agreements.

     2.1. Purchaser represents and warrants that: (a) the making and performance
of this Agreement including its agreement to be bound by the Credit Agreement is
within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Agreement is in compliance with all applicable laws
and regulations promulgated thereunder and entering into this Agreement and
performance of its obligations hereunder and under the Credit Agreement will not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and will not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution, delivery
and performance of its duties under this Agreement and the Credit Agreement;
(d) this Agreement has been duly executed by it, and, this Agreement and the
Credit Agreement, constitute its legal, valid, and binding obligation,
enforceable in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and (e) the act of entering into and
performing its obligations under this Agreement and the Credit Agreement have
been approved by its board of directors at an authorized meeting thereof (or by
written consent in lieu of a meeting) and such action was duly noted in the
written minutes of such meeting, and that it will, if requested by the
Administrative Agent, furnish Administrative Agent with a certified copy of such
minutes or an excerpt therefrom reflecting such approval.

     2.2. Purchaser further represents that it is entitled to receive any
payments to be made to it under the Credit Agreement without the withholding of
any tax and will furnish to Administrative Agent and to Borrower such forms,
certifications, statements and other documents as Administrative Agent or
Borrower may request from time to time to evidence Purchaser’s exemption from
the withholding of any tax imposed by any jurisdiction or to enable
Administrative Agent or Borrower, as the case may be, to comply with any
applicable laws or regulations relating thereto. Without limiting the effect of
the foregoing, if Purchaser is not created or organized under the laws of the
United States of America or any state thereof, Purchaser will furnish to
Administrative Agent and Borrower the IRS Forms described in Section 16.32 of
the Credit Agreement, or such other forms, certifications, statements or
documents, duly executed and completed by Purchaser, as evidence of Purchaser’s
exemption from the withholding of United States tax with respect thereto.
Notwithstanding anything herein to the contrary, Borrower shall not be obligated
to make any payments to Purchaser until Purchaser shall have furnished to
Administrative Agent and Borrower the requested form, certification, statement
or document.

     2.3. Purchaser acknowledges receipt of true and correct copies of all Loan
Documents from Transferor and agrees and represents that: (a) it has relied upon
its independent review (i) of the Loan Documents, and (ii) any information
independently acquired by it from Borrower or otherwise in making its decision
to acquire an interest in the Loan independently and without reliance on
Transferor or Administrative Agent; (b) it has obtained such information as it
deems necessary (including any information it independently obtained from
Borrower or others) prior to making its decision to acquire

3



--------------------------------------------------------------------------------



 



the Purchaser’s Syndication Interest; (c) it has made its own independent
analysis and appraisal of and investigation into Borrower’s authority, business,
operations, financial and other condition, creditworthiness, and ability to
perform its obligations under the Loan Documents and has relied on such review
in making its decision to acquire the Purchaser’s Syndication Interest, and will
continue to rely solely upon its independent review of the facts and
circumstances related to Borrower, and without reliance upon Transferor or
Administrative Agent, in making future decisions with respect to all matters
under or in connection with the Loan Documents and its participation in the Loan
as a Syndication Party.

     2.4. Purchaser acknowledges and agrees that: (a) neither Administrative
Agent nor Transferor has made any representation or warranty, except as
expressly stated in the Credit Agreement and this Agreement, nor do they assume
any responsibility with respect to the due execution, validity, sufficiency,
enforceability or collectibility of the Loan, the Loan Documents or the Notes or
with respect to the accuracy and completeness of matters disclosed, represented
or warranted in the Loan Documents by Borrower (including financial matters);
(b) neither Administrative Agent nor Transferor assumes any responsibility for
the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents; (c) except as otherwise expressly provided
in this Agreement or the Credit Agreement, neither Transferor nor Administrative
Agent nor any other Syndication Party shall have any duty or responsibility to
furnish to any other Syndication Parties any credit or other information
concerning Borrower which may come into its or their possession.

     2.5. Purchaser: (a) represents that it has acquired and is retaining the
Purchaser’s Syndication Interest in the Loan for its own account in the ordinary
course of its banking or financing business and not with a view toward the sale,
distribution, further participation, or transfer thereof; (b) agrees that it
will not sell, assign, convey or otherwise dispose of (“Transfer”), or create or
permit to exist any lien or security interest on, all or any part of its
Syndication Interest in the Loan without the prior written consent of
Administrative Agent and Borrower (which consent will not be unreasonably
withheld, provided that Borrower shall nave no approval rights upon the
occurrence and during the continuance of an Event of Default), provided that
(i) any such Transfer must be made in compliance with the applicable provisions
of the Credit Agreement and (except a Transfer to another Syndication Party) be
in a minimum amount of the lesser of (A) $10,000,000.00 or (B) the full amount
of Purchaser’s Individual Commitment, and (ii) Transferor must pay to, or cause
to be paid to, Administrative Agent an assignment fee of $3,500.00 (“Assignment
Fee”); (c) understands and agrees that it may, with the prior written consent of
Administrative Agent (which consent will not be unreasonably withheld) except
where the Credit Agreement requires no such consent, in compliance with the
applicable provisions of the Credit Agreement, participate any part of its
Syndication Interest in the Loan to any Person, and that in the event of any
such participation except as provided in Section 16.29 of the Credit Agreement,
(i) neither its Individual Commitment nor the Purchaser’s Outstanding
Obligations Amount, as applicable, will change on account of such participation,
and (ii) Administrative Agent shall continue to deal directly with Purchaser
with respect to the Loan and Purchaser’s Syndication Interest as though no
participation had been granted and will not be obligated to deal directly with
any participant; and (d) agrees that it will not divulge any non-public
information regarding Borrower which it acquires on account of its being a
Syndication Party to any third Persons not an employee or agent of Purchaser
except (i) as may be required by law,

4



--------------------------------------------------------------------------------



 



rule, regulation, or court order, (ii) in connection with an examination of its
books or affairs by any of its regulatory agencies or accountants, or (iii) in
connection with a Transfer of, or the sale of a participation interest in, its
Syndication Interest in accordance with the Credit Agreement.

     2.6. Purchaser:

2.6.1 Irrevocably consents and submits to the non-exclusive jurisdiction of the
courts of the State of Colorado and the United States District Court for the
District of Colorado and waives any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or the Credit Agreement or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
the Credit Agreement or the transactions related hereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute with respect to any such matters shall be
heard only in the courts described above.

2.6.2 With respect to litigation concerning this Agreement or the Credit
Agreement within the jurisdiction of the courts of the State of Colorado or the
United States District Court for the District of Colorado: (a) hereby
irrevocably appoints CT Corporation Systems, 1600 Broadway, Denver, Colorado
80202, as its agent to receive for and on its behalf, service of process, which
service may be made by mailing a copy of any summons or other legal process to
such party in care of such agent; (b) agrees that it shall maintain a duly
appointed agent for service of summons and other legal process as long as it
remains obligated under the Credit Agreement and shall keep Administrative Agent
advised in writing of the identity and location of such agent; (c) agrees that
the receipt by such agent and/or by it of such summons or other legal process in
any such litigation shall be deemed personal service and acceptance by Purchaser
for all purposes of such litigation; (d) in the event it shall fail to maintain
a duly appointed agent for service of summons as required by this Subsection, it
hereby waives personal service of any and all process upon it and consents that
all such service or process may be made by certified mail (return receipt
requested) directed to its address set forth in Section 17.4 of the Credit
Agreement (as provided herein) and service so made shall be deemed to be
completed five (5) days after the same shall have been so deposited in the U.S.
mails, or, at the option of the party making such service, by service in any
other manner provided under the rules of any such courts; and (e) agrees that
within thirty (30) days after such service, Purchaser shall appear in answer to
such process, failing which it shall be deemed in default and judgment may be
entered against it for the amount of the claim and other relief requested.

2.6.3 HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL

5



--------------------------------------------------------------------------------



 



TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT
AGREEMENT OR THE TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.
PURCHASER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT, AGENT,
TRANSFEROR, OR ANY SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PURCHASER
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

3. Representations of Administrative Agent and Transferor.

     3.1. Transferor and Administrative Agent represent and warrant that
(a) Transferor’s Individual 364-Day Commitment is not less than Purchaser’s
364-Day Loan Commitment Amount, (b) Transferor’s Individual 5-Year Commitment is
not less than Purchaser’s 5-Year Loan Commitment Amount, (c) the total principal
amount advanced and outstanding by Transferor under the 364-Day Facility as of
the Effective Date is not less than Purchaser’s Outstanding 364-Day Loan
Obligations Amount, and (d) the total principal amount advanced and outstanding
by Transferor under the 5-Year Facility as of the Effective Date is not less
than Purchaser’s Outstanding 5-Year Loan Obligations Amount.

4. General.

     4.1. Purchaser’s address for notice under Section 17.4 of the Credit
Agreement shall be as set forth on its signature page hereto as “Contact Name”.

6



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have caused this Syndication
Acquisition Agreement to be executed as of the Effective Date by their duly
authorized representatives.

                  Administrative Agent (as Administrative Agent):    
 
                COBANK, ACB    
 
           

  By        

           

  Name:        

           

  Title:        

           
 
                Transferor:    
 
                     
 
           

  By        

           

  Name        

           

  Title        

           

BORROWER’S CONSENT

     Borrower hereby signifies its consent to Transferor’s sale of the
Purchaser’s Syndication Interest to Purchaser as described above.

                  CHS Inc.    
 
           

  By:        

           

  Name:        

           

  Title:        

           

[Purchaser’s signature appears on the next page]

7



--------------------------------------------------------------------------------



 



             

  PURCHASER:  
 
                [Name]    
 
           

  By:        

                Name:         Title:    
 
                Contact Name:         Title:         Address:    
 
                e-mail address:         Phone No.:         Fax No.:        
Individual 364-Day Commitment: $.00         Individual 5-Year Commitment: $.00  
      Payment Instructions:    

      Bank ___    

      ABA -    

      Acct. Name:    

      Attention:    

      Ref: CHS    

8



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SYNDICATION ACQUISITION AGREEMENT

1. An Individual 364-Day Commitment of $                     , and

     The following percentage of the principal amount outstanding under the
364-Day Facility: ___% (“364-Day Loan Percentage”)

2. An Individual 5-Year Commitment of $                     , and

     The following percentage of the principal amount outstanding under 5-Year
Facility: ___% (“5-Year Loan Percentage”)

Rev. 5/19/2005

9



--------------------------------------------------------------------------------



 



EXHIBIT 16.30

to Credit Agreement

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by any Syndication Party, the following wiring
information must be used:



To:  CoBank, ACB
ABA # 3070-8875-4
CHS SYND
22274433
Attn: Agencyclosings

WIRE INSTRUCTIONS When funds are to be wired to any Syndication Party, the
wiring information provided on the signature page of the Credit Agreement with
respect to such Syndication Party (as it may be changed from time to time by
notice to the Administrative Agent) must be used.

WIRE INSTRUCTIONS When funds are to be wired to Borrower by the Administrative
Agent or by any Syndication Party, the following wiring information must be
used:

         
To:
  CHS Inc.    
 
  Bank Name:   Wells Fargo Bank Minnesota, N.A.

 
      Sixth and Marquette

 
      Minneapolis, MN 55479
 
  Routing No. :   091000019
 
  Account No.:   0000044070

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Credit Agreement (Revolving Loan)

SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

                              Syndication Party     Individual       Individual
      Name/Address     364-Day Commitment       5-Year Commitment      
CoBank, ACB
5500 South Quebec Street
Greenwood Village, CO 80111
    $ 119,000,000.00       $ 51,000,000.00      
The Bank of Tokyo — Mitsubishi, Ltd.
Chicago Branch
227 West Monroe Street
Suite 2300
Chicago, IL 60606
    $ 42,000,000.00       $ 18,000,000.00      
SunTrust Bank
303 Peachtree Street N.E., 3rd Floor
Atlanta, GA 30308
    $ 42,000,000.00       $ 18,000,000.00      
Bank of America, N.A.
231 South LaSalle Street
Chicago, IL 60697
    $ 42,000,000.00       $ 18,000,000.00      
Wells Fargo Bank, National Association
Sixth and Marquette
Minneapolis, MN 55479-0085
    $ 42,000,000.00       $ 18,000,000.00      
BNP Paribas
787 Seventh Avenue
New York, NY 10019
    $ 42,000,000.00       $ 18,000,000.00      
Harris Trust and Savings Bank
111 W. Monroe Street
20th Floor West
Chicago, IL 60603
    $ 42,000,000.00       $ 18,000,000.00      
Rabobank International, New York Branch
245 Park Avenue
New York, NY 10167
    $ 42,000,000.00       $ 18,000,000.00      
Deere Credit, Inc.
6400 NW 86th Street
P.O. Box 6650-Dept 140
Johnston, IA 50131-6650
    $ 38,500,000.00       $ 16,500,000.00      
U.S. Bank National Association
950 17th Street, Suite 350
DN-CO-T3CS
Denver, CO 80202
    $ 32,200,000.00       $ 13,800,000.00      
Natexis Banques Populaires
1251 Avenue of the Americas
New York, NY 10020
    $ 32,200,000.00       $ 13,800,000.00      

 



--------------------------------------------------------------------------------



 



                              Syndication Party     Individual       Individual
      Name/Address     364-Day Commitment       5-Year Commitment      
Fortis Captial Corp.
301 Tresser Boulevard
Stamford, CT 06901-3239
    $ 32,200,000.00       $ 13,800,000.00      
The Bank of Nova Scotia
600 Peachtree Street, N.E.
Atlanta, GA 30308
    $ 32,200,000.00       $ 13,800,000.00      
Calyon New York Branch
1301 Avenue of the Americas
New York, NY 10019
    $ 32,200,000.00       $ 13,800,000.00      
National City Bank of Indiana
101 W. Washington St., Ste. 200 E
Indianapolis, IN 46255
    $ 17,500,000.00       $ 7,500,000.00      
M&I Marshall & Ilsley Bank
651 Nicollet Mall
Minneapolis, MN 55402
    $ 17,500,000.00       $ 7,500,000.00      
Farm Credit Services of America, PCA
5015 South 118th Street
Omaha, Nebraska 68137
    $ 16,100,000.00       $ 6,900,000.00      
ING Capital LLC
1325 Avenue of the Americas, 8F1
New York, NY 10019
    $ 14,000,000.00       $ 6,000,000.00      
UFJ Bank Limited
55 East 52nd Street
New York, NY 10055
    $ 10,500,000.00       $ 4,500,000.00      
Comerica Bank, Inc.
    $ 7,000,000.00       $ 3,000,000.00      
AgStar Financial Services, PCA
14800 Galaxie Ave., Suite 205
Apple Valley, Minnesota 55124
    $ 4,900,000.00       $ 2,100,000.00      
TOTAL
    $ 700,000,000.00       $ 300,000,000.00      

2



--------------------------------------------------------------------------------



 



SCHEDULE 2
to Credit Agreement

APPLICABLE MARGINS AND FACILITY FEE FACTORS

The determination of the Applicable Margins and Facility Fee Factors will be
made effective 5 Banking Days after the Administrative Agent receives quarterly
financial statements from the Borrower; however, no adjustments will be made to
the LIBO Rate applicable to LIBO Rate Loans then outstanding until the end of
their then current LIBO Period. For the period from the Closing Date and until
the Administrative Agent receives quarterly financial statements from the
Borrower for two full Fiscal Quarters which commence on a date simultaneous
with, or subsequent to, the Closing Date, the Applicable Margins and Facility
Fee Factors shall be determined pursuant to Tier 2 below.

                                              Ratio of Consolidated            
    364-Day Facility     5-Year Facility Fee     TIER     Funded Debt to Cash
Flow     364-Day Margin     5-Year Margin     Fee Factor     Factor    
 
                                 
Tier 5
    £ 1.00     42.5 basis points     40.0 basis points     7.5 basis points    
10.0 basis points    
 
                                 
Tier 4
    > 1.00 £ 1.50     52.5 basis points     50.0 basis points     10.0 basis
points     12.5 basis points    
 
                                 
Tier 3
    > 1.50 £ 2.00     60.0 basis points     57.5 basis points     12.5 basis
points     15.0 basis points    
 
                                 
Tier 2
    > 2.00 £ 2.50     70.0 basis points     67.5 basis points     15.0 basis
points     17.5 basis points    
 
                                 
Tier 1
    > 2.50     87.5 basis points     85.0 basis points     17.5 basis points    
20.0 basis points    
 
                                 

 